Case 5:20-cv-01388-LHK Document 15-2 Filed 06/02/20 Page 1 of 131




                 EXHIBIT B
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 2
                                                                    1 of
                                                                      of 131
                                                                         22



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JOHN D. RIESENBERG (CABN 232839)
   Trial Attorney, U.S. Department of Justice
 5
   MAUREEN C. BESSETTE (CABN 165775)
 6 Assistant United States Attorney

 7         1301 Clay Street, Suite 340S
           Oakland, California 94612
 8         Telephone: (510) 637-3680
           Fax: (510) 637-3724
 9         Maureen.bessette@usdoj.gov

10 Attorneys for United States of America

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14   IN THE MATTER OF THE EXTRADITION            )   CASE NO. 4:19-MJ-70677
     OF DONALD KOLLMAR                           )
15                                               )   UNITED STATES’ MEMORANDUM IN SUPPORT
                                                 )   OF EXTRADITION
16                                               )
                                                 )   July 11, 2019 at 10:30 a.m.
17                                               )   Hon. Kandis A. Westmore
                                                 )   Courtroom: #4
18                                               )
                                                 )
19                                               )

20

21

22

23

24

25

26

27

28

     U.S.’ MEMORANDUM IN SUPPORT OF EXTRADITION
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 3
                                                                     2 of
                                                                       of 131
                                                                          22



 1                                                        TABLE OF CONTENTS

 2 MEMORANDUM OF POINTS AND AUTHORITIES .............................................................................1

 3 I.        BACKGROUND .............................................................................................................................2

 4           A.        Procedural Background ........................................................................................................2

 5           B.        Factual Background .............................................................................................................2

 6 II.       DISCUSSION ..................................................................................................................................5

 7           A.        The Documentary Evidence Submitted by Canada Supports Certification; the
                       Fugitive May Only Submit Explanatory Evidence ..............................................................6
 8
                       1.         Canada’s Written Submissions Are Sufficient and Admissible ..............................6
 9
                       2.         Kollmar’s Right to Introduce Evidence Is Limited..................................................7
10
             B.        The Requirements for Certification Are Satisfied ...............................................................8
11
                       1.         This Court Has Authority Over the Proceeding .......................................................8
12
                       2.         This Court Has Jurisdiction Over Kollmar ..............................................................9
13
                       3.         The Relevant Treaty Is in Full Force and Effect......................................................9
14
                       4.         The Charged Crimes Are Covered by the Treaty ....................................................9
15
                       5.         Canada’s Evidence Establishes Probable Cause that the Fugitive
16                                Committed the Charged Offenses ..........................................................................14

17 III.      CONCLUSION ..............................................................................................................................17

18

19

20

21

22

23

24

25

26

27

28

     U.S’ MEMORANDUM IN SUPPORT OF EXTRADITION
                                        i
                 Case
                  Case5:20-cv-01388-LHK
                       4:19-mj-70677-MAGDocument
                                         Document15-2
                                                   39 Filed
                                                      Filed 06/02/20
                                                            07/10/19 Page
                                                                     Page 4
                                                                          3 of
                                                                            of 131
                                                                               22



 1                                                           TABLE OF AUTHORITIES

 2                                                                             Cases

 3 Afanasjev v. Hurlburt, 418 F.3d 1159, 1162-63 & 1116 (11th Circ.), cert. denied, 546 U.S. 993 (2005).................. 6

 4 Austin v. Healey, 5 F.3d 598 (2d Cir. 1993), cert. denied, 510 U.S. 1165 (1994) ..................................................... 9

 5 Bingham v. Bradley, 241 U.S. 511 (1916) ................................................................................................................. 6

 6 Bovio v. United States, 989 F.2d 255 (7th Cir. 1993) ................................................................................ 6, 8, 15, 16

 7 Bozilov v. Seifert, 983 F.2d 140 (9th Cir. 1992) ........................................................................................................ 1

 8 Caplan v. Vokes, 649 F.2d 1336 (9th Cir. 1981) ..................................................................................................... 10

 9 Castro Bobadilla v. Reno, 826 F. Supp. 1428 (S.D. Fla. 1993), aff'd 28 F.3d 116 (11th Cir. 1994) ................. 14, 15
10 Collins v. Loisel, 259 U.S. 309 (1922) ............................................................................................................... 14, 15

11 Cucuzzella v. Keliikoa, 638 F.2d 105 (9th Cir. 1981) .............................................................................................. 10

12 Eain v. Wilkes, 641 F.2d 504 (7th Cir.), cert. denied, 454 U.S. 894 (1981) .............................................................. 8

13 Factor v. Laubenheimer, 290 U.S. 276 (1933) ........................................................................................................ 11

14 Fernandez v. Phillips, 268 U.S. 311 (1925)............................................................................................................. 14

15 Gerstein v. Pugh, 420 U.S. 103 (1975) .................................................................................................................... 14

16 Glucksman v. Henkel, 221 U.S. 508 (1911) ............................................................................................................. 12

17 Gonzalez v. O’Keefe, 2014 WL 6065880 (N.D. Cal. Nov. 20, 2014) ...................................................................... 14

18 Grin v. Shine, 187 U.S. 181 (1902)...................................................................................................................... 9, 12

19 Hilario v. United States, 854 F. Supp. 165 (E.D.N.Y. 1994)................................................................................... 11

20 Hooker v. Klein, 573 F.2d 1360 (9th Cir.), cert. denied, 439 U.S. 932 (1978) .......................................................... 7

21 In re Extradition of Figueroa, 2013 WL 3243096 (N.D. Ill. June 26, 2013) .......................................................... 14

22 In re Extradition of Howard, 996 F.2d 1320 (1st Cir. 1993) ..................................................................................... 9

23 In re Extradition of Kirby, 106 F.3d 855 (9th Cir. 1997)........................................................................................... 9

24 In re Extradition of Nunez-Garrido, 829 F. Supp. 2d 1277 (S.D. Fla. 2011) .......................................................... 15

25 In re Extradition of Shaw, 2015 WL 3442022 (S.D. Fla. May 28, 2015) ............................................................ 8, 14

26 In re the Extradition of Kyung Joon Kim, 2005 WL 6399831 (C.D. Cal. Oct. 21, 2005) ....................................... 16

27 Jimenez v. Aristeguieta, 311 F.2d 547 (5th Cir. 1962), cert. denied, 373 U.S. 914 (1963) ....................................... 7

28 Kamrin v. United States, 725 F.2d 1225, 1228 (9th Cir.), cert. denied, 469 U.S. 817 (1984) .................................. 13

       U.S’ MEMORANDUM IN SUPPORT OF EXTRADITION
                                          ii
                   Case
                    Case5:20-cv-01388-LHK
                         4:19-mj-70677-MAGDocument
                                           Document15-2
                                                     39 Filed
                                                        Filed 06/02/20
                                                              07/10/19 Page
                                                                       Page 5
                                                                            4 of
                                                                              of 131
                                                                                 22



 1 Kastnerova v. United States, 365 F.3d 980, cert. denied, 541 U.S. 1090 (2004)....................................................... 9

 2 Koskotas v. Roche, 931 F.2d 169 (1st Cir. 1991)..................................................................................................... 12

 3 Manta v. Chertoff, 518 F.3d 1134 (9th Cir. 2008) ................................................................................................. 6, 7

 4 Martin v. Warden, 993 F.2d 824 (11th Cir. 1993) ............................................................................................... 1, 13

 5 Matter of Extradition of Kraiselburd, 786 F.2d 1395 (9th Cir. 1986), cert. denied, 479 U.S. 990 (1986) ........ 13, 14

 6 Matter of Extradition of Mainero, 990 F. Supp. 1208 (S.D. Cal. 1997) .................................................................. 12

 7 Matter of Extradition of Murphy, 1998 WL 1179109 n.3 (N.D.N.Y. Jun. 30, 1998), aff'd 199 F.3d 599 (2d Cir.
           1999) .................................................................................................................................................................... 11
 8

 9 Matter of Extradition of Noeller, 2018 WL 1027513 (N.D. Ill. Feb. 23, 2018), aff'd 922 F.3d 797 (7th Cir. 2019) 8
10 Matter of Extradition of Ricardo Alberto Martinelli Berrocal, 2017 WL 3776953 (S.D. Fla. Aug. 31, 2017) ....... 16

11 Neely v. Henkel, 180 U.S. 109 (1901).......................................................................................................... 11, 13, 15

12 Nezirovic v. Holt, 779 F.3d 233 (4th Cir. 2015) ...................................................................................................... 11

13 Oen Yin-Choy v. Robinson, 858 F.2d 1400 (9th Cir. 1988), cert. denied, 490 U.S. 1106 (1989) .............................. 7

14 Pettit v. Walshe, 194 U.S. 205 (1904)........................................................................................................................ 9

15 Prasoprat v. Benov, 421 F.3d 1009 (9th Cir. 2005), cert. denied, 546 U.S. 1171 (2006) ......................................... 1

16 Quinn v. Robinson, 783 F.2d 776 (9th Cir.), cert. denied, 479 U.S. 882 (1986) ................................................. 8, 14

17 Santos v. Thomas, 830 F.3d 987 (9th Cir. 2016) ....................................................................................................... 8

18 Sayne v. Shipley, 418 F.2d 679 (5th Cir. 1969), cert. denied, 398 U.S. 903 (1970) .................................................. 6

19 Shapiro v. Ferrandina, 478 F.2d 894 (2d Cir. 1973) ................................................................................................. 5

20 Simmons v. Braun, 627 F.2d 635 (2d Cir. 1980) ....................................................................................................... 6

21 Theron v. U.S. Marshal, 832 F.2d 492 (9th Cir. 1987) ...................................................................................... 10, 11

22 United States ex rel. Oppenheim v. Hecht, 16 F.2d 955 (2d Cir. 1927), cert. denied, 273 U.S. 769 (1927) ........... 11

23 United States v. Duarte-Acero, 296 F.3d 1277 (11th Cir.), cert. denied 541 U.S. 1090 (2004) ................................. 9

24 United States v. Fernandez-Morris, 99 F. Supp.2d 1358 (S.D. Fla. 1999) ................................................................ 8

25 United States v. Johnson, 2014 WL 5685522 (D. Minn. Nov. 4, 2014) .................................................................. 16

26 United States v. Wallace, 550 F.3d 729 (8th Cir. 2008), aff'd 848 F.3d 872 (8th Cir. 2017) .................................. 16

27 United States v. Wathne, 2008 WL 4344112 (N.D. Cal. Sept. 22, 2008) ................................................................ 12

28 United States v. Zanazanian, 729 F.2d 624 (9th Cir. 1984)................................................................................... 6, 8

       U.S’ MEMORANDUM IN SUPPORT OF EXTRADITION
                                          iii
                  Case
                   Case5:20-cv-01388-LHK
                        4:19-mj-70677-MAGDocument
                                          Document15-2
                                                    39 Filed
                                                       Filed 06/02/20
                                                             07/10/19 Page
                                                                      Page 6
                                                                           5 of
                                                                             of 131
                                                                                22



 1 Wright v. Henkel, 190 U.S. 40 (1903)...................................................................................................................... 10

 2                                                                                  Statutes

 3 18 U.S.C. § 1170 ...................................................................................................................................................... 13

 4 18 U.S.C. § 2243 .................................................................................................................................................. 2, 13

 5 18 U.S.C. § 2244 .................................................................................................................................................. 2, 13

 6 18 U.S.C. § 3184 ............................................................................................................................................... passim

 7 18 U.S.C. § 3186 ........................................................................................................................................................ 5

 8 18 U.S.C. § 3190 ........................................................................................................................................................ 7

 9 Cal. Penal Code § 261 .......................................................................................................................................... 2, 13
10 Cal. Penal Code § 261.5....................................................................................................................................... 2, 13

11 Cal. Penal Code § 264.............................................................................................................................................. 13

12 Cal. Penal Code § 288.......................................................................................................................................... 2, 13

13 Criminal Code of Canada § 143........................................................................................................................... 2, 12

14 Criminal Code of Canada § 144........................................................................................................................... 2, 12

15 Criminal Code of Canada § 149........................................................................................................................... 2, 12

16                                                                          Other Authorities

17 Extradition Treaty with Canada, U.S.-Can., Jan. 11, 1988, S. Treaty Doc. No. 101-17 (1990) and Extradition
           Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. Treaty Doc. No. 107-11 (2002) ("Treaty") ................... passim
18

19 NDCA Local Rule 7-1(b)(13) .................................................................................................................................... 9

20

21

22

23

24

25

26

27

28

       U.S’ MEMORANDUM IN SUPPORT OF EXTRADITION
                                          iv
               Case
                Case5:20-cv-01388-LHK
                     4:19-mj-70677-MAGDocument
                                       Document15-2
                                                 39 Filed
                                                    Filed 06/02/20
                                                          07/10/19 Page
                                                                   Page 7
                                                                        6 of
                                                                          of 131
                                                                             22



 1                                MEMORANDUM OF POINTS AND AUTHORITIES

 2             On May 1, 2019, the United States filed a complaint for the provisional arrest of Don Kollmar

 3 (“Kollmar”) to extradite him to Canada, at the request of the Government of Canada, pursuant to the

 4 Treaty on Extradition Between the United States of America and Canada. 1

 5             On June 27, 2019, Canada submitted its formal request for extradition through diplomatic

 6 channels. 2 Canada submitted the appropriate documents to the U.S. Department of State. See

 7 Attachment A, Extradition documents submitted by Canada, at bates 65-69 (Declaration of Katherine

 8 Fennell, U.S. Department of State, Attorney Adviser). Pursuant to 18 U.S.C. § 3184, this Court must

 9 now hold a hearing to consider the evidence of criminality presented by Canada and to determine
10 whether it is “sufficient to sustain the charge under the provisions of the proper treaty or convention.”

11             The United States respectfully submits this memorandum to set forth the procedural and factual

12 background of the case and to explain the legal standards and protocols that govern extradition

13 proceedings under Section 3184. As detailed below, the evidence submitted by Canada fulfills the

14 Treaty requirements. The Court should therefore “certify the same” to the Secretary of State, who will

15 decide whether to surrender the fugitive “according to the treaty.” Id. 3

16 ///

17 ///

18 ///

19
     1
         See U.S.-Can., Dec. 3, 1971, 27 U.S.T. 983, as amended by the Protocol Amending the Extradition Treaty with
20 Canada, U.S.-Can., Jan. 11, 1988, S. TREATY DOC. NO. 101-17 (1990), and the Second Protocol Amending the
     Extradition Treaty with Canada, U.S.-Can., Jan. 12, 2001, S. TREATY DOC. NO. 107-11 (2002) (collectively the
21 “Treaty”).
     2
22     See Memorandum of Law in Opposition to Bail at 1 in which the U.S. government explained that Canada’s timely
     submission of its formal request to the U.S. State Department satisfies Article 11 of the Treaty. See Bozilov v.
23   Seifert, 983 F.2d 140, 144 (9th Cir. 1992) (“Extradition is facilitated by validating extradition requests received by
     the American Embassy. Extradition requests received by an authorized diplomatic authority within the Treaty’s
24   time limit are sufficient.”).
     3
         After the Court has completed its “limited inquiry, the Secretary of State conducts an independent review of the
25 case to determine whether to issue a warrant of surrender.” Martin v. Warden, Atlanta Pen., 993 F.2d 824, 829
     (11th Cir. 1993). “The Secretary exercises broad discretion and may properly consider myriad factors affecting
26 both the individual defendant as well as foreign relations which an extradition magistrate may not.” Id.; see also
     Prasoprat v. Benov, 421 F.3d 1009, 1016 (9th Cir. 2005) (“[T]he Secretary of State’s exercise of discretion
27 regarding whether to extradite an individual may be based not only on considerations individual to the person facing
     extradition but may be based on foreign policy considerations instead.”) (internal quotation marks omitted), cert.
28
     denied, 546 U.S. 1171 (2006).

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                               1
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 8
                                                                     7 of
                                                                       of 131
                                                                          22



 1 I.        BACKGROUND

 2           A.      Procedural Background

 3           Kollmar is wanted by Canada for trial on charges of Rape and Indecent Assault, in violation of

 4 sections 143, 144, and 149 of the Criminal Code of Canada. 4 These offenses correspond to violations of

 5 various U.S. criminal statutes, including 18 U.S.C. §§ 2243, 2244, and Cal. Penal Code §§ 261, 261.5,

 6 288.

 7           Canadian authorities first issued a warrant for Kollmar’s arrest on November 17, 1997.

 8 Attachment A at bates 30. Subsequent warrants were issued on November 28, 2018, December 24,

 9 2018, and June 7, 2019. Id. at bates 31. The most recent warrant “is in full force and effect in Ontario[,
10 Canada].” Id. at bates 6.

11           On May 1, 2009, the United States filed a complaint pursuant to 18 U.S.C. § 3184 seeking

12 Kollmar’s provisional arrest with a view toward his extradition based on the Canadian authorities’

13 request. On May 3, 2019, Kollmar was arrested in the Northern District of California. A hearing in this

14 extradition matter is scheduled for July 11, 2019.

15           B.      Factual Background

16           In 1974, the then 12-year old complainant (born October 13, 1962) 5 and her family became

17 involved with a group called “Students of Light.” Attachment A at bates 23. Through her involvement

18 with this group, the complainant met Kollmar. Id. Kollmar (born July 29, 1951) was then 23-years old

19 and a spiritual advisor and minister to the Students of Light, as well as chief assistant to the group’s

20 leader, John Hanas (“Hanas”). Id. at 23, 31. Kollmar expressed an interest in the complainant,

21 informing her and her parents that she was an extremely special and sensitive child. Id. at 23.

22           The complainant lived in Sudbury, Ontario; Kollmar was originally from the Buffalo, New York

23 area, and spent time in Toronto, making monthly trips to Sudbury. Id. During these trips to Sudbury,

24 Kollmar visited the complainant and initiated time alone with her. Id. While he and the complainant

25

26   4
       The Canadians are no longer pursuing charges of sexual assault of a female aged 14-16. See Attachment A at
     bates 6 and 31.
27   5
       The criminal complaint in this matter refers to the alleged female victim as “B.B.” This memorandum refers to
28   her as the “complainant,” consistent with the language used in the formal materials submitted by Canada in support
     of extradition.

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                             2
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 9
                                                                     8 of
                                                                       of 131
                                                                          22



 1 were alone, Kollmar would tell her how he was unique, significant, and chosen to do special work. Id.

 2 at 24. He also told her about his spiritual and psychic powers, and his direct relationship with God. Id.

 3 Kollmar emphasized the complainant’s specialness and stated that she could only realize her spiritual

 4 potential through his teachings. Id.

 5          Kollmar further told the complainant about what he described as his pure and unique love for

 6 her. Id. Kollmar stated that he had intended to wait to approach her physically until she turned 16 years

 7 old, but that he could not wait any longer. Id. Instead, he began touching her in a sexual manner when

 8 she was 13 years old and continued to do so until she was 16 years old. Id. at 26. These incidents

 9 included four or five occasions, starting after she had turned 14 years old, in which Kollmar penetrated
10 the complainant’s vagina with his penis. Id. at 28.

11          Kollmar told the complainant that she should not tell anyone else about their physical

12 relationship because others would be jealous and unable to understand the spiritual and special nature of

13 their connection. Id. at 24. Instead, she should tell other people that she and Kollmar were just close

14 friends. Id. Kollmar said that she had been chosen for him by God and that it was her responsibility to

15 live with him as his wife. Id. In turn, the complainant understood that she needed to “turn my will

16 totally and completely over to him so he could mold and shape me into a spiritual being that could best

17 serve God and humanity.” Id. Similarly, he told her that her own will and desires were not valid and

18 instructed her that if she didn’t love or want to marry Kollmar, then those feelings would be contrary to

19 God’s plan. Id. at 25. Moreover, when they were alone, Kollmar criticized the complainant’s family

20 members and told her that she should separate and isolate herself from them, most importantly her

21 mother. Id. at 24.

22          As time progressed, Kollmar became increasingly controlling and abusive. Id. Often, Kollmar

23 only allowed the complainant three hours or less sleep per night. Id. On several occasions when she

24 started to fall asleep, Kollmar slapped her face and told her not to be lazy. Id. at 25. He controlled when

25 she used the bathroom, showered or bathed, brushed her teeth and hair, and how she wore her hair. Id.

26 He also repeatedly verbally assailed her and then held up his hand in a motion threatening to strike her,

27 telling her that she angered him so much that he could barely restrain from hitting her. Id. Several times

28 Kollmar grabbed and twisted the complainant’s wrist causing her pain. Id.

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                         3
           Case
            Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument 15-2
                                     Document 39 Filed
                                                 Filed06/02/20
                                                       07/10/19 Page
                                                                Page10 of22
                                                                     9 of 131




 1          In response to this verbal and physical abuse, the complainant lived in “severe anxiety and terror,

 2 never knowing what would trigger his rage . . . abid[ing] by everything he did and said, always feeling

 3 like [she] was walking . . . a tight rope, ensuring that [she] never gave him ‘just cause’ to be upset with

 4 [her].” Id. From the complainant’s perspective, Kollmar engaged in “constant punishment and

 5 humiliation” of her, and never allowed her to “experience[] a moment free from fear, intimidation, and

 6 oppression.” Id.

 7          During her relationship with Kollmar, she stated that he sexual abused her in the following ways:

 8          •       When she was 13-years-old, she attended a weekend retreat with Kollmar
                    in Buffalo, New York. On the trip, Kollmar told the complainant to
 9                  remove her clothes and then gave her a “therapeutic massage,” during
                    which he massaged her breasts. In response, the complainant felt
10                  “sickened inside” and “unbearably uncomfortable, embarrassed, and
                    confused.” Id. at 26.
11
            •       While in Sudbury, Kollmar arranged to spend time alone with the
12                  complainant, including in his van that he had converted into a “mini
                    home.” Kollmar told her to lie down in the van. He then placed his arm
13                  around her and fondled her breasts over her clothes. Id. at 27.

14          •       When meeting Kollmar in Toronto, on numerous occasions, the
                    complainant would stay in a room maintained by the Students of Light.
15                  Kollmar would come to her room and bring her to his van, where he
                    would have the complainant lie beside him. He would then put his hand
16                  under her clothes and fondle her breasts. Eventually, he took off her
                    clothes and lay on top of her while kissing her, fondling her breasts and
17                  genitals, and rubbing his groin against her. He also forced the
                    complainant to massage him while they were both naked, including the
18                  area around his genitals. When she tried to avoid touching his penis, he
                    demanded that she do so using oil to massage his genitalia. He then got on
19                  top of her while fully nude, fondled her breasts, and put his fingers inside
                    her vagina. Id. at 27-28.
20
            •       On Mother’s Day weekend in 1977, when the complainant was 14 years
21                  old, Kollmar penetrated her vagina with his penis. He only “partially”
                    penetrated her and did not do so more deeply because he wanted her to
22                  remain a virgin until he married her. He did this on four or five occasions.
                    After the 1977 Mother’s Day incident, Kollmar began masturbating the
23                  complainant and became very angry when she was unable to reach
                    orgasm, which he saw as willfully punishing and denying him pleasure.
24                  Kollmar also had her masturbate him and ejaculated on several occasions
                    when she did so. Id. at 28.
25

26          According to the complainant, “99% of the time” these incidents were preluded by Kollmar

27 “verbally humiliating and demoralizing” her. Id. at 29. The verbal assaults took a ritualistic bend, with

28 Kollmar spending up to two hours yelling and criticizing her before the sexual abuse. Id. This included

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                         4
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 11
                                                                    10 of
                                                                       of 131
                                                                          22



 1 Kollmar telling her that she was “stupid, “a piece of shit,” “worthless,” “fat and ugly,” and other words

 2 and phrases of similar effect. Id. He also told her that she “must submit [her] will to him.” Id.

 3          As of June 1979, Kollmar and the complainant were still scheduled to marry. Id. The

 4 complainant’s parents were unaware of the abuse and the complainant believed she was still following

 5 God’s plan. Id. However, after the complainant was hospitalized with stomach pains, her mother

 6 realized the “oppression” from which the complainant was suffering. Id. Although up to that point, the

 7 complainant had not told her parents about Kollmar’s behavior – because he had insisted that no one

 8 would believe her if she did – she told her parents that she didn’t want to be with Kollmar anymore. Id.

 9 Thereafter, she ended their relationship and ceased contact with Kollmar. Id. at 29-30
10          Over time, the complainant disclosed more specifics of Kollmar’s sexual and other forms of

11 abuse to her parents, and to group leaders and members, including Hanas. Id. at 30. While her parents

12 were very upset, the group members told her that she had a “weak case” and that the abuse was her fault.

13 Id. Eventually, on February 25, 1997, the complainant provided a statement to Canadian police making

14 the above-referenced allegations. Id. at 23. She provided audio-video and written statements, which

15 were used to support the 1997 warrant for Kollmar’s arrest. Id. at 23, 30.

16 II.      DISCUSSION

17         Through the hearing prescribed by 18 U.S.C. § 3184, the Court must determine whether to certify

18 to the Secretary of State that the evidence submitted by Canada is “sufficient to sustain” the charges

19 against Kollmar. If any evidence is offered by Kollmar, the Court should rule on its admissibility. Once

20 the evidentiary record is complete, the Court should make written findings of fact and conclusions of

21 law as to each of the elements for certification, including separate findings for each offense as to which

22 extradition is sought. See Shapiro v. Ferrandina, 478 F.2d 894, 906 (2d Cir. 1973). If the Court finds

23 that the requirements for certification have been met, it must provide the certification to the Secretary of

24 State, together with a copy of any testimony taken before the Court, and must commit Kollmar to the

25 custody of the United States Marshal to await the Secretary’s final determination regarding surrender.

26 18 U.S.C. §§ 3184, 3186. The Secretary will then decide whether to surrender Kollmar to Canada.

27

28

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                         5
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 12
                                                                    11 of
                                                                       of 131
                                                                          22



 1         As discussed below, Canada’s evidence satisfies the requirements of the Treaty and supports a

 2 finding that Kollmar’s case is extraditable on the offenses of Rape and Indecent Assault. Accordingly,

 3 this Court should certify as such to the Secretary of State.

 4          A.      The Documentary Evidence Submitted by Canada Supports Certification; the
                    Fugitive May Only Submit Explanatory Evidence
 5

 6          “The procedural framework of international extradition gives to the demanding country

 7 advantages most uncommon to ordinary civil and criminal litigation,” including “[u]nique rules of wide

 8 latitude [that] govern reception of evidence” when offered by the requesting state. Sayne v. Shipley,

 9 418 F.2d 679, 685 (5th Cir. 1969) (citation and internal quotation marks omitted), cert. denied, 398 U.S.
10 903 (1970).

11                  1.      Canada’s Written Submissions Are Sufficient and Admissible

12          Extradition treaties do not contemplate the introduction of live witness testimony at extradition

13 proceedings because to do so “would defeat the whole object of the treaty.” Bingham v. Bradley, 241

14 U.S. 511, 517 (1916). Thus, hearsay evidence is admissible at extradition hearings and may properly

15 support a finding of extraditability. See id. (rejecting fugitive’s claim that ex parte witness affidavits

16 submitted in support of his extradition to Canada should not be considered because he had not had the

17 opportunity to cross-examine those witnesses); see also, e.g., United States v. Zanazanian, 729 F.2d 624,

18 626-27 (9th Cir. 1984) (unsworn written statements may properly form the basis for extradition);

19 Simmons v. Braun, 627 F.2d 635, 636 (2d Cir. 1980) (same). Accordingly, a finding of extraditability

20 may be, and typically is, based entirely on the authenticated documentary evidence and information

21 provided by the requesting government. See, e.g., Manta v. Chertoff, 518 F.3d 1134, 1139-40, 1145-47

22 (9th Cir. 2008) (upholding probable cause determination based on investigation report written by

23 prosecutor); Afanasjev v. Hurlburt, 418 F.3d 1159, 1162-63 & 1166 (11th Cir.) (upholding probable

24 cause determination based on unsworn 106-page bill of indictment prepared by a foreign investigator

25 summarizing witness statements and other hearsay evidence), cert. denied, 546 U.S. 993 (2005); Bovio

26 v. United States, 989 F.2d 255, 259-61 (7th Cir. 1993) (Swedish investigator’s statement sufficient to

27 establish probable cause).

28

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                          6
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 13
                                                                     12 of
                                                                        of 131
                                                                           22



 1           The certification of documents introduced during an extradition hearing is governed by the

 2 Treaty and by 18 U.S.C. § 3190. Article 9 of the Treaty lists the documents the Government of Canada

 3 is required to submit when it makes a request for the extradition of a fugitive charged with a crime.

 4 Section 3190 provides that “properly and legally authenticated” documentary evidence including

 5 “depositions, warrants, or other papers or copies thereof . . . shall be received and admitted.” 18 U.S.C.

 6 § 3190 (emphasis added); see also Manta, 518 F.3d at 1146; Oen Yin-Choy v. Robinson, 858 F.2d 1400,

 7 1406 (9th Cir. 1988), cert. denied, 490 U.S. 1106 (1989).

 8           Proof that the authentication is proper exists if the documents are accompanied by the certificate

 9 of an appropriate U.S. diplomatic or consular officer in the requesting country attesting that the
10 documents would be admissible for similar purposes in that country. 18 U.S.C. § 3190. The documents

11 filed in this case are accompanied by such a certification by Kelly Craft, Ambassador of the United

12 States of America to Canada, attesting to the authenticity of the foreign official’s signature. Attachment

13 A at bates 1. Accordingly, the documents are properly authenticated and thereby admissible in this

14 proceeding. See 18 U.S.C. § 3190; see also Declaration of Katherine C. Fennell at bates 65-69

15 (“Documents submitted by the Government of Canada in support of its extradition request were certified

16 . . . in accordance with Title 18, United States Code, Section 3190.”).

17                  2.      Kollmar’s Right to Introduce Evidence Is Limited

18           Kollmar’s opportunity to challenge the evidence introduced against him is heavily

19 circumscribed. “The accused is not entitled to introduce evidence which merely goes to his defense but

20 he may offer limited evidence to explain elements in the case against him, since the extradition

21 proceeding is not a trial of the guilt or innocence but of the character of a preliminary examination held

22 before a committing magistrate to determine whether the accused shall be held for trial in another

23 tribunal.” Jimenez v. Aristeguieta, 311 F.2d 547, 556 (5th Cir. 1962), cert. denied, 373 U.S. 914 (1963);

24 see also Hooker v. Klein, 573 F.2d 1360, 1368 (9th Cir.) (“[T]he extraditing court properly may exclude

25 evidence of alibi, of facts contradicting the government’s proof, or of a defense such as insanity. . . .

26 Because of the limited function of an extradition proceeding and the limited participation permitted of

27 the fugitive, the order of the court does not reflect a consideration of all the merits of the case.”), cert.

28 denied, 439 U.S. 932 (1978). “[A]s has been said time and again, an extradition hearing must not allow

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                           7
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 14
                                                                    13 of
                                                                       of 131
                                                                          22



 1 to become a trial on the merits.” Matter of Extradition of Noeller, 2018 WL 1027513, at *8 (N.D. Ill.

 2 Feb. 23, 2018), aff’d, Noeller v. Wojdylo, 922 F.3d 797 (7th Cir. 2019). It is axiomatic that “[f]oreign

 3 states requesting extradition are not required to litigate their criminal cases in American courts,” Santos

 4 v. Thomas, 830 F.3d 987, 991 (9th Cir. 2016) (en banc), and that “the person whose extradition is sought

 5 is not entitled to a full trial at the magistrate’s probable cause hearing,” Eain v. Wilkes, 641 F.2d 504,

 6 508 (7th Cir.), cert. denied, 454 U.S. 894 (1981).

 7          This allowance of “explanatory evidence” and prohibition on “contradictory evidence” is rooted

 8 in the fact that an extradition judge may not weigh conflicting evidence and determine what to credit,

 9 “but, rather, determines only whether there is competent evidence to support the belief that the accused
10 has committed the charged offense.” Quinn v. Robinson, 783 F.2d 776, 815 (9th Cir.), cert. denied, 479

11 U.S. 882 (1986). “Testimony that merely gives the opposite version of the facts does not destroy the

12 probability of guilt” and thus is inadmissible. United States v. Fernandez-Morris, 99 F. Supp.2d 1358,

13 1361 (S.D. Fla. 1999). Similarly, evidence (or argument) regarding the credibility of the requesting

14 country’s witnesses must be disregarded. See, e.g., Bovio, 989 F.2d at 259 (rejecting evidence that

15 major witness lied during the investigation because “issues of credibility are to be determined at trial”);

16 In re Extradition of Shaw, 2015 WL 3442022, at *8 (S.D. Fla. May 28, 2015) (“Defendant has

17 consistently attempted to contradict the case brought against him in [the requesting country]. . . . This

18 the Defendant cannot do.”).

19          B.      The Requirements for Certification Are Satisfied

20          The Court must certify a fugitive as extraditable where: (1) the judicial officer is authorized to

21 conduct the extradition proceeding; (2) the Court has jurisdiction over the fugitive; (3) the applicable

22 treaty is in full force and effect; (4) the crimes for which surrender is requested are covered by the

23 applicable treaty; and (5) there is sufficient evidence to support a finding of probable cause as to each

24 charge for which extradition is sought. See, e.g., Zanazanian, 729 F.2d at 625-26. Each of these

25 elements are met in this case.

26                  1.     This Court Has Authority Over the Proceeding

27          The extradition statute authorizes proceedings to be conducted by “any justice or judge of the

28 United States, or any magistrate judge authorized so to do by a court of the United States, or any judge

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                          8
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 15
                                                                    14 of
                                                                       of 131
                                                                          22



 1 of a court of record of general jurisdiction of any State.” 18 U.S.C. § 3184. As such, the judicial officer

 2 conducting the extradition hearing prescribed by Section 3184 does not exercise “any part of the judicial

 3 power of the United States,” In re Extradition of Kirby, 106 F.3d 855, 866 (9th Cir. 1997), but is rather

 4 acting in a “non-institutional capacity by virtue of a ‘special authority,’” In re Extradition of Howard,

 5 996 F.2d 1320, 1325 (1st Cir. 1993). It is well settled that both magistrate judges and district judges

 6 may render a certification under Section 3184. See Austin v. Healey, 5 F.3d 598, 601-02 (2d Cir. 1993),

 7 cert. denied, 510 U.S. 1165 (1994). This Court is therefore authorized to conduct the hearing in this

 8 case. See id.; see also Local Rule 7-1(b)(13) (authorizing magistrate judges to “[c]onduct proceedings

 9 for extradition”).
10                  2.      This Court Has Jurisdiction Over Kollmar

11          It is also well settled that the Court has jurisdiction over a fugitive found within its jurisdictional

12 boundaries. 18 U.S.C. § 3184 (“[A judge] may, upon complaint made under oath, charging any person

13 found within his jurisdiction, . . . issue [its] warrant for the apprehension of the person so charged.”);

14 Pettit v. Walshe, 194 U.S. 205, 219 (1904); Grin v. Shine, 187 U.S. 181, 185-86 (1902). Kollmar was

15 arrested in this jurisdiction on May 3, 2019. Accordingly, this Court has jurisdiction over him.

16                  3.      The Relevant Treaty Is in Full Force and Effect

17          Section 3184 provides for extradition in instances in which a treaty or convention is in force

18 between the requesting state and the United States. See id. In this case, Katherine C. Fennell, Attorney-

19 Advisor in the Office of the Legal Adviser for the Department of State, has provided a declaration

20 attesting that the Treaty in full force and effect between Canada and the United States. Attachment A at

21 bates 65, ¶ 2. The Court must defer to the Department of State’s determination in this regard. See, e.g.,

22 Kastnerova v. United States, 365 F.3d 980, 986 (11th Cir.) (“[E]very other Court of Appeals to consider

23 whether a treaty has lapsed has deferred to the Executive’s determination.”), cert. denied, 541 U.S. 1090

24 (2004); cf. United States v. Duarte-Acero, 296 F.3d 1277, 1282 (11th Cir.) (“[T]he State Department’s

25 interpretation of a treaty is entitled to great deference.”), cert. denied, 541 U.S. 1090 (2004).

26                  4.      The Charged Crimes Are Covered by the Treaty

27          Article 1 of the Treaty provides for the return of fugitives charged with, or convicted of, an

28 extraditable offense. Offenses are extraditable if they are “punishable by the laws of both Contracting

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                           9
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 16
                                                                     15 of
                                                                        of 131
                                                                           22



 1 Parties by imprisonment or other form of detention for a term exceeding one year or any greater

 2 punishment.” Treaty, art. 2.

 3           The dual criminality requirement is met where the description of criminal conduct provided by

 4 Canada in support of its charges would be criminal under U.S. federal law, the law of the state in which

 5 the hearing is held, or the law of a preponderance of the states, if it had been committed here –

 6 regardless of whether the Canadian and U.S. crimes are identical. See, e.g., Cucuzzella v. Keliikoa, 638

 7 F.2d 105, 107 (9th Cir. 1981); Caplan v. Vokes, 649 F.2d 1336, 1334 n.16 (9th Cir. 1981); Theron v.

 8 U.S. Marshal, 832 F.2d 492, 496 (9th Cir. 1987) (abrogated on other grounds).

 9           In Wright v. Henkel, 190 U.S. 40, 58-59, 61 (1903), the Supreme Court unequivocally held that

10 U.S. state law could be used as a basis for dual criminality:

11                   As the state of New York was the place where the accused was found and,
                     in legal effect, the asylum to which he had fled, is the language of the
12                   treaty, “made criminal by the laws of both countries,” to be interpreted as
                     limiting its scope to acts of Congress, and eliminating the operation of the
13                   laws of the state? That view would largely defeat the object of our
                     extradition treaties by ignoring the fact that, for nearly all crimes and
14                   misdemeanors, the laws of the states, and not the enactments of Congress,
                     must be looked to for the definition of the offense . . . [W]e rule it now . . .
15                   that when, by the law of Great Britian, and by the law of the state in which
                     the fugitive is found, the fraudulent acts charged to have been committed
16                   are made criminal, the case comes fairly within the treaty[.]

17 Similarly, in Cucuzzella, the Ninth Circuit examined the language of the same extradition treaty at issue

18 in this case, the U.S.-Canadian extradition treaty, and held:

19                   To be extraditable Article 2 requires that each offense be “punishable by
                     the laws of both Contracting Parties by a term of imprisonment exceeding
20                   one year.” . . . Article 2 refers to “the laws of both Contracting Parties.”
                     The “Contracting Parties” are the United States and Canada. We therefore
21                   look to proscription by similar criminal provisions of federal law or, if
                     none, the law of the place where the fugitive is found or, if none, the law of
22                   the preponderance of the states. 6
23 638 F.2d at 107 & n. 3 (emphasis added) (analyzing federal and Hawaii’s criminal laws when reviewing

24 for dual criminality and holding that consideration of both federal and state law in the dual-criminality

25

26   6
       As a 1981 decision, Cucuzzella analyzed the 1971 version of the Treaty. Subsequently, the first Protocol (1988)
27   amended Article 2 of the Treaty to eliminate the Treaty’s list of extraditable offenses, and made the definition of
     an extraditable offense based strictly on its dual criminality and maximum punishments in the respective
28   countries. However, the Treaty’s reference to the “laws of both Contracting Parties” remained unchanged by the
     amendment. Therefore, Cucuzzella’s holding remains applicable and controlling in this case.

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                             10
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 17
                                                                     16 of
                                                                        of 131
                                                                           22



 1 context was approporate: “[t]his broad interpretation also comports with the principle that treaties

 2 should be construed to enlarge the rights of the parties [to the treaty]”) (citing Factor v. Laubenheimer,

 3 290 U.S. 276, 293-294 (1933) (extradition treaties are to be liberally construed in favor of extradition);

 4 see also Theron, 832 F.2d at 496 (“Because Theron was arrested in California, we will first evaluate the

 5 laws of the United States and then, if necessary, the laws of California.”). 7 Therefore, the Court may

 6 look to both U.S. federal and state law when evaluating whether Kollmar’s conduct is dually criminal.

 7           Furthermore, when analyzing a fugitive’s extraditability, courts “look to the law in place at the

 8 time the extradition request was made, not the law in effect when [the fugitive] allegedly committed the

 9 offense.” Nezirovic v. Holt, 779 F.3d 233, 238 (4th Cir. 2015), citing United States ex rel. Oppenheim v.
10 Hecht, 16 F.2d 955, 956–57 (2d Cir. 1927), cert. denied, 273 U.S. 769 (1927) and Hilario v. United

11 States, 854 F. Supp. 165, 176 (E.D.N.Y. 1994). It is well-established that the Ex Post Facto Clause of

12 the U.S. Constitution is not applicable to extradition proceedings, which are not criminal cases. Id.;

13 Neely v. Henkel, 180 U.S. 109, 122 (1901) (ex post facto principles have “no relation to crimes

14 committed without the jurisdiction of the United States against the laws of a foreign country”).

15           These firmly-rooted principles apply in the dual-criminality context, and dictate that extradition

16 courts analogize to those U.S. federal and state laws in effect at the time of the foreign country’s

17 extradition request. “Although the relator argues that the court must apply the law in force at the time of

18 the incident in determining whether there is analogous law in the United States, it is clear that in

19 determining dual criminality, the court may apply the current American law . . . . The law pertinent to

20 the question of extradition is the law in force at the time of the demand.” In Matter of Extradition of

21 Murphy, 1998 WL 1179109 at *5 n.3 (N.D.N.Y. Jun. 30, 1998) (emphasis in original), aff’d 199 F.3d

22 599 (2d Cir. 1999); Hecht, 16 F.2d at 956 (fugitive’s conduct was not criminal in the United States at the

23 time of the incident but was criminal “at the time of demand”; Second Circuit found dual criminality

24

25   7
       The Theron court drew a clear distinction between an extradition court’s statute of limitations analysis (pursuant
26   to “lapse-of-time” provisions contained in some extradition treaties) where U.S. statute of limitations may be
     applicable, and an extradition court’s dual criminality analysis. Unlike in the dual-criminality context, when
27   extradition courts examine an applicable U.S. statute of limitations, they look to the relevant federal statute of
     limitations only. Id. at 498-99. In this case, there is no U.S. statute of limitations to apply, since the Treaty provides
28   that only the statute of limitations of the “Requesting State” (i.e., Canada’s statute of limitations) may provide a
     fugitive with a potential defense to extradition. See Treaty, art. 4(1)(II).

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                                11
               Case
                Case5:20-cv-01388-LHK
                     4:19-mj-70677-MAGDocument
                                       Document15-2
                                                 39 Filed
                                                    Filed 06/02/20
                                                          07/10/19 Page
                                                                   Page 18
                                                                        17 of
                                                                           of 131
                                                                              22



 1 where the extradition treaty required that the conduct was “made criminal by the laws of both

 2 countries,” holding that because “[e]xtradition proceedings are not in their nature criminal . . . all talk of

 3 ex post facto legislation, or of the niceties of common law on the criminal side . . . is quite beside the

 4 mark”), citing Glucksman v. Henkel, 221 U.S. 508 (1911) and Grin, 187 U.S. 181 (1902).

 5              United States v. Wathne, 2008 WL 4344112 (N.D. Cal. Sept. 22, 2008) is inapposite. Wathne is

 6 not a case involving the extradition of a fugitive from the United States to a foreign country. Wathne

 7 instead involved an U.S. criminal defendant and his argument that his voluntary-return agreement with

 8 U.S. prosecutors, which stated that he retained any rights pursuant to the U.S.-India extradition treaty,

 9 provided him protection under the treaty’s dual-criminality provision. Id. at *3. The defendant averred
10 that India’s interpretation of that provision provided him this protection because India (not the United

11 States) would have declined to apply it retroactively when considering whether to extradite him pursuant

12 to its law, where Indian law did not prohibit the defendant’s misconduct at the time he committed it. Id.

13 at *8-13. Wathne has no bearing on cases such as Kollmar’s, in which the United States is the

14 Requested State, and does not purport to contradict the universally held proposition in U.S. extradition

15 law that ex post facto principles have no place in U.S. extradition proceedings involving fugitives sought

16 by foreign countries.

17              Therefore, dual criminality is satisfied if Kollmar’s conduct would have violated either U.S.

18 federal or state laws in effect at the time of Canada’s request for his extradition. Based on his alleged

19 conduct, Kollmar is charged in Canada with violating sections 143-144 (Rape) 8 and section 149

20 (Indecent Assault) 9 of the Canadian Criminal Code. 10 Accordingly, Kollmar could be charged in the

21
     8
          Section 143 provides that “A male person commits rape when he has sexual intercourse with a female person who
22 is not his wife, (a) without her consent, or (b) with her consent if the consent (i) is extorted by threats or fear of
     bodily harm, (ii) is obtained by personating her husband, or (iii) is obtained by false and fraudulent representations
23 as to the nature and quality of the act.” Attachment A at bates 8. Section 144 carried a maximum punishment of
     life imprisonment for rape under the statute in effect at the time of the alleged offense in this case, which was later
24 amended to provide a 14-year maximum punishment if the victim is under the age of 16 years old. Id. at 8, 11.
     9
25     Section 149 provides that “Every one who indecently assaults a female person is guilty of an indictable offence
     and is liable to imprisonment for five years. . . .” Id. at 12. The Canadian prosecutor’s affidavit explains that
26   Indecent Assault may be committed through a perpetrator’s non-consensual touching of a victim in a sexual way
     (id. at 9-10), and that the definition of consent is the same for both Rape and Indecent Assault (id. at 10).
27   10
        It is appropriate for a Requesting Country to modify or add charges and provide additional evidence in a formal
     request that follows a fugitive’s provisional arrest. See, e.g., Koskotas v. Roche, 931 F.2d 169, 174-75 (1st Cir.
28   1991) (rejecting fugitive’s procedural due process challenge to Greece’s supplementation of its request for
     provisional arrest to “encompass new charges and additional evidence”); Matter of Extradition of Mainero, 990 F.
     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                               12
              Case
               Case5:20-cv-01388-LHK
                    4:19-mj-70677-MAGDocument
                                      Document15-2
                                                39 Filed
                                                   Filed 06/02/20
                                                         07/10/19 Page
                                                                  Page 19
                                                                       18 of
                                                                          of 131
                                                                             22



 1 United States with a variety of federal and state sexual offenses, including 18 U.S.C. §§ 2243 (Sexual

 2 Abuse), 11 2244 (Abusive Sexual Contact), 12 and Cal. Penal Code §§ 261 (Rape), 13 261.5 (Unlawful

 3 Sexual Intercourse), 14 288(a), (c) (Bigamy, Incest, and the Crime Against Nature). 15

 4             Furthermore, in Kamrin v. United States, Ninth Circuit rejected any notion that an extradition

 5 treaty’s reference, such as that in Article 8 of the Treaty, to the “remedies and recourses” of the

 6 Requested State provided a fugitive found in the United States to protection under the Due Process

 7 clause of the U.S. Constitution or to any speedy trial rights. 725 F.2d 1225, 1228 (9th Cir.) (“[I]t has

 8 long been settled that United States due process rights cannot be extended extraterritorially,” citing

 9 Neely, 180 U.S. 109), cert. denied, 469 U.S. 817 (1984); Matter of Extradition of Kraiselburd, 786 F.2d
10 1395, 1398 (9th Cir. 1986) (same), cert. denied, 479 U.S. 990 (1986); see also Martin, 993 F.2d at 829

11 (“Even if a treaty states that ‘the person whose extradition is sought shall have the right to use all

12 remedies and recourses provided by [the law of the Requested State],’ as does the treaty between the

13
     Supp. 1208, 1215 (S.D. Cal. 1997) (following provisional arrest “the later supplementation of the record and
14 supplementation of Mexico’s request for extradition, with additional charges, [were] not inconsistent with the
     Treaty or its provisions”). Likewise, in this case, modification and inclusion of additional charges is not inconsistent
15 with the Treaty or the extradition statutes.
     11
16      Making punishable by 15 years’ imprisonment conduct committed by persons within federal jurisdiction who
     “knowingly engage[] in a sexual act who another person who [] has attained the age of 12 but has not attained the
17   age of 16 years,” as long as the offender is at least four years older than the victim.
     12
          Making punishable by two years’ imprisonment conduct committed by persons within federal jurisdiction who
18 “knowingly engage in or cause[] sexual contact with or by another person, if to do so would violate . . section 2243
     of this title had the sexual contact been a sexual act.”
19   13
        “Rape is an act of sexual intercourse accomplished with a person not the spouse of the perpetrator, under any of
20   the following circumstances . . . Where it is accomplished against a person’s will by means of force, violence,
     duress, menace, or fear of immediate and unlawful bodily injury on the person or another.” Cal. Penal Code § 264
21   makes this offense punishable by up to 11 years imprisonment where the victim is a 14-year-old child.
     14
          “Unlawful sexual intercourse is an act of sexual intercourse accomplished with a person who is not the spouse
22 of the perpetrator, if the person is a minor. For the purposes of this section, a ‘minor’ is a person under the age of
     18 years and an ‘adult’ is a person who is at least 18 years of age . . . Any person 21 years of age or older who
23 engages in an act of unlawful sexual intercourse with a minor who is under 16 years of age is guilty of either a
     misdemeanor or a felony, and shall be punished by imprisonment in a county jail not exceeding one year, or by
24 imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.”
     15
25      “[A] person who willfully and lewdly commits any lewd or lascivious act, including any of the acts constituting
     other crimes provided for in Part 1, upon or with the body, or any part or member thereof, of a child who is under
26   the age of 14 years, with the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of
     that person or the child, is guilty of a felony and shall be punished by imprisonment in the state prison for three,
27   six, or eight years . . . A person who commits an act described in subdivision (a) with the intent described in that
     subdivision, and the victim is a child of 14 or 15 years, and that person is at least 10 years older than the child, is
28   guilty of a public offense and shall be punished by imprisonment in the state prison for one, two, or three years, or
     by imprisonment in a county jail for not more than one year.”

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                                13
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 20
                                                                    19 of
                                                                       of 131
                                                                          22



 1 United States and Canada, the defendant does not have a right to a speedy extradition.” quoting

 2 Kraiselburd, 786 F.2d at 1398; Gonzalez v. O’Keefe, 2014 WL 6065880, *3 (N.D. Cal. Nov. 20, 2014)

 3 (relying on Kamrin and Kraiselburd to reject fugitive’s argument that the relevant extradition treaty’s

 4 “lapse of time” provision incorporated the right to a speedy trial).

 5                 5.      Canada’s Evidence Establishes Probable Cause that the Fugitive Committed
                           the Charged Offenses
 6

 7          The standard of proof to find the evidence “sufficient to sustain the charge . . .” pursuant to

 8 Section 3184 is the familiar domestic requirement of probable cause. The Court must conclude there is

 9 probable cause to believe that the crimes charged by Canada were committed and that the person before
10 the Court committed them. Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1433 (S.D. Fla. 1993), aff’d

11 28 F.3d 116 (11th Cir. 1994). The evidence is sufficient, and probable cause is established, if it would

12 cause a “prudent man” to “believ[e] that the (suspect) had committed or was committing an offense.”

13 Gerstein v. Pugh, 420 U.S. 103, 111 (1975) (internal quotation marks and citation omitted); see also

14 Collins v. Loisel, 259 U.S. 309, 316 (1922) (“The function of the committing magistrate is to determine

15 whether there is competent evidence to justify holding the accused to await trial, and not to determine

16 whether the evidence is sufficient to justify a conviction.”); Fernandez v. Phillips, 268 U.S. 311, 312

17 (1925) (“Competent evidence to establish reasonable grounds is not necessarily competent evidence to

18 convict.”).

19          The extradition judge’s probable cause determination is “not a finding of fact ‘in the sense that

20 the court has weighed the evidence and resolved disputed factual issues,’” but instead “‘serve[s] only the

21 narrow function of indicating those items of submitted evidence on which the decision to certify

22 extradition is based.’” Quinn, 783 F.2d at 791 (citation omitted). Accordingly, probable cause in an

23 extradition proceeding may not be defeated when a fugitive alleges that the evidence submitted by the

24 requesting country contains inconsistencies. See, e.g., In re Extradition of Shaw, 2015 WL 3442022, at

25 *7-11 (S.D. Fla. 2015) (finding probable cause despite fugitive’s arguments that the evidence against

26 him was “unreliable, contradictory, inconsistent, unbelievable, and inadmissible”); In re Extradition of

27 Figueroa, 2013 WL 3243096, at *8 (N.D. Ill. June 26, 2013) (“In sum, although we agree with [the

28 fugitive] that the evidence that Mexico has provided is by no means perfect, the issue before us is not

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                         14
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 21
                                                                     20 of
                                                                        of 131
                                                                           22



 1 whether [he] should be convicted of the crime…. Although there may be some inconsistencies in the

 2 record, we do not believe that these are so compelling as to negate a finding of probable cause.”); Castro

 3 Bobadilla, 826 F. Supp. at 1434 (upholding probable cause finding despite “contradictions in the

 4 evidence [that] may create a reasonable doubt as to [the fugitive’s] guilt”). This principle accords with

 5 the fact that an extradition hearing is only preliminary in nature and is not a determination of guilt;

 6 accordingly, the resolution of any inconsistencies in the record, as well as the weighing of inculpatory

 7 with exculpatory evidence, are tasks that are properly left to the courts in the requesting country. See,

 8 e.g., Collins, 259 U.S. at 316; Neely, 180 U.S. at 123; In re Extradition of Nunez-Garrido, 829 F. Supp.

 9 2d 1277, 1282 (S.D. Fla. 2011).
10           The facts summarized above and set forth in great detail in Canada’s extradition request easily

11 establish probable cause. Canada’s evidence is straightforward: the complainant provided Canadian

12 authorities with both audio-video and written statements, summarized in the extradition request, which

13 explained the circumstances of Kollmar’s sexual abuse of her when she was a child between the ages of

14 13 and 16 years old. Attachment A at bates 23 and 30. She further identified a photograph of Kollmar

15 from his website, “indicating that with 100% certainty that this photo was of the person who assaulted

16 her.” 16 Id. at 32.

17           This is classic extradition evidence “sufficient to sustain the charge.” Even in cases in which the

18 facts have not been so well sourced, or in which the requesting country has relied on multiple levels of

19 hearsay, probable cause has been found. Bovio is highly instructive. 989 F.2d 255. There, the

20 extradition magistrate found that probable cause existed based solely upon the affidavit of a Swedish

21 investigator. 989 F.2d at 258. The fugitive contested that finding in the Seventh Circuit arguing that:

22                    (1) [the investigator’s] statements do not indicate how he obtained the
                      information on which the statements are based, whether witnesses were
23                    under oath, and whether there are any original notes or recordings of
                      witness interviews; (2) all the evidence implicating Bovio is hearsay; (3)
24                    there is no physical evidence implicating Bovio; and (4) the major witness
                      relied upon by the Swedish government, Perttunen, has admitted lying
25

26   16
        The person arrested in this case has not specifically contested identity; namely, that he is, in fact, the fugitive,
     whom the complainant identified and who is wanted for trial in Canada. Moreover, the person who has appeared
27   before this court strongly resembles the person in the photographs of the fugitive provided by Canada.
     Accordingly, there is probable cause to believe that the person before the Court is the same person alleged to have
28   committed the offenses charged in Canada.

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                               15
            Case
             Case5:20-cv-01388-LHK
                  4:19-mj-70677-MAGDocument
                                    Document15-2
                                              39 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 22
                                                                     21 of
                                                                        of 131
                                                                           22



 1                   during the investigation, and there is otherwise no corroboration of her
                     account.
 2

 3 Id. at 259. The Seventh Circuit rejected all of these arguments, noting that a fugitive has “no right to

 4 attack the credibility” of witnesses in an extradition hearing, as “issues of credibility are to be

 5 determined at trial,” and that “hearsay testimony is often used in extradition hearings.” Id. at 259-60. 17

 6            Furthermore, here, Canadian authorities have explained in depth not only the factual nature of

 7 the allegations against Kollmar, but how those allegations establish probable cause to believe “that the

 8 complainant did not provide genuine consent to sexual activity” for purposes of both the Rape and

 9 Indecent Assault charges. Attachment A at bates 16. As the Canadian prosecutor cogently explained:
10                   [T]he relationship of domination, the constant threat of assault for
                     disobeying Kollmar’s will, her fear of incurring Kollmar’s rage, and the
11                   position of authority that existed between Kollmar and the complainant are
                     all relevant in determining whether the complainant genuinely consented
12                   to any sexual activity. In the context of this abusive, dominating
                     relationship, any possible indication of consent was not freely given as
13                   required to constitute genuine consent . . . . The complainant lived in fear
                     of Kollmar, who controlled every aspect of her life, physically assaulted
14                   her on several occasions, and threatened to assault her on other occasions.
                     Kollmar was in a position of authority to the complainant, a vulnerable
15                   child. The complainant subjectively did not want the sexual touching to
                     occur, and described feeling “tormented when Kollmar touched her, and
16                   holding herself “unbearably stiff.” In these circumstances the complainant
                     did not provide genuine and free consent to sexual touching.
17

18 Id. at bates 16-17.

19           Accordingly, there is probable cause to believe that Kollmar committed the Canadian offense of

20 Rape for those incidents in which he had sexual intercourse with the complainant, and the Canadian

21 offense of Indecent Assault, for his other acts of alleged sexual activity with her.

22

23   17
        It is well-established that the statement of a sexual assault victim, even if uncorroborated, can support probable
24   cause – just as it can support the far greater standard to convict of beyond a reasonable doubt. See, e.g., United
     States v. Johnson, 2014 WL 5685522, *1 (D. Minn. Nov. 4, 2014) (“First, as the Magistrate Judge and the
25   Government note, the uncorroborated testimony of a sexual assault victim, alone, can support probable cause.”),
     citing United States v. Wallace, 550 F.3d 729, 734 (8th Cir. 2008), aff’d 848 F.3d 872 (8th Cir. 2017). This
26   principle has even more force in the extradition context, where the contents of the Requesting State’s materials
     submitted in support of extradition cannot be contradicted and must be assumed as true. See, e.g., Matter of
27   Extradition of Ricardo Alberto Martinelli Berrocal, 2017 WL 3776953, at *35 (S.D. Fla. Aug. 31, 2017) (“courts
     ‘must accept as true all of the statements and offers of proof by the demanding state’”); In re the Extradition of
28   Kyung Joon Kim, 2005 WL 6399831, at *11 (C.D. Cal. Oct. 21, 2005) (“For purposes of extradition proceedings,
     the extradition magistrate properly accepts as true the offers of proof from the demanding state.”).

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                              16
           Case
            Case5:20-cv-01388-LHK
                 4:19-mj-70677-MAGDocument
                                   Document15-2
                                             39 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 23
                                                                    22 of
                                                                       of 131
                                                                          22



 1 III.     CONCLUSION

 2          For the foregoing reasons, the elements for certification of extradition are met in Kollmar’s case.

 3 Therefore, the United States requests that the Court hold a hearing pursuant to 18 U.S.C. § 3184 and

 4 certify to the Secretary of State that his case is extraditable to Canada on the charges for which his

 5 extradition is requested.

 6

 7 Dated: July 9, 2019                                    Respectfully submitted,

 8
                                                          DAVID L. ANDERSON
 9                                                        United States Attorney

10
                                                                 /s/
11                                                        JOHN D. RIESENBERG
                                                          Trial Attorney, U.S. Department of Justice
12
                                                          MAUREEN C. BESSETTE
13                                                        Assistant United States Attorney
                                                          Northern District of California
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S.’ MEMO IN SUPPORT OF EXTRADITION
                                                         17
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page24 of 108
                                                            1 of 131




        ATTACHMENT A
         Case
         Case 5:20-cv-01388-LHK
              4:19-mj-70677-MAG Document
                                 Document15-2
                                          39-1 Filed
                                                Filed06/02/20
                                                      07/10/19 Page
                                                                 Page25   of 108
                                                                       2 of  131
                                              Embassy of the United States of America




           ncate to be Attached to Documentary Evidence Accompanying
                Requisitions in the United States for Extradition

                       AMERICAN FOREIGN SERVICE
                             Ottawa, Canada, June 24, 2019




      I, Kelly Craft, Ambassador of the United States of America at Ottawa,

Canada, hereby certify that attached to this Certificate is authenticated

documentation presented by Canada in support of the request for the extradition

of Donald KOLLMAR who stands charged in the Province of Ontario with one count

   indecent assault, contrary to section 149 of the Criminal Code and one count

   rape, contrary to sections 143 and 144 of the Criminal Code are properly and

       authenticated so as to entitle them to be received in evidence for

     r purposes by the tribunals of Canada, as required by Title 18, United




                         I hereunto sign my name and cause my seal of off ice to

           his 24th day of June, 2019.




                                   EXT-KOLLMAR-00001
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page26 of 108
                                                            3 of 131



    Department of         Ministere de la Justice
    Justice               Canada
    Canada

    Ottawa, Canada
    K1A OH8


                     CERTIFICATE OF AUTHENTICATION


        IN THE MATTER OF the request for the extradition of Donald
        KOLLMAR from the United States of America to Canada


I, Veronique Rousseau, Counsel, International Assistance Group, Department
of Justice of Canada, do hereby certify:

THAT attached to this Certificate is authenticated documentation presented
by Canada in support of the request for the extradition of Donald KOLLMAR
who stands charged in the Province of Ontario with one count of indecent
assault, contrary to section 149 of the Criminal Code and one count of rape,
contrary to sections 143and144 of the Criminal Code.

THAT the documentation attached to this certificate is composed of:

       the Affidavit of Law of Erin Nicole Rivers, Prosecutor, Ministry of the
       Attorney General of Ontario; and

       the Affidavit of Fact of Detective Constable Robert Speakman, peace
       officer with the Toronto Police Service to which is appended;

                as appendix "D 11 , a copy of the Information No. 19~15003954
                sworn by Justice of the Peace P. Liu on June 5, 2019; and

                as appendix "Eu, a copy of the warrant for the arrest issued by
                Justice of the Peace B. Hudson on June 7, 2019.


THAT Vallery Bayly1 whose original signature appears at the end of the
Affidavit of ERIN NICO LE RIVERS, is a Barrister & .Solicitor and a
Commissioner of Oaths for the Province of Ontario, having been duly
commissioned and duly authorized by the laws thereof to administer oaths
and to take affidavits within the said Province.




                                  EXT-KOLLMAR-00002
 Case
 Case 5:20-cv-01388-LHK
      4:19-mj-70677-MAG Document
                         Document15-2
                                  39-1 Filed
                                        Filed06/02/20
                                              07/10/19 Page
                                                        Page27 of 108
                                                             4 of 131



                                    -   2 -

THAT Christina Mei Lien Chan) whose original signature appears at the end
of the Affidavit and exhibits thereto of Detective Constable ROBERT
SPEAKMAN, is a Commissioner of Oaths for the City of Toronto, having been
duly commissioned and duly authorized by the laws thereof to administer
oaths and to take affidavits within the said Province.


The Seal of the Minister of Justice of Canada is hereby affixed this   a1!i>l day of
June, 2019.




                              v~~(J{J1~ ~
                                    Veronique Rousseau




                                EXT-KOLLMAR-00003
        Case
        Case 5:20-cv-01388-LHK
             4:19-mj-70677-MAG Document
                                Document15-2
                                         39-1 Filed
                                               Filed06/02/20
                                                     07/10/19 Page
                                                               Page28 of 108
                                                                    5 of 131




CANADA                                  )                       HER MAJESTY THE QUEEN
                                        )
PROVINCE OF ONTARIO                     )                                    v.
                                        )
TORONTO REGION                          )                         DONALD KOLLMAR



                  IN THE MATTER of a request by Canada for the
                  extradition of DONALD KOLLMAR from the United
                  States of America with respect to offences under the
                  Criminal Code of Canada.



                       AFFIDAVIT OF ERIN NICOLE RIVERS



I, Erin Nicole Rivers, of the City of Toronto, in the Toronto Region, in the Province of Ontario,
MAKE OATH AND SAY AS FOLLOWS:

     A. QUALIFICATIONS

1.     I am a citizen of Canada. I reside in the City of Toronto in the Province of Ontario, Canada.
I received a Bachelor of Laws degree from the University of Toronto in June 2017 and was called
to the Bar of the Province of Ontario in June 2018. Since then, I have been a member in good
standing of the Law Society of Ontario and, as such, I am entitled to practice law as a barrister and
solicitor in the Province of Ontario.

2.     From June 2018 until the present time, I have ptacticed law in the employment of the
Ministry of the Attorney General for the Province of Ontario. During that period I have held the
position of Counsel with the Crown Law Office - Criminal; of the Ministry of the Attomey
General, at the Ministry's offices, located at 720 Bay Street, Toronto, Ontario, Canada.

3.     The Crown Law Office - Criminal is a branch of the Ctiminal Law Division of the Ministry
of the Attorney General for the Province of Ontario. At present the Crown Law Office - Criminal
is comprised of approximately 90 lawyers, each of whom specialize in criminal law.




                                            EXT-KOLLMAR-00004
       Case
       Case 5:20-cv-01388-LHK
            4:19-mj-70677-MAG Document
                               Document15-2
                                        39-1 Filed
                                              Filed06/02/20
                                                    07/10/19 Page
                                                              Page29 of 108
                                                                   6 of 131




4.        The main responsibility of the Crown Law Office - Criminal involves the representation
of the Crown in all criminal appeals in indictable matters arising in Ontario. Such appeals are
heard by the Court of Appeal for the Province of Ontario and, in certain cases, by the Supreme
Court of Canada. The Crown Law Office - Criminal also prosecutes serious crimes involving
such matters as complex fraud, conuption, and organized crime. This office also handles other
responsibilities relating to the administration of criminal justice in Ontario, including the
preparation of material in support of mutual legal assistance requests and applications for the
extradition/temporary surrender from foreign jurisdictions, to Canada, of persons who have been
charged with criminal offences in Ontario.

5.     From June 2018 until the present time, in my capacity as Counsel in the Crown Law Office
- Criminal, I have represented the Crown in criminal matters, including motions and appeals,
before the Court of Appeal for Ontario. I have also had carriage of applications under the lvfutual
Legal Assistance in Criminal A1atters Act involving Canada and various foreign jurisdictions. As
a result of my training and experience, I am knowledgeable about criminal procedure and
jurisprudence arising from both the Criminal Code of Canada and the c01mnon law in Canada.

6.     In this case, I have been in contact with the Deputy Crown Attorney who has carriage of
this matter, John Scutt, and the police officer in charge of the case, Detective Constable Robert
Speakman from the Toronto Police Service. I have reviewed all the materials submitted with this
request and I am familiar with the facts of this case. I have an expertise in criminal law such that
I am able to attest to the sufficiency of the case and the jurisdiction in Canada to prosecute these
offences.

     B. OVERVIEW OF EXTRADITION REQUEST

7.     Canada is seeking the extradition ofKOLLMAR so that he may be prosecuted on charges
of indecent assault and rape, laid against him in Ontario, Canada under the Criminal Code of
Canada.

8.     Under Canadian law, a person is formally charged with a crime when an Information is
sworn before a justice (such as a Justice of the Ontario Comt of Justice or a Justice of the Peace).
The charge is formally instituted when a person, usually a peace officer, swears under oath that he


                                                                                                  2
                                         EXT-KOLLMAR-00005
        Case
        Case 5:20-cv-01388-LHK
             4:19-mj-70677-MAG Document
                                Document15-2
                                         39-1 Filed
                                               Filed06/02/20
                                                     07/10/19 Page
                                                               Page30 of 108
                                                                    7 of 131




or she has reasonable and probable grounds to believe that an accused has committed the offence(s)
detailed in the Information. Following the laying of an lnfo1111ation, a warrant for the an-est of the
accused person may be issued where the Justice considers that a case for doing so is made out.

9.      An indictment is a formal charging document used for indictable offences in the Superior
Court of Justice, setting out the offence with which an accused person is charged. This is a formal
court document forming paii of the comi record. Endorsements of the co mt are recmded on the
indictment, and constitute an official recotd of Orders made by the judge.


10.     In the present case~ charges of indecent assault and rape, and sexual intercourse with a
female aged 14-16, were laid against KOLLMAR by the swearing of an Information by Detective
Constable Robert Speakman on November 28~ 2018, before Justice of the Peace A. Costa in
Toronto, Ontario. A replacement information was sworn by Detective Paul Cargill on June 5~
2019 before Justice of the Peace P. Liu, charging KOLLMAR with only indecent assault and rape.
The Crown is no longer pursuing charges for sexual intercourse with a female aged 14-16. A copy
of each Information is attached as an exhibit to the Affidavit of Detective Constable Robe1t
Speakman, the officer in charge of this      case~ which     accompanies Canada's request for the
extradition of Donald KOLLMAR. In addition, a warrantfor KOLLMAR's arrest on charges of
indecent assault and rape was issued by the Honourable Justice of the Peace B. Hudson on June 7,
2019. Justice of the Peace Hudson is a judicial officer and competent authority with jurisdiction
to issue warrants of anest for persons accused of criminal offences under the Criminal Code of
Canada. This wan-ant is attached as an exhibit to the affidavit of DC Speakman. This wanant is
in full force and effect in Ontario.

11.    I have reviewed DC Speakman's Affidavit, which accompanies this request and the
infonnation contained therein identifying KOLLMAR as the offender. I have also reviewed the
material DC Spealanan submitted with this request. Accordingly, I am familiar with the allegations
and the police investigation that has taken place in this case. As a result, I verily believe that
KOLLMAR has been charged with indecent assault and rape arising from conduct between
January l~ 1975 and December 31, 1979. I have been iJ1fon11ed and I believe that KOLLMAR has
not yet been arrested in Canada in relation these charges.




                                                                                                    3
                                         EXT-KOLLMAR-00006
         Case
         Case 5:20-cv-01388-LHK
              4:19-mj-70677-MAG Document
                                 Document15-2
                                          39-1 Filed
                                                Filed06/02/20
                                                      07/10/19 Page
                                                                Page31 of 108
                                                                     8 of 131




      C. Criminal Code Provisions


12.      The offences with which KOLLMAR is charged are alleged to have occuned between
January I, 1975 and December 31, 1979. The broad date range in the information reflects the fact
that while the complainant recalls her ages at the time of each incident, she was not certain about
the year. Tn this case, KOLLMAR is alleged to have touched the complainant in a sexual manner
on many occasions, and to have had sexual intercourse with the complainant. These incidents are
alleged to have occurred when the complainant was between the ages of 13 and 16 years old.

13.      Prosecution for these offences is governed by the statute in force at the time of the offences.
At the time of these offences, the applicable statute was the Criminal Code qf' Canada, Revised
Statutes of Canada, 1970, chapter C-34. At the time of the alleged offences, this statute contained
the law relating to criminal offences for all of Canada, and it therefore applied to Ontario. The
Criminal Code sets out the definitions of offences, and the permissible sentences for those
offences.

14.      Under Canadian law, criminal offences are divided into three categories:
            (a) Indictable offences;
            (b) Sununary conviction offences; and
            (c) Hybrid offences (offences that are, at the election of the prosecution, either indictable
               or sununary conviction).

15.      Generally speaking, indictable offences are more serious offences carrying more severe
penalties whereas summary conviction offences are generally less serious offences that carry less
severe penalties.

16.     In this case, the offences of indecent assault and rape are both indictable offences.

17.     The Criminal Code that was in force at the time of these offences codifies the offences
with which KOLLMAR is charged: indecent assault and rape. Those provisions were duly enacted
and proclaimed into force and will be applicable in the event of a trial for these offences.

18.     These provisions are set out below.



                                                                                                       4
                                            EXT-KOLLMAR-00007
               Case
               Case 5:20-cv-01388-LHK
                    4:19-mj-70677-MAG Document
                                       Document15-2
                                                39-1 Filed
                                                      Filed06/02/20
                                                            07/10/19 Page
                                                                      Page32 of 108
                                                                           9 of 131




          i.       Rape-s. 143-144

    19.        Between 1975 and 1979, rape of a female was an indictable offence prohibited by section
143 of the Criminal Code, in force between 1970 and 1983. 1

20,            The offence and prescribed penalty were set out in the Criminal Code as follows:
                143. A male person commits rape when he has sexual intercourse with a female
                     person who is not his wife,
                            (a) without her consent; or
                            (h) with her consent if the consent
                                    (i) is extorted by threats or fear of bodily harm,
                                     (ii) is obtained by personating her husband, or
                                     (iii) is obtained by false and fraudulent representations as to the
                                    nature and quality of the act. 1953-54, c. 51, s. 135.

                144. Every one who commits rnpe is guilty of an indictable offence and is liable to
                imprisonment for life and to be whipped. 1953-54, c. 51, s. 136.

21.            To obtain a conviction for rape under section 143(a), the prosecution must establish that
the male person (1) had sexual intercourse (2) with a_ female person who is not his wife; and that
this occmred (3) without her consent.

22.            To obtain a conviction for rape under section 143(b), the prosecution must establish that
consent was either (i) extorted by threats or fear of bodily hann; (ii) obtained by personating the
comp1ainanf s husband; or (iii) obtained by false and fraudulent representations as to the nah1re
and quality of the act.

23.            The offence ofrape can be proven by any of the means identified in section 143. However,
the prosecution intends to rely primadly on subsection (a). As a result of KOLLMAR's abusive
and controlling behaviour and his position of authority over the complainant, any consent
ostensibly given was not freely provided so as to constitute valid consent. Neve1iheless, as
KOLLMAR is charged under section 143 of the Cri1ninal Code, the Crown can rely on any of the




1   This provision was repealed by the.Act lo amend the Criminal Code in relation lo sexual o.ffe11ces and other
oJlences against the person and to amend certain other Acts in relaOon thereto or in consequence therec!f; S.C.
1980 . . 81-82-83, c. 125, which was proclaimed into fol'ce on January 4, 1983. In 1983, the rape provision was
replaced by the modem "sexual assaultn provision, which encompasses conduct previously covered under the ••rape''
provision.

                                                                                                                   5
                                                  EXT-KOLLMAR-00008
          Case 4:19-mj-70677-MAG
          Case 5:20-cv-01388-LHK Document
                                 Document 15-2
                                          39-1 Filed
                                               Filed 06/02/20
                                                     07/10/19 Page
                                                              Page 33
                                                                   10 of
                                                                      of 131
                                                                         108




    bases in subsection (a) or (b), depending on the facts established at trial.

           s. 143 (a) Rave Established bv Sexual Intercourse Without Consent
24.        Under paragraph (a) of section 143, rape occurs where a male person has sexual intercourse
with a female person who is not his wife, without her consent.

25.        Sexual intercourse is established by evidence of ''penetration of the labia, either majora or
labia minora, no matter how little, even though the hymen was never touched nor is there any
penetration of the vagina. " 2

26.        To obtain a conviction, the prosecution must establish that the complainant was a female,
and was not the wife of the accused at the time of the alleged incident.

27.        For the purpose of historical offences, the presence or absence of consent is determined
suqjectively with reference to the state of mind of the complainant. As Hamish Stewart, describes
in Sexual Offences in Canadian Law, "for both historic offences and the cunent offence of sexual
assault, the complainant's lack of consent is established if 'she, in her mind, did not want the sexual
touching to take place'." In R. v. Sazant, 2004 SCC 77, the Supreme Comi of Canada considered
historical sexual offences alleged to have occuned between 1981 and 1982. Justice Major writing
for the majority of the Court stated at para. 19:
           There is no dispute that Moore J. erroneously concluded that there was "absolutely no
           evidence of non consent". The absence of consent is subjective and 'the actual state
           of mind of the complainant is determinative': see R. v. Ewanchuk, [1999] I S.C.R.
           330, at paras. 26-27. [ ... ]As the Comi of Appeal pointed out, at para. 21, the fact that
           the complainant testified that he did not want to take part in the sexual activity with
           the respondent constitutes direct evidence of lack of consent. [emphasis added]

28.        As stated by the Supreme Court of Canada in R. v. lvf. (AiL.), (1994) 89 C.C.C. (3d) 96, a
com~lainant      is not required to offer "a minimal word or gestlfre of objection"; lack of resistance
must not be equated with consent.

29.        The presence of threats or fear of bodily harm is also relevant to dete1111ining whether the
complainant genuinely consented. In R. v. Hindle, [1978] 39 C.C.C. (2d) 529, Justice Branca of
the British Columbia Comi of Appeal stated:

2
 R. v. Johns, ( 1956) 116 C.C.C. 200 (B.C. County Court), at p. 202; See also Hamish Stewmt, Sexual Offences in
Canadian law, Chapter Two, ''Historic Offences" at 2:200.10. 10, "Sexual Intercourse''.

                                                                                                                  6
                                              EXT-KOLLMAR-00009
       Case 4:19-mj-70677-MAG
       Case 5:20-cv-01388-LHK Document
                              Document 15-2
                                       39-1 Filed
                                            Filed 06/02/20
                                                  07/10/19 Page
                                                           Page 34
                                                                11 of
                                                                   of 131
                                                                      108




        A consent at law must be a genuine conse11t in order to lift the act of sexual intercourse
        from s. 143. In my judgment facts adduced in evidence which show or tends to show
        that the complainant submitted to the act of intercourse because of fear or threats of
        violence are perfectly relevant to the question of a genuine consent. If the facts show
        that a consent is not a genuine consent, freely and voluntarily given by the
        complainant as a free agent, then the intercourse cannot be with her consent and the
        Crown may prove lack of consent to the charge laid under s. 143(a) in that way.

        The consent, as I have said, is one that the female person must give as her free and
        voluntary act and not induced by threats or fear of bodily harm or fraudulently
        obtained. If the consent is not so freely given then a defence of consent must fail.

       The circumstances then under which it is alleged that consent was given must be
       explored to see whether or not in the circumstances in which it was given, it was free
       and voluntary and, therefore, an effective avenue of defence to the charge of rape. I
       can see circumstances which tend to establish that a consent which the defence alleges
       was given, was in fact, not a true consent at law and a defence on consent should fail.
       (at p. 532)

30.     In addition, a relationshjp of authority between the perpetrator and the complainant is a
factor relevant to determining whether the complainant genuinely consented. In R. v. 0       'Connor~

(1998) 123 C.C.C. (3d) 487, at para.       42~   the British Columbia Court of Appeal considered
historical offences of rape and indecent assault conm1itted between 1965 and 1968. The Court
held after reviewing the case law on this issue:
       These cases establish that: ( 1) consent means an active will in the mind of the
       complainant to permit the doing of the act, and (2) if a relationship of authority exists
       between the accused and the complainant it is a circumstance which may be taken into
       account in determining whether the complainant consented to the acts complained of,
       and, if she did not consent, to explain the lack of resistance.

       s. 143(b) - Rape where Consent is Obtained bv Threats

3 I.   The other route to a conviction for rape is pursuant to section 143(b). This subsection lists
three factors that can vitiate a complainanf s consent to sexual intercourse. The three factors are
(i) threats or fear of bodily ham1; (ii) personation of husband; or (iii) false and fraudulent
representations as to the nature and quality of the act.

32.    To vitiate consent, a complainant's fear of bodily harm must be reasonable. For example,
in R. v. Sansregrel, the accused broke into his ex-girlfriend's house, damaged her property, struck
her on the mouth, and threatened her with a knife. The victim agreed to have sex with him to calm
him dovm. The victim's apparent consent was in that case obtained through threats or fear of

                                                                                                     7
                                          EXT-KOLLMAR-00010
                 Case 4:19-mj-70677-MAG
                 Case 5:20-cv-01388-LHK Document
                                        Document 15-2
                                                 39-1 Filed
                                                      Filed 06/02/20
                                                            07/10/19 Page
                                                                     Page 35
                                                                          12 of
                                                                             of 131
                                                                                108




bodily ham1. 3

                 lvlens rea
33.              The men ta] element for a conviction of rape under section 143-144 involves knowledge
that the complainant did not consent, or recklessness or willful blindness as to whether the
complainant is consenting. Where consent was given but vitiated by one of the factors ins. 143(b),
the mental element requires knowledge that consent was given because of that factor, or
recklessness as to whether consent was given on that basis. 4

                 Sentencing (or Rape
34.              At the time of the alleged offences,, s. 144 provided that a person conv_icted of rape could
be liable to lifo imprisonment and to be whipped. The offence of rape was abolished in 1983.
Conduct that was previously defined under the rape provision was captured by the offence of
'"sexual assault", enacted January 4, 1983. This provision provided a maximum penalty for sexual
assault of 10           years~   imprisonment. The current sexual assault provision in section 271 of the
Criminal Code provides a maximum punislu11ent of 10 yeats, or a maximum of 14 years if the
complainant is under the age of 16 years. Whipping was removed as a possible punislunent for
rape with the enactment of the new sexual assault legislation in 1983.

3 5.             Section 11 (i) of the Canadian Charter of Rights and Freedoms provides that any person
charged with an offence has the right, if found guilty of an offence for which the punishment has
been varied between the time of the c01m11ission of the offence and the time of sentencing, "to the
benefit of the lesser punishment''. As a result of the application of s. 11 (i) of the Charter,
KOLLMAR can no longer be sentenced to life imprisomnent or to be whipped.

       ii.          ludece11t Assault-s. 149

36.              Between 1975 and 1979, indecent assault was an indictable offence prohibited by section




3
  R. v. Sansregret, [1985] l S.C.R. 570: Although this case was decided in 1985 after the abolishment of the offence
of rape it considered an offence committed in 1982. Thus, the rape provisions applied as they were still in force
             1

during 1982.
4 R. v. Sansregret, [1985] 1 S~C.R. 570, at para. 15: Although this case was decided in 1985 after the abolishment of

the offence of rape, it considered an offence committed in 1982. Thus, the rape provisions applied as they were still
in force during 1982.

                                                                                                                    8
                                                  EXT-KOLLMAR-00011
          Case 4:19-mj-70677-MAG
          Case 5:20-cv-01388-LHK Document
                                 Document 15-2
                                          39-1 Filed
                                               Filed 06/02/20
                                                     07/10/19 Page
                                                              Page 36
                                                                   13 of
                                                                      of 131
                                                                         108




    149(1) of the Criminal Code. This provision was in force between 1970 and 1983. 5 An accused
    convicted of indecent assault under this section is liable to imprisonment for up to five years. As
with section 143 above, although s. 149 specifies that a person convicted of indecent assault is
    Iiab le to be whipped, an accused person convicted of this offence today would not be whipped.

37.        The offence and prescribed penalty were set out in the Criminal Code as follows:
             149. (1) Every one who indecently assaults a female person is guilty of an
             indictable offence and is liable to imprisonment fot five years and to be whipped.

             (2) An accused who is charged with an offence under subsection (1) may be
             convicted if the evidence establishes that the accused did anything to the female
             person with her consent that, but for her consent, would have been an indecent
             assault, if her consent was obtained by false and fraudulent representations as to the
             nature and quality of the act. 1953-54, c, 51, s. 141.

38.        Indecent assault is a species of assault, which requires the intentional application of force
to another person without consent To obtain a conviction for indecent assault, the prosecution
must establish (1) touching; (2) the absence of consent; and (3) that the assault was "indecent".

           "Indecent "
39.        The Criminal Code provided no definition of "indecent''. However, Canadian courts have
inte1vreted "indecent assaulC to be an assault committed in "circumstances of indecency". ln R.
v. Swietlinski, [1980] SCJ No 107, the Supreme Court of Canada stated:

            The law has been settled that an indecent assault is an assault that is committed in
            circumstances of indecency. What acts are indecent and what cirnumstances will
            have that character are questions of fact that will have to be decided in each case,
            but the determination of those questions will depend on an objective view of the
            facts and circumstances in relation to the actual assault, and not upon the mental
            state of the accused.

40.        An indecent assault can include an act that it is itself indecent, or an act that is indecent
when the sunounding circumstances indicate that the intention was indecent. In R. v, Golightly}
2007 O.J. No. 2007 (S.CJ.), Hindecent" was described as an assault "for a sexual purpose or with
a sexual intent". In R.     V;   Jvlaclntosh, 2011 NSSC 340, indecent assault was described as "a non-

5This provision was repealed by the Act to amend the Criminal Code in relation to sexual offences and other
offences against the person and to amend certain other Acts in relation thereto or in consequence thereof, S.C;
1980-8 J-82-83, c. 125, which was proclaimedh1to force on January 4, 1983. After 1983, acts which previously
constituted "indecent assault" would be captured under the general Hsexual assault" provisions.

                                                                                                                  9
                                                EXT-KOLLMAR-00012
        Case 4:19-mj-70677-MAG
        Case 5:20-cv-01388-LHK Document
                               Document 15-2
                                        39-1 Filed
                                             Filed 06/02/20
                                                   07/10/19 Page
                                                            Page 37
                                                                 14 of
                                                                    of 131
                                                                       108




consensual touching that has an indecent element to it in this instance, sexual element to if'.

            Lack of Consent
41.         Consent for the purpose of indecent assanlt is the same as for the offence of rape, as
discussed above.         Factors relevant to whether consent was genuinely given can include the
presence of threats or fear of bodily hai111, and/or a relationship of authority between the perpetrator
and the complainant.

            Jvlens rea
42.     Indecent assault requires proof of an intention to touch the complainat1t and proof of
lmowledge, recklessness, or wilful blindness as to lack of consent.

43.     There is no subjective mental element relating to the "indecent" nature of the assault.
Whether an assault is ""indecent" is determined based on an objective view of the faGts and
circumstances of the assault, not upon the mental state of the accused.

        Sentencing for Indecent Assault
44.     At the time of the alleged offences, s. 149 provided that a person convicted of indecent
assault could be liable to imprisom11ent fot 5 years and to be whipped. The offence of indecent
assault was repealed in 1983. Conduct that was previously found tmder the indecent assault
provision was captured by the offence of''sexual assaulf', enacted January 4~ 1983. This provision
provided a maximum penalty for sexual assault of 10 years' imprisomnent. The current sexual
assault provision in section 271 of the Criminal Code provides a maximum punishment of 10 years,
or a maximum of 14 years if the complainant is under the age of 16 years. Whipping was removed
as a possible punislunent for indecent assault with the enactment of the new sexual assault
legislation in 1983.       Therefore, KOLLMAR will not be whipped should he be convicted of
indecent assault.

45.     Section 11 (i) of the Canadian Charter of Rights and Freedoms provides that any person
charged with an offence has the right, if found guilty of an offence for which the punislunent has
been varied between the time of the co11m1ission of the offence and the time of sentencing, ' 4to the
benefit of the lesser punishment';. As the lower term of imprisonment between the Hin decent
assault'~   legislation and the cmTent sexual assault legislation is the 5-year term in the "indecent


                                                                                                     10
                                           EXT-KOLLMAR-00013
               Case 4:19-mj-70677-MAG
               Case 5:20-cv-01388-LHK Document
                                      Document 15-2
                                               39-1 Filed
                                                    Filed 06/02/20
                                                          07/10/19 Page
                                                                   Page 38
                                                                        15 of
                                                                           of 131
                                                                              108




assault" legislation, 5 years is the maximum penalty that can be imposed on KOLLMAR for this
offence.



        iii.       No Corroboration Required

46.            At the time of these alleged offences, the Criminal Code required the trial judge to instruct
the jury that it would be dangerous to convict in the absence of evidence to corroborate the
testimony of a complainant. This is no longer a requirement today. Although KOLLMAR must
be charged under the offences in force at the time of the commission of the offences, a trial for
these offences will be governed by the evidentiary and procedural rules in force at the time of the
trial.         As a result, there is no requirement for coIToboration. The presumption against the
retrospective application of a statute does not apply to enactments which relate only to procedural
or evidentiary matters. An accused person has no right to have the charge against him proved by
corroborated evidence, or to require conoboration as a precondition to conviction. The right to be
tried according to law is the right to be tried in accordance with the evidentiary rules and procedural
requirements in effect at the time of trial. 6 Today, s. 274 of the Criminal Code expressly provides
that "no corroboration is required" for a conviction on the enumerated sexual offences, including
sexual interference, and sexual assault (which replaced the previous "rape" provision). Therefore,
the histOTical offences of rape and indecent assault no longer require evidence of corroboration.

       iv.        Doctrine of Recent Complaint Does Not Apply

4 7.           At the time of the alleged commission of these offences, a victim of sexual assault had to
raise an immediate ''hue and cry" following the assault This mle was abolished in 1985 by
Parliament.          This rule has no application today to a prosecution for historical offences, and
application of this principle is a reversible error. 7 Today, section 275 of the Criminal Code
explicitly abrogates rules relating to recent complaint with respect to sexual offences, including
the offences of sexual interference and sexual assault (which replaced the previous Hrape,,
provisions).




6
    R. v. Bic~ford, [1989] OJ. No. 835, Ont. C.A.
7
    R. v. TV. (R.), [1992] 2 S.C.R. 122.

                                                                                                         11
                                                    EXT-KOLLMAR-00014
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-2
                                           39-1 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 39
                                                                    16 of
                                                                       of 131
                                                                          108




       D. PROCEEDINGS NOT BARRED BY LIMITATION PERIOD

48.        In Canada, there is a statutory 6-month limitation period in section 786(2) of the Criminal
Code for summary conviction offences, but there is no statutory limitation period of general
application in respect of indictable offences. All three offences with which the offender is charged
are indictable offences. As such, prosecution on these offences is not barred by any limitation
period.

      E. OPINION

49.        In Canada, in order to find an accused guilty of an offence contrary to the Criminal Code,
the trier of fact must be satisfied that the guilt of the accused has been established beyond a
reasonable doubt.

50.        I have carefully reviewed the charging document and the arrest warrant issued in relation
to these charges. I have also reviewed the Affidavit of DC Robert Speakman and all of the
information that has been provided to me in connection with this request. In my opinion, the
evidence disclosed in the Affidavit of DC Speakman and the exhibits appended thereto establishes
a prima facie case that KOLLMAR is guilty of indecent assault and rape. That is to say, a
reasonable jury, properly instructed in the law could,    011   that evidence, find beyond a reasonable
doubt that KOLLMAR is guilty of these offences.

      i.      Rape -s. 143-144

51.        In this case, the evidence is expected to show that on the weekend of Mother's Day in 1977,
KOLLMAR partially penetrated the complainant's vagina with his penis. This occuned when the
complainant was 14-years-old. Although penetration was only ''patiial", it was enough to cause
the complainant ''severe discomfort". Under the definition of sexual intercourse described above,
the conduct the complainant describes satisfies the actus re us of the offence.

52.        In addition, the evidence is expected to establish that the complainant is a female person
who was not KOLLMAR's wife. Although KOLLMAR indicated to the complainant that he
would marry her when she turned 16 years old, they were never in fact mmTied and were unmarried
when these incidents are alleged to have occurred.


                                                                                                    12
                                            EXT-KOLLMAR-00015
          Case 4:19-mj-70677-MAG
          Case 5:20-cv-01388-LHK Document
                                 Document 15-2
                                          39-1 Filed
                                               Filed 06/02/20
                                                     07/10/19 Page
                                                              Page 40
                                                                   17 of
                                                                      of 131
                                                                         108




53.        The evidence is also expected to show that the complainant did not provide genuine consent
to sexual activity. For historical offences, consent is determined subjectively, with reference to
the state of mind of the complainant. It is clear from the victim's statement that she did not want
to participate in any sexual activities. She describes feeling "tormented by what [she] was feeling"
when KOLLMAR was touching her~ and that as a result she held herself '\mbearably stiff'. 8 She
also described feeling ~"sickened, embarrassed and humiliated" when KOLLMAR masturbated her~
and that enduring KOLLMAR's sexual abuse was "agonizing''. 9

54.        In addition, the surrounding circumstances of KOLLMAR's assaults make clear that any
possible indication of consent was not freely given so as to constitute •tgenuine" consent. The
complainant's statement establishes that she lived in constant fear of KOLLMAR, who exploited
his position of authority over her as a '"spiritual advisor,, and teacher tb control jllmost all aspects
of her life and instill fear.         He also physically assaulted hel' on several occasions for minor
violations ofhis ~'rules'\ and threatened to assault her on several more occasions. The complainant
lived in fear of triggering KOLLMAR's rage.

55.        The victim described that over a shmt period of time, KOLLMAR         '~became   increasingly
more volatile, oppressive, and abusive" towards her. He controlled the clothes she was allowed to
wear, when she was allowed to sleep, when she could· use the batlu·oom, and whether she could
shower or brush her teeth. On several occasions KOLLMAR physically assaulted the complainant
for disobeying him.

56.        The evidence is also expected to show that KOLLMAR would insult and humiliate the
complainant before each incident of sexual abuse.

57.        As discussed above, for historical offences consent is determined subjectively. It is clear
from the victim's statement that she did not want to pa1ticipate in any sexual activities. Further,
pursuant to the case law discussed above, the relationship of domination, the constant threat of
assault for disobeying KOLLMAR's will, her fear of incurring KOLLMAR's rage, and the
position of authority that existed between KOLLMAR and the complainant are all relevant in
determining whether the complainant genuinely consented to any sexual activity. In the context


8
    Complainant~s Written Statement at p. 4.
9
    Complainant's Written Statement at p. 7.

                                                                                                     ]3

                                               EXT-KOLLMAR-00016
             Case 4:19-mj-70677-MAG
             Case 5:20-cv-01388-LHK Document
                                    Document 15-2
                                             39-1 Filed
                                                  Filed 06/02/20
                                                        07/10/19 Page
                                                                 Page 41
                                                                      18 of
                                                                         of 131
                                                                            108




of this abusive, dominating relationship, any possible indication of consent was not freely given
as required to constitute genuine consent.


58.          In these circumstances, it is also reasonable to infer that KOLLMAR knew, or was reckless
or wilfully blind as to whether the complainant consented to the sexual activity.

59.          In my   opinion~   there is sufficient evidence upon which a trier of fact could convict
KOLLMAR for the offence of rape.

      ii.        Indecent Assault-s. 149

60.          In my opinion, the touching the complainant described to police constitutes "indecent
assault". The complainant described that KOLLMAR would fondle her breasts and genitals. He
inserted his fingers into her vagina, and masturbated her. This conduct is clearly sexual in nature,
and as such falls within the category of "indecent" assault.

61.          As described above, in my opinion the evidence will establish that the complainant did not
genuinely consent to such contact The complainant lived in fear of KO LLMAR, who controlled
every aspect of her life, physically assaulted her on several occasions, and threatened to assault
her on other occasions. KOLLMAR was in a position of authority to the complainant, a vuh1erable
child. The complainant subjectively did not want the sexual touching to occur, and described
feeling "tonnented,, when KOLLMAR touched her, and holding herself Hunbearably stiff'.                  In
these circumstances the complainant did not provide genuine and free consent to sexual touching.

62.          In my opiniot1, there is sufficient evidence upon which a trier of fact could convict on the
offence of indecent assault

63.          In his affidavit, Detective Constable Spealmmn refers to an incident of sexual touching that
occurred in Buffalo, New York. I note that KOLLMAR will not be prosecuted by our courts for
any events reported by the complainant that occuJTed outside of Canada. This incident is described
only as part of the na1rntive of their relationship.


      iii.      Other Issues

64,          I am also of the opinion that these offences are properly triable in the Province of Ontario,

                                                                                                       14
                                              EXT-KOLLMAR-00017
       Case 4:19-mj-70677-MAG
       Case 5:20-cv-01388-LHK Document
                              Document 15-2
                                       39-1 Filed
                                            Filed 06/02/20
                                                  07/10/19 Page
                                                           Page 42
                                                                19 of
                                                                   of 131
                                                                      108




and that the criminal comis of the Province of Ontario have jurisdiction to try KOLLMAR for
these offences. In my opinion, there is sufficient evidence upon which a trier of fact could convict
KOLLMAR of all charges.

65.     The offences with which KOLLMAR has been charged are not of a political character. I
am also of the opinion that the charges have not been laid against KOLLMAR for the purpose of
prosecuting him on account of his race, tribe, nationality, religion, sex or political opinion, and
that, if he returned to Canada, he will not be prejudiced by reason of his race, tribe, nationality,
religion, sex or political opinion.

66.     Extradition is sought and, if successful, the Crown will proceed with the prosecution of
KOLLMAR for the aforementioned criminal offences.

67.    This Affidavit is made in good faith in support of a request by Canada for the extradition
of KOLLMAR with respect to the alleged offences, and for no improper purpose.




SWORN BEFORE ME at the City                   )
of Toronto in the Toronto Region              )
in the Province of Ontario, Canada,           )
this 20th day of June, 2019                   )




Vallery Bayly
Barrister & Solicitor
Commissioner of Oaths




                                                                                                 15
                                         EXT-KOLLMAR-00018
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 43
                                                         20 of
                                                            of 131
                                                               108




                                     HER MAJESTY THE QUEEN

                                                 v.
                                        · DONALD KOLLMAR




                          IN THE MATTER of a request by Canada for the
                          extradition of DONALD KOLLMAR from the
                          United States of America with respect to offences
                          under the Criminal Code of Canada.




                               AFFIDAVIT OF ERIN NICOLE RIVERS



                            MINISTRY OF THE ATTORNEY GENERAL
                               FOR THE PROVINCE OF ONT ARIO
                                   Crown Law Office- Criminal
                                    720 Bay Street, 10th Floor
                                        Toronto, Ontario
                                           M7A2S9




                         EXT-KOLLMAR-00019
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 44
                                                         21 of
                                                            of 131
                                                               108




                                     HER l\1AJESTY THE QUEEN

                                                   v.
                                             DONALD KOLLMAR




                          IN THE MATTER of a request by Canada for the
                          extradition of DONALD KOLLMAR from the
                          United States of America with respect to offences
                          under the Criminal Code of Canada.




                               AFFIDAVIT OF ERIN NICOLE RIVERS



                            MINISTRYOFTHEATTORNEYGENERAL
                               FOR THE PROVINCE OF ONTARIO
                                   Crown Law Office - Criminal
                                    720 Bay Street, 10th Floor
                                        Toronto, Ontaiio
                                           M7A2S9




                         EXT-KOLLMAR-00020
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 45
                                                         22 of
                                                            of 131
                                                               108




                                       HER MAJESTY THE QUEEN

                                                    v.

                                              DONALD KOLLMAR




                            IN THE MATTER of a request by Canada for the
                            extradition of DONALD KOLLMAR1 from the
                            United States of America with respect to offences
                            under the Criminal Code of Canada.




                                  AFFIDAVIT OF ROBERT SPEAKMAN



                               MINISTRY OF THE ATTORNEY GENERAL
                                  FOR THE PROVINCE OF ONTARIO
                                      Crown Law Office - Criminal
                                       720 Bay Street, 10th Floor
                                           Toronto, Ontario
                                              M7A2S9




                          EXT-KOLLMAR-00021
       Case 4:19-mj-70677-MAG
       Case 5:20-cv-01388-LHK Document
                              Document 15-2
                                       39-1 Filed
                                            Filed 06/02/20
                                                  07/10/19 Page
                                                           Page 46
                                                                23 of
                                                                   of 131
                                                                      108




CANADA                                 )                       HER MAJESTY THE QUEEN
                                       )
PROVINCE OF ONTARIO                    )                                   v.
                                       )
TORONTO REGION                         )                         DONALD KOLLMAR



                  IN THE MATTER of a request by Canada for the
                  extradition of DONALD KOLLMAR from the United
                  States of America with respect to offences under the
                  Criminal Code of Canada.




                        AFFIDAVIT OF ROBERT SPEAKMAN


I, Robert Speakman, of the City of Toronto, in the Province of Ontario, MAKE OATH AND
SAY AS FOLLOWS:

     A. INTRODUCTION

L      I am a police officer with the Toronto Police Service ("TPS"). I hold the rank of Detective
Constable. I have been a pol!ce officer for 14 years~ and I have been employed by TPS since
August 23, 2004. I am cuITently assigned to the warrant office at 11 Division of TPS.

2.     I am the investigating officer in this matter. As such, I have personal knowledge of the
matters herein, except where I have indicated that my knowledge is based on information and
belief, in which case I believe such information to be true.

     B. THE REQUEST FOR EXTRADITION

3.     Canada is seeking the extradition of Donald KOLLMAR ("KOLLMAR'') so that he may
be prosecuted on the following offences:
       •   Indecent assault, contrary to section 149 of the Criminal Code of Canada, R.S.C. 1970,
           c. C-34; and

       •   Rape, contrary to sections 143-144 of the Criminal Code of Canada, R.S.C. 1970, c. C-
           34.



                                           EXT-KOLLMAR-00022
         Case 4:19-mj-70677-MAG
         Case 5:20-cv-01388-LHK Document
                                Document 15-2
                                         39-1 Filed
                                              Filed 06/02/20
                                                    07/10/19 Page
                                                             Page 47
                                                                  24 of
                                                                     of 131
                                                                        108




       C. SUMMARY OF ALLEGATIONS

4.       On February 25, 1997, the complainant (date of birth October 13, 1962) provided a
statement to the Metropolitan Toronto Police alleging that Donald KOLLMAR had sexually
assaulted her on a number of occasions between the ages of twelve and sixteen, between 1974 and
1978. The complainant provided an audio-video recorded statement on this date (February 25,
1997). She also provided a written statement to police on February 25, 1997, which she had
prepared in advance, outlining the allegations. The information outlined below was provided
either in the complainant's video-recorded statement or her written statement, unless othe1wise
noted.

     a. Students o(Light

5.       In 1974, when the complainant had just turned twelve, her family became involved in a
group called "Students of Light", which studied Metaphysics. The complainant described this
group as a "new age California type movement". It was through her involvement with this group
that the complainant met Donald KOLLMAR. KOLLMAR was a "spiritual advisor" and licensed
minister.     KOLLMAR was the "right hand assistant" to the group's leader, John Banas
KOLLMAR's responsibility was lecturing about metaphysics, teaching meditation, and bringing
people into this group .

     . b. The Complainant's Relationship with Kollmar

6.       The complainant first met KOLLMAR in Sudbury the winter of 1974, shortly after her
twelfth birthday. At the time, the complainant understood KOLLMAR to be in his mid-twenties.

7.       At this time, the complainant lived in Sudbmy with her parents.       She advised that
KOLLMAR was originally from the Buffalo area of New York, but that he spent much of his time
in Toronto.

8. .     KOLLMAR began to show a "strong interest" in the complainant at age twelve, telling her
and her parents that she was an extremely special and sensitive child. KOLLMAR made monthly
trips to Sudbury to hold meetings and meditations. During these visits to Sudbury, KOLLMAR
initiated spending time alone with the complainant on several occasions.       The complainant



                                        EXT-KOLLMAR-00023
        Case 4:19-mj-70677-MAG
        Case 5:20-cv-01388-LHK Document
                               Document 15-2
                                        39-1 Filed
                                             Filed 06/02/20
                                                   07/10/19 Page
                                                            Page 48
                                                                 25 of
                                                                    of 131
                                                                       108




assumed this time would be spent in meditation or reflection, but instead KOLLMAR spent this
time with her telling her how unique and important he was, and cf the special and significant work
he was conunitted and chosen to do on this earth. He told the complainant of his spiritual powers,
psychic abilities, and direct relationship with God. He told the complainant that she was very
special, and had unlimited potential. He told her that if she truly wanted to become a good and
spiritual person, she could attain this only by letting him teach her.

9.       KOLLMAR told the complainant that he had a "very pure and unique love" for her, that
he intended to wait until she was 16 years old before approaching her, but that he could not wait
any longer. KOLLMAR emphasized to the complainant the importance of not telling anyone,
because they ''would not understand the spiritual depth and specialness of [their] connection and
it would also make themjealous".

10.      The complainant stated the following:
         He told me I needed to unite with him emotionally, mentally and spiritually. I must
         tum my will totally and completely over to him so he could mold and shape me into a
         spiritual being that could best serve God and humanity. He said that I was chosen for
         him by God and that it was my inherent responsibility and honour to live the rest of
         my life with him, as his wife, as soon as I turned 16 years of age. He continuously
         reminded me that it was imperative not to discuss this with anyone, that this must only
         be between the two of us. I was always to maintain that we were merely close friends.

11.      KOLLMAR also criticized and condemned the complainant's parents and sisters, telling
her that she must separate herself from them, and no longer feel part of their family unit. Most
importantly, according to KOLLMAR, was that the complainant separate herself from her mother.

      c. Controlling and Abusive Behaviour

12.      The victim described that over time, KOLLMAR becan1e "increasingly more volatile,
oppressive, and abusive" towards her. He controlled every aspect ofher life.

13.      She described that she was often only allowed to have one, two, or three hours of sleep a
night She described the following in her written statement:

         I was told what time I would awake and go to bed. Often I was only allowed one, two
         or three hours of sleep a night. There were several times while driving with Donald
         Kolmar [sic] that I could no longer bare [sic] how tired I was and began to fall asleep.




                                          EXT-KOLLMAR-00024
      Case 4:19-mj-70677-MAG
      Case 5:20-cv-01388-LHK Document
                             Document 15-2
                                      39-1 Filed
                                           Filed 06/02/20
                                                 07/10/19 Page
                                                          Page 49
                                                               26 of
                                                                  of 131
                                                                     108




        For this, I was slapped in my face and told not to be so lazy.

14.     In addition to controiling her sleep, the complainant was not allowed to go to the bathroom
without KOLLMAR's permission, and she frequently had to wait to use the bathroom for several
hours at a time. He would also dictate when she was allowed to brush her teeth and shower. She
often went entire days without being allowed to brush her teeth, and was many times forced to go
several days without bathing. She was only allowed to brush her hair once a day, was not allowed
to wear her hair in a 'pony tail', and was only allowed to look in a mirror once a day.

15.     The complainant "felt paralyzed by fear in [KOLLMAR's]               presence.'~   Although
KOLLMAR only physically slapped her on three occasions, he would, in the midst of all the verbal
assaults, hold his hand up in a motion threatening to hit her. She was told that she "angered him
so much he could barely restrain himself from hitting [her] but would never do so because he
would have to explain any marks to [her] parents."

16.    Several times, KOLLMAR painfully grabbed and twisted the complainant's wrist She
described that one of the times he did this, it was because she won a card game in front of one of
his group members.

17.    She described her fear of KOLLMAR as follows:
       Every second of my day with him was lived in severe anxiety and te1rnr, never
       knowing what would trigger his rage. To endure this man's volatile anger and sexual
       and verbal abuse was agonizing. I abided by everything he did and said, al ways feeling
       like I was waking [sic] a tight rope, ensuring that I never gave him 'just cause' to be
       upset with me, which I believe angered him even more.

18.    The complainant was told that her will or desire "was not valid". If she did not love
KOLLMAR, or want to marry him, "it was the evil parts with in [her] going against God's plan
and will".

19.    Even during the time that the complainant spent away from KOLLMAR, she describes that
she was never ''free" of the fear, intimidation and oppression:
       The effects of Donald Ko lmar' s constant punishment and humiliation of me infiltrated
       all aspects of my life. Even though there were periods of time I spent away from this
       man, I never experienced a moment free from fear, intimidation and oppression. He
       successfully had me believing he had many powers and could sense my every action
       and thought even when I was away from him. So, if ever I did not abide by the rules



                                        EXT-KOLLMAR-00025
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-2
                                            39-1 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 50
                                                                     27 of
                                                                        of 131
                                                                           108




            he had laid down for me to follow, I thought with no uncertainty, that he would know.

      d. Sexual Abuse

20.         The complainant described that KOLLMAR first touched her in a sexual manner when she
was 13-years old, and the assaults continued until she was 16-years-old

      i.       The uTherapeutic Massage" in Buffalo


21.         The first time K.OLLMAR touched the complainant in a sexual manner was when she was
13-years old.       The complainant's parents had allowed her to attend a weekend retreat with
KOLLMAR in Buffalo, New York. The complainant was to meet KOLLMAR in                       Toronto~   and
then they would fly to Buffalo together. When the complainant arrived in Toronto, KOLLMAR
was visibly frustrated and angry. He eventually told the complainant that he was            ~'incredibly

disappointed and angry" with her because she had curled her hair, and her clothes were far "too
pretty" and "attention seeking".

22.         The first evening that the complainant and KOLLMAR were in Buffalo, KOLLMAR told
the complainant that he was going to give her a "massage''. He told her that this was a "therapeutic
massage", something that he did regularly, and that there was no reason to feel self-conscious. He
instructed the complainant to remove her clothing and lay on a table. KOLLMAR then massaged
her entire body, front and back, for    ~'at   least two hours''. She described that KOLLMAR Hspent a
large portion of this time massaging [her] breasts".

23.         The complainant described that she tried to convince herself that KOLLMAR's intent was
not sexual, but that she felt ''sickened insiden, and was "unbearably     uncomfortable~   embarrassed
and confused'~.

24.         The same night, KOLLMAR told the complainant to put together a ballet routine for him,
and to perform it for him. When the complainant objected, indicating that she felt ' 4too shy",
KOLLMAR reacted angrily? telling the complainant that she was "selfish" and "ungrateful" for
everything he was going for her. Feeling "intimidated and embarrassed", the complainant danced
for KOLLMAR.

      ii.      The Sudbury Incidents



                                               EXT-KOLLMAR-00026
             Case 4:19-mj-70677-MAG
             Case 5:20-cv-01388-LHK Document
                                    Document 15-2
                                             39-1 Filed
                                                  Filed 06/02/20
                                                        07/10/19 Page
                                                                 Page 51
                                                                      28 of
                                                                         of 131
                                                                            108




25.           After their initial meeting, the complainant described that KOLLMAR made several trips
to Sudbury, and he would make arrangements to spend time alone with the complainant, under the
pretext of taking a drive or a walk. KOLLMAR travelled in a van that he had converted into a
"mini home" with a bed, sink, toilet, propane heater and a hot plate. The victim described that in
Sudbury, after their walk or meditation, KOLLMAR would tell her to lie down in the van. He
would lie down beside her, place his arm around her, and then move his hand over her body and
fondle her breasts over her clothes.

26.           KOLLMAR told the complainant that he would make arrangements for her to spend
occasional weekends with him in Toronto. The Students of Light group owned a house on Keele
Street in Toronto, which was used for group meditations, seminars, and social gatherings. It also
provided out of town guests a place of room and board.

      iii.       The Toronto Incidents

27.           When the complainant went to Toronto, she always arrived on a Friday night by Greyhound
bus. Arrangements had been made for her to occupy a room in the Students of Light house. Once
people had settled in for the evening, the complainant described that KOLLMAR would come to
her room and bring her to his van, parked at the back of the house in the driveway. He would have
her lay down beside him. KOLLMAR would put his arm around the complainant, and then
eventually slip his hand up her night gown and fondle her breasts. He would pull her nightie off,
and then lay on top of her. He would kiss her, fondle her breasts and genitals, and rub his groin
up against her.

28.          The complainant described that when this occurred, she was "so tormented" by what she
was feeling that she "always held [her]self unbearably stiff'. This often angered KOLLMAR, who
would demand that the complainant be more affectionate with him, and reminded her of the
"honour" it was to be with him.

29.          On one of the complainant's visits to Toronto, KOLLMAR told her that he was angry that
she never did anything for him, and called her selfish. He told her that to make up for it, he would
teach her how to massage him. He told the complainant that the only way to do this was for both
people to be completely nude. He would make her practice each technique over and over again.




                                            EXT-KOLLMAR-00027
            Case 4:19-mj-70677-MAG
            Case 5:20-cv-01388-LHK Document
                                   Document 15-2
                                            39-1 Filed
                                                 Filed 06/02/20
                                                       07/10/19 Page
                                                                Page 52
                                                                     29 of
                                                                        of 131
                                                                           108




He then lay on his back and instructed her to massage around his genitals. The complainant
described that this was the first time she had seen a penis, and she felt "shocked and· frightened~'.
This was the first time that KOLLMAR had taken his clothes off while molesting her. She avoided
touching his      penis~   which angered KOLLMAR and he demanded that she do so. Using oil,
KOLLMAR had the complainant "massagen his testicles and his penis. He then lay on top of her
completely nude, fondling her breasts and genitals, and putting his fingers inside her vagina.
KOLLMAR made the victim massage him regularly, for up to three or four hours at a time.

30.         Between approximately August 1975 and June 1978, the complainant made countless trips
to Toronto, and approximately twenty trips throughout the U.S. with KOLLMAR. By the age of
14., she was coming to Toronto once or often twice a month.

      iv.      Mother's Day Weekend 19 77 Incident

31.         When the compfoinant was 14-years-old, KOLLMAR penetrated her vagina with his penis
for the first time. This occurred on the weekend of Mother's Day in 1977, in KOLLMAR's van,
in the same circumstances as the indecent assaults described above. The complainant described
that KOLLMAR only partially penetrated her with his penis. He told her that the reason he did
not penetrate deeper was because he wanted her to remain a virgin until he married her. She
described that although KOLLMAR only partially penetrated her, it was enough to cause her
"severe discomfort".

32.         She described that this occurred on four or five separate occasions, but she could not recall
the specific dates or circumstances pertaining to the other occurrences, apart from the first incident
on Mother's Day weekend.

33.         After this incident,, KOLLMAR would masturbate the complainant. She described that it
was important to KOLLMAR that she have an orgasm, and that it "emaged him" that she did not
have an orgasm. KOLLMAR began forcing the complainant to masturbate herself in front of him.
She described that she felt        ~'sickened,   embarrassed and humiliated'' doing this.     She never
experienced an orgasm, which KOLLMAR saw as the complainant "willfully punishing and
denying him pleasure". KOLLMAR also had the complainant masturbate him, and he ejaculated
on several occasions.




                                             EXT-KOLLMAR-00028
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-2
                                           39-1 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 53
                                                                    30 of
                                                                       of 131
                                                                          108




      v.       Verbal Abuse Preceding the Sexual Abuse

34.         The complainant described that "99%"of the time", KOLLMAR "preluded these sexual
assaults by first verbally humiliating and demoralizing" her. She described that this seemed to be
"an important ritual he always followed". Before molesting her, KOLLMAR would spend up to
two hours standing over her and yelling at her. The content of his insults would include telling the
complainant that she was "stupid", "incompetent", "a piece of shit", "worthless", "nothing", "fat
and ugly", "cruel and uncaring toward him'', "judgmental", "competitive with him", that she
"embarrassed him", and was "a terrible person" who should be "ashamed" of herself, and that the
"only reason [she] had any goodness or light in [her] was because of him", and that she "must
submit [her] will to him".

      e. Explanation (or Delay in Disclosing the Abuse

35.        In June of 1979, arrangements were underway for the complainant to marry KOLLMAR.
Her parents were under the impression that it was something that she wanted, and the complainant
believed she was doing what God wanted her to. In June 1979, the complainant lost consciousness
in a school washroom. She described that she was "dizzy" and "overwhelmed" by her situation.
She began to "long for death as a way out. It was because of these "intense thoughts and emotions"
that she lost consciousness. She was taken to the hospital, suffering from severe pain in her
stomach.

36.        While at the hospital, the complainant described that her mother "realized the tremendous
oppression" placed upon the complainant. The complainant described that up until this point, she
had said nothing to her parents about KOLLMAR's abuse, because he so often told her that she
was "worthless" and he was a "King", so no one would believe her if she said anything negative.
After her collapse, the complainant described that she was "finally able to say that [she] was fearful
of, and did not want to be with [KOLLMAR]". As a result, in 1979, the complainant's relationship
with KOLLMAR ended.

37.        The complainant described thatKOLLMAR was "enraged" by her parents' interference in
not allowing the complainant to travel with him or to marry him. Within 6 months, KOLLMAR
became "volatile and hostile" to many people, and attempted to coerce people into following him




                                          EXT-KOLLMAR-00029
        Case 4:19-mj-70677-MAG
        Case 5:20-cv-01388-LHK Document
                               Document 15-2
                                        39-1 Filed
                                             Filed 06/02/20
                                                   07/10/19 Page
                                                            Page 54
                                                                 31 of
                                                                    of 131
                                                                       108




alone, foregoing a relationship with John Hanas. When people chose not to follow KOLLMAR
or abide by his demands, he returned to New York State. The complainant had no further contact
with KOLLMAR.

          The complainant described that it was not until she was in her early twenties that
          she shared with her family 'just a portion'~ of KOLLMAR's abuse. Slowly, and
          over a period of "several years'' she related the sexual abuse and the severity of
          the mental abuse she endured, to Banas and several of his advisors. She described
          that her parents were "shocked and devastated'', but that Hanas and others told
          her that the abuse was "[her] fault and that on 'inner levels'; and in previous life
          times, [she] was his abuser.''

38.      Both the complainant and her father described that a member of the cult group, Robe11
Pollock was assigned to seek legal advice on the complainant's behalf. The complainant was not
present to personally seek advice. Instead, the complainant and her family were advised by Hanas
and Pollock that it was a "weak case".

      f. The 1997 Warrant

39,      After the complainant provided a statement to police in February 1997, a warrant was
issued for KOLLMAR's arrest on November 17, 1997 ("the 1997 warrant"). At the time, the
complainant did not lmow the proper spelling of KOLLMAR's last name, his date of birth, his
address or his vehicle information. As a result, this warrant was for "Donald KOLMAR 45 Yearsn
because this was the spelling the complainant provided and no further infommtion was available
to identify the man who abused her. The 1997 warrant is attached to this affidavit as Exhibit "A".

40.      This warrant has been outstanding in Ontario since November 1997. In July 2017, the 11
Division warrant office of TPS was conducting an audit on old arrest warrants when an internet
search revealed a possible hit for the accused from the 1997 warrant, "Donald KOLMAR" on the
website "http://www.csaprocess.com}don_bio.html". This web page contained a photo of a man
named ~~Don Kollmar", and the website had a similar spiritual aspect as the complainant's previous
description of the "Students of Light" group. As a result, I contacted the complainant. l was able
to contact her, and she advised that she is willing to testify. She had told the police that she saw
KOLLMAR on the internet and on social media, but she did not expect the police to follow up, as
it had been so long since the complaint.




                                           EXT-KOLLMAR-00030
        Case 4:19-mj-70677-MAG
        Case 5:20-cv-01388-LHK Document
                               Document 15-2
                                        39-1 Filed
                                             Filed 06/02/20
                                                   07/10/19 Page
                                                            Page 55
                                                                 32 of
                                                                    of 131
                                                                       108




41.      On November 28, 2018, I swore an information before Justice of the Peace A. Costa in
Toronto, Ontario, charging KOLLMAR with indecent assault on a female, rape, and sexual
intercourse with a female between 14 and 16 years old. This infommtion is attached to this
affidavit as Exhibit HB".

42.     Attached as Exhibit "C" to this affidavit is the Warrant for Arrest issued by the
Honourable Justice of the Peace M.J. Callahan of the Ontario Court of Justice in Toronto, Ontario
on December 24, 2018. Another warrant was previously issued on November 28, 2018 at the same
time the information was sworn. However, the previous warrant incorrectly listed the suspect' s
address as Toronto. The warrant dated December 24, 2018 replaced the previous warrant

43.     Subsequent to the swearing of the information dated November 28, 2018, a decision was
made to amend the wording of the charges, and to remove the charge of sexual intercourse with a
female between 14 and 16 years old. As a result, on June 5, 2019, Detective Paul Cargill swore
an information against KOLLMAR before the Honourable Justice of the Peace P. Liu to replace
the previous information dated November 28, 2018. This information charges KOLLMAR with
only indecent assault and rape. The Crown is no longer pursuing a charge of sexual intercourse
with a female between 14 and 16 years old. This information is attached to this affidavit as Exhibit
"D". On June 7, 2019, the Honourable Justice of the Peace B. Hudson issued a warrant for
KOLLMAR's arrest on the updated charges of indecent assault and rape.          This warrant, which
replaces the previous warrant dated December 24, 2018, is attached to this affidavit as Exhibit
''E".

      D. IDENTIFICATION

44.     The accused/offender in these matters is Donald KOLLMAR. His date of birth is July 29,
1951. He is an American citizen.

45.     Attached as Exhibit "F" to this affidavit is a photograph of KOLLMAR. This photograph
is a New York Department of _Motor Vehicles Driver's Licence Photo, issued in the name of
KOLLMAR, Don, 1951/07/29, 62 Trails End, Grand Island New York, 14072. This image was
taken on September 19, 2011.

46.     Attached as Exhibit "G" to this affidavit is a photograph the complainant sent to me by



                                        EXT-KOLLMAR-00031
          Case 4:19-mj-70677-MAG
          Case 5:20-cv-01388-LHK Document
                                 Document 15-2
                                          39-1 Filed
                                               Filed 06/02/20
                                                     07/10/19 Page
                                                              Page 56
                                                                   33 of
                                                                      of 131
                                                                         108




email on October 11, 2018, indicating with "100%" certainty that this photo was of the person who
assaulted her. She advised that she had located this photo on his website. I have compared this
photo to the photo displayed on the website "http://www.csaprocess.com/don_bio.html" discussed
at paragraph 40 above, and I verily believe that they are the same photo.

47.        I have also compared the images in Exhibits "F" and "G" and I am satisfied that these
images depict the same person.

48.        OnMay3, 2019 I was advised that, on that day, the U.S. Marshals had arrestedKOLLMAR
pursuant to a provisional arrest warrant. He was released on bail on a later date at a location known
to the U.S. authorities. CONCLUSION

49.        Based on the foregoing, I have reasonable and probable grounds to believe, and do believe,
that KOLLMAR committed the offences of indecent assault and rape.

5 0.       I make this affidavit in support of Canada's request for the extradition of KOLLMAR from
the United States of America to the City of Toronto, in the Province of Ontario, Canada, so that he
may be tried for the offences with which he has been charged, and for no improper purpose or
motive.



 SWORN BEFORE ME at the                              )
City of Toronto in the                               )
Province of Ontario, on this                         )
2oi'1Jay of June, 2019                               )
                                                     )




A Commissioner of Oaths, etc.                                D.C. Robert Speakman


       llHRISTINA MEI LIEN CHAN
       a Commissioner. etc., City ~f Toronto1
       '?r _the Toronto Potrce Servloo.
       ·~xmrr;:~ 1\Jlav 19. 2020.




                                                EXT-KOLLMAR-00032
   Case 4:19-mj-70677-MAG
   Case 5:20-cv-01388-LHK Document
                          Document 15-2
                                   39-1 Filed
                                        Filed 06/02/20
                                              07/10/19 Page
                                                       Page 57
                                                            34 of
                                                               of 131
                                                                  108




This is exhibit "A" to the
affidavit of Robert Speakm n,
dated June 20, 2019.




Commissioner of Oaths


    '"'ii1t'i 1!NA MEI LIEN GHAN,
       ,\'Jrnmissloner: etc., City of Toronto,
         n· ·ornnto Police Service.
    ·xnit'·.   1Jlav 19, 2020.

                                                 EXT-KOLLMAR-00033
                                                 !             ',,'(Jf                                                              Case 4:19-mj-70677-MAG
                                                                                                                                    Case 5:20-cv-01388-LHK Document
                                                                                                                                                           Document 15-2
                                                                                                                                                                    39-1 Filed
                                                                                                                                                                         Filed 06/02/20
                                                                                                                                                                               07/10/19 Page
                                                                                                                                                                                        Page 58
                                                                                                                                                                                             35 of
                                                                                                                                                                                                of 131
                                                                                                                                                                                                   108
                                                                                                                                                                                                    \'f1t,r !ff! I •.f{rt::,;~r:JJtVll                         llf:!


                         ·. :l 1~:1 !I. IVl/i •
                                                                                                                                                                                                                                                                                                                        c•f the
                                                                                                                                                                                                                                                                                                                        n ,'<iu
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                           ,....,1




                                                                                                                                                                                                                                                           in fhe
                                                                                                                                                                                                                                                           rianc:
                               Ji· •.            1                                                           !1·.             ~ t t~~ I                    11   -::d.                              111.-'~:.:t df)jll~/t'3 (t,.:1 f1Tf~1 '1Jt-fr1!J,

«VI- .'.:.~1.Ei\'.:. 111<: ·:•'· 1t':'"'J lit:rA                                                                                                                t:";;                             1 h:Hgr.~d,y·iat hGr':>ht:, nn or abnL1t rJq,                                                                    ; liJ'f r,(                                                                                                                         1 9.                                 ,Jl [11,:
    ~1 t i .1 i'~Ji)f I n'.·1r· ,,,,1                                                               :       'u.iv ·"ULJ,                                  a .:.1 f1;                      1   1t1:ul,nh'" rJ ,:JJ/OJr Ju 1lt1 ~~'(!.(S                                  le                                         ,l'c1Uf d~"?                                                                                                                                               dr1~·u                rl.Jr

        r·/! 1.11 ii ci p r.i Ii 1. 1,1                                                                                                                                                                                                                                                    ME!tropolnan Toronto
                                                                                                                                                                                                                                                                             Ill                                                                                                                                                              in       thtf Ti:1r1~1fHr) rh:i;;11.)tr,
                                                                                                                                                                                                                                                                                                                                                                                                                                       ritJn.i~ l.;'3 1t;qlun                  rh:.··      fi~,rr,n/<




        I;           JnrH::LT11f                                                      i-'.:",::.nult h;1i1al1.'
    !)               l:dp~
                     i1111•1L1•11r·;t:!                                                                                  H)1dlfi                                    llndr;1 Sixtee11




    I        I             :7!: .:1                                      '                                                                                                                                                                                                                              r 1 .-. r lfiVOU:
                                                               ""'"It y.,,_w •. id,,                                                                     ~11111;1t:I:                            r) ti···il•i"·1· tti:n 11 1·.i rk·c·:>S~arv :n Hv•                                                                    qi..· ',J f' a d1•;. motifs rJisonndhlcs de 1~ro1re qu-il OSI fit!.:ces 5fw:~ •1;111'
                           ihtdi,
                           r.. it.11                             .i!tP:                                 ··l ' "                        '""'•.!'·                    n,,·;                      w;,na~\l tor Ttir. ;in1~s1 ot th11 riccu·:.•:d
                                                                                                                                                                                                                                                                                                              D        l'inrerer pub/le de decemer le presFtnt m.:md.:Jr pow i'.irresro;tiun d:.r
                           {.,,'I "I I                                                     '        ·'I                  'I                                                                                                                                                                                            Pfe'.\ll'tr1U {[;(} f{.t)," 5 .t 2{ r J!;

                                                                                                                                                             1._,             .:n.:1d                                                                                                                                  qu1J ie .on'ven11 :1 omi.~ d'errv µ11J~;1mr ..cw rnt1rmal ~m t.oniorm1:-.j
                           ll\1
                                                                                           ;, I'.                    ·tot
                                                                                                                         1,1111,d
                                                                                                                                    llJ»:l'1 lir11 1 !                                        If         (~:
                                                                                                                                                                                                                 cu\;f\
                                                                                                                                                                                                                1 ?{':'Ii;
                                                                                                                                                                                                                                     tn                                        Willi            !li••
                                                                                                                                                                                                                                                                                                              D        i.1 r.nrn;!f:un qvr tui ,; Ne siqnift,>1; !ti 1 2i:?lJ;
                           ( ,' t
                           t '! ): +
                                    '1               •


                                                     f
                                                          ~j

                                                         ! ' (
                                                                 l ! I! i ;..f , 1 !
                                                                 1 It I                1
                                                                                                            I;

                                                                                                                ~ t:
                                                                                                                     t:
                                                                                                                          r
                                                                                                                               '" J11,1                                 11r
                                                                                                                                                 11!•.l iifl1<;•}I IP rL.'Jll'.)<:i
                                                                                                                                                                                          p1p,,,,,:,y                      111 iJ1qH:i1t           ~,;
                                                                                                                                                                                                                                          WC!S r;nrifirHlf~d
                                                                                                                                                                                                                                                               i.I     rt-c1:-9nu;1nce
                                                                                                                                                                                                                                                                                    :Jnd Hw
                                                                                                                                                                                                                                                                                                              LJ       ~au'uta'      c1frHio11 a comparaitrf': ov pro1nt:s:,~:- o·e t:o1nua.ranre 1"·
                                                                                                                                                                                                                                                                                                                       1111q.;u;~rnrmr      cormrr,n:te rfcVdnt un ranr:w:;r:ri111re ff:f:pon,•;.1t?/i:;1 u "'':'
                                                           •.'" t                      )I I             «i                             l1h'r-:d 1                                     Id t 11·,                .;1~~r:~·n:-J::Jn,·r~        UH-:U:'Ntrh f!.1 l                     ~.1(~/}1 1                          co;1fl~rne·le) t!.f r;ut~ ll,. pr.ev~JlltJ 1/J n1n1s ri~r:iur. 1 prf.-..,'>aq[ dU tnbur:--_1t -~r·
                                                                                                                                                                                                                                                                                                                       ~·011 ft)rrn-Jf(· t1~·t};,• J'1:"""-1f1 r docurnf-·J' t l·~1!;ti2i J                                       t
                           I'      •. ' ' ~                    ' I'                        II                   I                         jjfff!t               t       .'1·              \

                                                 !l            l-1                                      ·1·•;                          Pi l                                                                                                                                                                            t../d     d f.1dr~:11:f qu'r1ne: 3« 1 ntrr:ttir.•i-:n /./t' pc:--:..1r l:..~f!r: ;tl_1,~t1l/.~>1:.· ri~.1 ;~1. 1 r                                                   11.
                                                                                                                                                                                                                                                                                                                       ~Jf-~~1}{?/'iU                +f.! ~;{J1J!.JN!lf d Iii ~':.l~t.'Jl1iltr:.Jltr!r; f.~ 1
                                                                                                                                                                                                                                                                                                                                                     1                                                                        /       ?/;..•_!)
                                                                                                                                              f1Jfh:t~-~:                                                 Irr•           r.~tf-~~.Hrd             t 1 11'-~      hr.~~.;~in~·f          ~,f      .ifl

                           .:nr>'                                                                                                                                             I                      •    1 " 1 :1 ri·,,,,,ll'            l"t                            and riid                                                               otc ouinnnf,i <3ll pftJ'V!}l7!1 d ~t~trfr ~Hi}-[;>:.r1r                                                              l .J~Ju'1-:-1c•11      u ·ru~·
                                                     I         11;'               I             !       1       I         f         ">iH",v
                                                                                                                                          I ~ I ;; • I : ::, 1
                                                                                                                                                                         .
                                                                                                                                                                                          ~ - )-          \ ~ 1 f '1 ;
                                                                                                                                                                                                                                                't j\.f",t" re                                  r1.»t
                                                                                                                                                                                                                                                                                                              D        i'frl ·11 .;,
                                                                                                                                                                                                                                                                                                                       ['fe1•1,~ni11c· .1e rtJvi.to10 11 d'Uf'/~ 1;rdunna1 1 r.fJ renduf: p~11 u.'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                           j




                                                                                                                               ·IL•!                 •J'                  1,,;),, l>'. ti•·h:"!'                                     lt'1d1 111•1 : 1c.;1_,•:Hrf
                                                                                                                                                                                                                                                       1                       li,c;~•     t.·1,1rt                    et qua                  fr/   ptet.;·eru n                 't![...-JJf   pd:: prottf.YH           tf /'aud:tHV1                  lif.,,,: Ur':--u'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1




                           I      .;:_ •-· • 'l                PI         ~                 f                   (             d"d~;                             h.                t. 1..           llr~t 1 ;r,t1P             ltA,;~r     JS.1H11rnr:rrt::".             Af>fl-t~arnnc~- 1                             itu 'try rt r:/i:s motils rai~fonn.~~h!e;:; ::.lr? rrfiirft qu~J ff: /Pf-' :f!nu                                                                            d

                                                                          ,1/               I                                                                                                                                                                                                                          .:·:r :;ur le pomt de viota1 /l.t srir'irn.HJori, id r.·ir•1!1.Jn
                                                                                                                                                                                                                                                                                                                       on.11t~f>-1 ~t,fJ rh:· cn.rnpcJt,.'J/fr~ ou Jn f.•ion10;;,~-it"1 ,-.. u
                                                                                                                                                                                                                                                                                                                       r<iison t.hJqlffl!dt• laq(Jef1; 1 I ii d 1;:t;; mis r•n lif1 ·•rif.r
                           111                       l         Jl•                    11'

                                                                                                                                    ~ I~                            r                                                                                                                                                                                rft:.::       flt(;[/;~-; rrtt.!!it.JfJ/kJf-.dr::S Af f.HOb,J!Jl,•_>:~                        de                                                   .r"
                                                                                                                         ii                                                   i J '/               l t \ I ll I'/ ';!I        .J 1'1!·!
                                                                                                                                                                                                                                                                                                              [J                                                                                                                                                             C/'N\         rtt-*(   1
                                             I   4       ' •             I(                             '' r                    '                I •     I I . ''       J i                                                                                                                                                                                                                                                                                r_t;)iU!

                                                     11'                                        1i '; 1-                      ti          _·11           -.tft           ·• p'J-'1~:               li                      'II .. 1                                                                                                   en hf11, ffF! ::u1 ttw1r1f surntn.~f(.r)n~ ,~rf.,rlfHrt< ,'f
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ron>tJ3fd'~

                           ' " •,I I '                           '   !        t        1l, '                              ~ l •' i        " . "' ; ·' .... t I                                I)                                J,                                                                                     v1i',•lnf!s~r.~ ric.   t*l"rJndt.,Hn: nu 1JrrHru:;,5:.e uu UJU/
                                                                                                                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                       prr;venu a .:omr''/5 ~n acu;o 1:nrnind r~24t 7J: h.25f5J I;
                                                               ~ 1,~.i:,~                                       :J:t,':7 1t::quHt-1i l1v ,1f\ !.ip,;_·t•<.;rdf)1'.4ti tl'tlir.:H ~J1                                                                                      J.H1vntst~             tt·,
                               in 1              ~·1i'
                                                     1, 11
                                                                     r                ,,        t~11                      ·:iru..-
                                                                                                                              r1: 1.r-:t'l1I .:
                                                                                                                                                 Jt                 L t-.LI~ 1;:ii 1n!-t~ bt~hH,:~ d.n ;"d!J:_i.~f 1n
                                                                                                                                                                                              ... i t ' '        fll..H rr- . . 1f;;,ffqt ~~··.r:r"•1r1 ioJ 1hc1
                                                                                                                                                                                                                  -!n~!
                                                                                                                                                                                                                                                                                   PdJqP ur
                                                                                                                                                                                                                                                                                                              rl       't,iu Urit: ;"f(~1rn.)JJ a (C 1 tr7p.~ra{t.rt.~ ou 11ne1 pro1ne..)~;~ r/f' cc,;rn~;._u~irrv
                                                                                                                                                                                                                                                                                                                                     1




                                                                                                                                                                                                                                                                                                                       1rn f~nr_;;h::,~nrr-1 t7l r0ntr:11-:rc· dH1.:anr rnt fon<:r1t>nn~1}'1~ rt-:':~f:fA t::..~}~t~
                                                                                                            ''·" ,,1 •.,.1iril                                                                      ,,; '111 .. 111.,,h, 1\<·1 ht"d t.!11.j r,:·.1 :n.1pPCi1                                                                                                                                     f)~U:. f!J prul 1 t"t1U              .soir       :Jr1_t51:.1 l,1 t :.:tu~· r~_..ip,1J-'~;
                                                                                                            j '      ~   1                I      l   ~ ! !'.            I !       !
                                                                                                                                                                                              1
                                                                                                                                                                                                    lI !                                                                                                                                                                                     t-if! Id     i   Of 'J~Jr 1-1r):-}rt!lftc ..'J.(jor.)               r1c:;         rl1n:t1.J!1
                                                                                                                                                                                                                                                                                                                                                                           n i,r p.:'j.~:,      Cr)ff7p1~IU ._JtJ'           !r:t.rr,,v~~ t:~r
                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                                                                          /fl./ 1         tlO :.; ;U.f!1'/Lr 1 ••
                                                                                                                                    i'.              l11                                            1:1.j            '~1·:1111 ,:l                              \I J:fi        :-1lld           I hf"
                                                                                                                                                                        t..:-J                · 1 r1:-l1i.!.lll·--d trt                    -:ji1er1d:--:r11 f"" 1:,-,f._q-e                     rfH=
                                                                                                                         I I; t-Ti                   I
                                                                                                                                                         1
                                                                                                                                                             1;'        /I,
                                                                                                                                                                                                                                                                                                                       it;f'iJn•:)              mtSD f~/1 cJCt'tl:-; ..~r.itJn                          .:t   ~·ti~ {lrr1nrjncf!~.:· ~~t·1n:r~;· /·~ /!fJ..J· r'~1.1                                    r'
                                                                                                                                                                                                                                                                                                                       qul1t.'"F:l~n'ein a pd~·\ .._.. nrr1/:-1dr!l tJU tJ ·r~~r
                                                                                                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                                         pa:1 derrt ...•u1e                    r'r.~-i..-i;t 1 nr r1t'11:r .,,· u
                                                                                                                                                                                                                                                                                                                       /1rou::..~              lD,9/i;

                                                                                                                                                                                                                                                                                                              []




                                                 r       dt:r::·                           f '• .l:~~,                                 111 , ','l''"'!.Jnd                                                       y•)d,           111      Hat M<'nesr.y·s r'!tm'M.                                      .~1   Ct:J CAUSES, It>.:; pr&s1JMPS on( pour uoiet de VUU.5 7:::1•/Dr(Wr~~.                                                                                                                 n'I;

                                                                 ,1 ,                 1: ,; ·1 •. ,i;11:) ~1                                                                                      :.;d cind ro brli\\'J Hirn h>:~t                                       b1    furr.; ttii:             1•1J.i:r \'it!: ..':3d           d'drrest,er 1rnmr..•dihlir;1ttHneni !urllt are•.ir:trw l':f · .'!.·
                                                     .:l·:<i»                                                                  ,.,               G11i HI•• C11«111                                                         !Prnvi;,;;1,:;I Divlsi(.1n1 .:d                                      tht     t',1nk'fll'I rJ,1vnrlt          }UgJ.: J:itrfsidunt         /a C.'our de (f)n~df/C:• ff.),,,1 1 ·~,.,n       a
                                                          'l .:, '                                          ;       I'        .:•:                                       ·r           "ii','                                  lfl     anu L·r the                      <;i']l('I P.uql(Jn,              prC"'1n,,·1al(>,1 d1~ /H ft'Omn dlf Ioronro, d1.,.vant n101 nu tour .~utrt?                        ';"
                                                     • , 'I ,,                                              1 ,      I             1      ,jl\I•                    i«fl              l       f1                  •iJ-':dt        •r;11lh ;1>';•;r 1din1'.) It)
                                                                                                                                                                                                                                                           0                        l;i~.1              J..!PU d,"Jns et puur /,':ictlte tA[pOn. af1r! qoe le pr;.ven11 rr•/"''n1fn ,1
                                                                                                                                                                                                                                                                                                        ,-;r;,-,  ;;,'011 1:·r qu'1J .<;01\ ;rC11t1'=' st:·lnn la /OJ
                                                                                                                                                                                                                                                                                                               \"--.
                                                                                                                                                                                                                                                                                                                                                                      NrJvembe{                                                                                               ~l       /
        1\       I   I    -~~Ii                      f/1•'                    _l'jl:jr                          -.11•1tfl~\' .~ r.'~\t_. . \ff·t·· ~,!11,·Vt ·rurop1,i, It\ lt\H fnr·~trltO                                                                                                                        "\:.                       d;.-t•/ of                                                ...,, ....
r                        r u                                                                                        ,/~     r'i-' / t: l~~.-·ru;.:.r111'::>'Ut!•; :i.~.rl,·-r.:11Jn! rJ1:1 Torc1n/t1, I.Inns                                                                                                   7\di:J!i(OJ>-Jr-.·-,                                                                      ·rie
                                         1
                                                                 :f               1 .• ,;
                                                                                                                                                                                                                                                                                                                                         ,.              )
      Case 4:19-mj-70677-MAG
      Case 5:20-cv-01388-LHK            Document
                                         Document
                     111<H lii rsnu DflH1.'Vt~!:,
                                   1                       15-2     Filed
                                                                    Filed 06/02/20
                                                            39-1 gru11r111s
                                                  on r£~8son<iD!t.'         07/10/19 Page
                                                                            u1a1     Page 59
                                                                                          36 of
                                                                                             of 131
                                                                                                108
                          dt:i1~·/me   qu 'ii a des morlf.") ralsu11na/Jlos de croile qur:

l; 1 i t:"' t.d K;)L{vlA.R s(m1et im~ between and inc1 udi ng the lst day of 1.Tanuary in th•:? yea1
 1:-i'·q 3.nd L           'iSt day of Decernber in the yec:n- 19'78 at the Municipality of
~~Lr0pol1tHn Toronto, in the Toronto Region, did indecently                                                                          assault         Brend~
hl     ,i t>:11121lt':: p1?.rson contrary to The Criminal Code


 .'il1d         f-u.rdie      t lla.t Dona1d KOLl'IJlJ:;:. sometime bet ..veen and including the H;t c'lay of
                                                                                         1


.·: ··nH .. ·H '.v' 111 UH::: y12ar· 1974 and the 31st: day of Decem.be1· in the year 19?8 a.t thr-.;
r·<.uni1.:'1p,·ili•.y of Me-t.ropolitan Toronto, in Ult=: 'l'm.:ont.ci Region, did have sexual
    ~J 1 .',t=; cou1'St2 w:ith Brenda Blais, a female pet8on who was not his wife wit:h her
, ..t11:',1.i:nt \.'.rlu.r;:h consent was obtained by false and fraudulent: representations a,::;
      i     tl·i'='· 1E1tu1.·     and quallty of the act contra:cy co The Criminal Code

i>nd t:url'.h·~~r that 0.::Jnald KOLM~..R sometime heti.<1een and including the l.st day ot
d::HTl-lr:n:y in che y,:ea.r 1974 and the 31st day of December in the year 1978 at the
l"Ulli(•ip,.,:llicy r;if Met:copolitan Toronto, it1 the "I1oronto Regic.m 1 being a male
1,;-7rsr·;n, did have seXL1al intercourse with Brenda BLAIS a female person not his
'·rii ~· :-· .end of a previously chaste charactei: who was under the age of sixteen
-,·ea1 s ElHd cnte1 the C;lge of fourteen years
   0ht~ary to the Criminal Code




                                                                                                             'S~t\J!'S Cx l!Ff:!l:f OtS1 Aff.A,HE:'; flt~ PfR~ONtlfS H•Hllll\ ;iP[t·,
                                                      ~ •.;.n~iRt.A~ qf"ql   $fh ,il(F·) >=C'R         JI&
                                                                                !Jl+li.l i OH Lll$A!:ULff'i
                                                                                             e.HR~tHi' f-RH.. Ct~L!F~T$
                                                                                                                   :1 tr.Jf!t'"\Rf...-,~Th'":tJ
                                                                                                                          Sf;fP./JC.:t              f-\Wl   If~ ;tu~,;; '·n'1,_,·"               : n•.";, .;5", i'
                                                                                                                                                                                                 4                   L",   ;1
                                                                                                       fl
                                                                                                 1-800 3S7 445£
                                                                                                           1-800-3S7'.i:t45B
                                                                                  fORONTO AREA 326-0111 . !t!'iGJON OE TORONTO                       326 0l11




                                                                                                                                                       ' (l _._ I   Ii ro   1(,!.' )   , :   ~
                                                                                                                                                                    ' "; ~11 t ~       ~4
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 60
                                                         37 of
                                                            of 131
                                                               108




                                         ~·fot1cp f; .. _.t'Jn        •JY')dt*' H ~ ,,
                                   A_;,r->;   '.'~1 ··1.~:~~r   J·t   ··,-0 1_,,- de !r_.:1~!,·
   Case 4:19-mj-70677-MAG
   Case 5:20-cv-01388-LHK Document
                          Document 15-2
                                   39-1 Filed
                                        Filed 06/02/20
                                              07/10/19 Page
                                                       Page 61
                                                            38 of
                                                               of 131
                                                                  108




This is exhibit "B" t                                         the
affid vit of Robert Speakman,
dated June 20, 2019.




                                                              Date: do\0 1, Cf:J,   ~1

Commissioner of Oaths

   CHRISTINA MEI LIEN CHAN
                            of
   a Commissioner. etc., City Toronto
   for .the Toronto Police &lrvlce.   '
   Expires May 19, 2020.


                                          EXT-KOLLMAR-00037
TORONTO POLICE Case
                        Case 5:20-cv-01388-LHK Document
                    4:19-mj-70677-MAG
               SERVICE                         Document 15-2
                                                        39-1 Filed
                                                             Filed 06/02/20
                                                                   07/10/19 Page
                                                                            Page 62
                                                                                 39 of
                                                                                    of 131
                                                                                       108
OCC#; 78-132546 Inv.Off.:1447

   [Uf'Replacemen1 lnfonnation I Denonc1ation de remplacement

   Ootv            os                                                                                                       _ . i.a. ::.J.s. o. .oJt964~. ..
                                                                                                                   Information Number I NO de la denonciatron

   0   Non-Disclosure Order Pursuant to S. 486.31            0    Publication ban pursuant to
       Ordonnance de non-divulgatlon, a1t 486 31                  Interdiction de publication en               veftu.de
   0   Non-commurncation s. 515(12) & 516(2)                 0    Provisions of 530(3} Complied Wlth
       Non-commumcation, par. 515(12) et 516(2)                    Dispositions du par 530 (3) observees

   Arrest Date:                                         15 month Flag:                                                                                18 month Flag:
   Dafe d'arrestatron                                   Alerte a 15 mo1s                                                                              Alerte      a 18 mo1s
   Sworn Date: NOVEMBER           2018                  15 month Flag:                                                                                18 month Flag;
   Date d'assermel1t~ho'fi'"· · -                                                                                          ~-··-.-·-·~-~·-··-         Alerte a 1B rnois ...
                                                        Alerte 8 15 mo1s
                                                                                                                  r- . .                          h




               CANADA
         PROVINCE OF ONTARIO
        PROVINCE DE L'ONTAR/O

               TORONTO                    of ...   _?;!11::'! . . .9-~'.!'.!._£'.!__~9.~9-~l.'.9.......... .     ----       ~·---   .. ---•   ~·-•·•-~---~••-+-   ~----
                                                                                                                                                                                             PEACE OFFICER
                                                                                                                                                                          ,__ ....,....,.,..,._____   ,.-~,.~~··•-•-0.-..-   • ..-•   ..--•H•<+,>~




              (Region / Region}           cle                                                                                                                                                                           (occupahon I profe.ssron)


                                          The informant says that he/she believes on reasonable grounds that
                                          Le denonc1steur declare qu'il a des motifsrsisonnables de cro1re que
        (1)KOLLMAR, Don    DOB: 21 Jul. 1951
            62 TRAILS END, GRAND ISLAND, NY 14072
        COUNT l
        Don KOLLMAR
        between the lst day of January in the year 1974 and the 31st day of December in the
        year 1978 at the City of Toronto in the Toronto Region did indecently assault Brenda
        Blais/ a female person, contrary to Section 149 of the criminal Code of Canada.
        COUNT 2 AND FURTHER TltAT
        Don KOLLMAR
        between the 1st day of January in the year 1974 and the 31st day of December in the
        year 1978 at the City of Toronto in the Toronto Region did bave sexual intercourse
        with Brenda Blais, a female person who was not his wife, with her consent, which
        consent was obtained by false and fraudulent representations as to the nature and
        quality of the act, contrary to section 143, clause (b), paragraph (iii) of the
        Criminal Code of Canada.
                                                                 Continued ••.




       Generated Date: November 28, 2018 08:53 AM

                                                                            EXT-KOLLMAR-00038
                        Case 4:19-mj-70677-MAG
                        Case 5:20-cv-01388-LHK Document
                                               Document 15-2
                                                        39-1 Filed
                                                             Filed 06/02/20
                                                                   07/10/19 Page
                                                                            Page 63
                                                                                 40 of
                                                                                    of 131
                                                                                       108


       {Charges Continued I Accusations,, suite)
         COUNT 3 AND FURTHER THAT
         Don I<OLLMAR
         between the 1st day of January in the year 1974 and the 31st day of December in the
         year 1978 at the City of Toronto in the Toronto Region being a male person, did have
         sexual intercourse with Brenda Blais, a female person who was not his wife, was of a
         previously chaste character, and who was fourteen years of age or more and under tl1e
         age of sixteen yearsr contrary to Section 146, subsection (2) of the Criminal Code of
         Canada .




...l

       CC0-2-000·1-C (rev D6/i8)

                                                   EXT-KOLLMAR-00039
                         Case 4:19-mj-70677-MAG
                         Case 5:20-cv-01388-LHK Document
                                                Document 15-2
                                                         39-1 Filed
                                                              Filed 06/02/20
                                                                    07/10/19 Page
                                                                             Page 64
                                                                                  41 of
                                                                                     of 131
                                                                                        108


Information Number I N°(s} de denonciation
0      To be completed where information is laid other than in person:                                    I,                                                                                                  , state tha1
       A remplit' !orsquela denonciatJon est deposee autrement qu'en personne:                            Je soussign6(~.1           iname o! mftlltnant I l}t)m 1Ju 1!&11 cr1ci.;>/1';;/f                    declare que
       au matters contained In this information are true to my knowledge and belief. pursuant to s. 508. 1 (2) of the Cnmmal Code.
       totJs /es renseignements contenus dans la presente denonciation sont.                   ama connalssance. v&ridiques. en vertu de pat                         508 I (2J du Code cnmnel
0    Deemed to be sworn I Reputee etre faita sous serment
Sworn/affirmed before me at the CITY
Declare sous sermentlafflrme sofi;nneliemen'rtie.vantmolcilau
ot I de
in the Province of Ontario I dans la province de J'Ontario
this     2- ~           day of     _!?:".1_E~!~R __           ~--          , 20 18
ce                      1ourde                                                                                                 Justice of the Peace I Juge de paix

0      Appearance Notice                0    Promise to Appear                           0     Recognizance                    for                                                                 20
       Citation   a comparaitre              Promesse de comparaitre                           Engagement                      pour le

CHECK ONE OF THE FOLLOWfNG I COCHEZ LA                         cASE QUI CONVJENT
0      Cancelled ~ Police to notify defendant                                  0 · Cancelled - Summons                    0      Confirmed on                                                                       20
       AnnuJe(e} - La police informera ts ptJttie defenderesse                      Sommation                                    Conflrme(e} If!

0      Cancelled - Warrant issued
       Annule(e) - Mandat delivre
                                                                                                                                               Justice of the Peace I Juge de paix
                                                                                                            '20
           Justice of the Peace I Juge de paix



Date       Crown Etects to              0    Summarily                     0     By Indictment             D    Summary Convtctlon Offence(s)                                     0     Indictable Offence(s)
Date       Proceed                           Procedure                           Ac(e d'accusatfon              lnfraction(s) punfssable(s} sur declaration                             lnfraction(s) purussable(s)
           LD Couronr.e    choistt de        sommairtt                                                          de culpabflite par procedure sommaire                                   par mlse en accusation
           nroceder par
                                                             Erect~ Trial by                                   Pmttrnrnarv                                                                  Pleads
                                                        Choix d'un proeils dtw.mr                          Heanng Rt=;ques1etJ                                                                 f1/,<J1t.l(J
                                                                                                                Enquele                                 Abs
                                               Supene< Court                     OntanoCaurt                   prelrrmnatre
        Date               Accused                                                                                                Justice !111t1als    Juns
        Dare                  Accuse           C-OUt su;xmeure                  Cour de I Onlano               rJemandee          lni/lales d/.J jUge Comp               GlHllY to Counts            Nol Guil\y t<I Counts
                                                                               Judge On O.:nm!~                                                       .absolue            CtJ!J.tia/Jle at11           "1011 .:;:.:Y,,r.>3!11& au•
                                            Ju(k_;e    Ju(Jge & Jury   1                                       Y~s       Na                                      ~ 1;he!s     d ac:t:~t:nt10:1         ,. tw:f:-   fj t}f~, ,;4).~-dtJ(}!I
                                                                               Juge pour le-s chefs
                                             J!Jge     Jugeetjury
                                                                                  d"cccusaltOfl
                                                                                                               Ow        Non                                     [




                                                                                                                                                                 Found f Recormu
                                                                                                      Discharged on Co\Jnls
        Date            Accused          Committed (or) Ord std Toal ·on Counts                                                       G\11lly on Cn1.mts
                         Accuse
                                                                                                         L/Mre des chefs                                                            r !Gt GUiity 1.:n c·ni:c,:<.
        Date                            Renvoye a prcrAs povr !es chefs d'ao:;usat10<1                                               Coupat:re des cflers
                                                                                                          d accusatmr1                                                    t•;on r;aupable df!S t./ier:: d 1r:;":11!'ia(1on
                                                                                                                                         d i'lGcusatwn




                                                                                                                                                                     I




*D                With consent nf accused and prosecutor, Without taking or recnrdmg                        O            (a) any evidence              (or}      O          (b) further evidence
                  Avec le consentement de raccuse et du poursuivant, sans recueiJl;r ou                                  a) des preuves                (ou)                 b)   des preuves additionne/fes
                  consigner



                                                                                                                                                 Judge t Juge




CC0,2-000·1-C {rev 05J1B)

                                                                                    EXT-KOLLMAR-00040
                      Case 4:19-mj-70677-MAG
                      Case 5:20-cv-01388-LHK Document
                                             Document 15-2
                                                      39-1 Filed
                                                           Filed 06/02/20
                                                                 07/10/19 Page
                                                                          Page 65
                                                                               42 of
                                                                                  of 131
                                                                                     108

    0   Information Numoor                                 D Language Notification
        N" de la denon01atton                                Avis de /angue
    0   Designation Filed                                  D Jnterpreter Required     ..................................................................._,,_,. _____ ,_........... .,.. .. .. .,. .. .......... ....
                                                                                                                                                                                                                ~




        De s1gnat1on deposee                                 lnterorefe requis

                                                                                                                                                                     'E .~
                                                                                                                                                                      Q.l {O

                                                                                                                                                                     ~~          ~a
                                                                                                                                                                                     i                              :i
                                                                                                                                                                                                                    ro --
                                                                                                                                                                                                                    ~~
                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                       :l




                                                                                                                                                              ~~ ~§ ~~            o~
                                                                                                                                                          cc
                                                                                                                                                          QQ
                                                                                                                                                              -E ~ ~~ g~ 2-
                                                                                                                                                         ~~ l&- o·el .!:;         ~,g
         Date
                                Accused
                                Accuse-
                                              Adjournment Date
                                              Date d~aJournement
                                                                             Adjournment Details
                                                                           Details sur l'ajournement
                                                                                                                                                         ~-~      ~~ §a
                                                                                                                                                         ~fl< 8~ 1&' 6 !j§
                                                                                                                                                                          45
                                                                                                                                                                             ~~ !f§'t:
                                                                                                                                                                             ~('\ <~ {S




                                                                                                                                                                                            Justice1s
                                                                                                                                                                                              initials
                                  Clerk                Crown                                     For the Accused                                                                           lnitiales du
         Date                    Greffier             Couronne                                    Pour /'accuse                                                                                     juge




At Ban Review dated                            0   Original Order Confirmed      0   New Order Made                                                O Gladue Report Ordered
Ata revision de rordonnance-ded~'feniio·n;·        Ordonmmce orlginale               Nouvelle ordonnance                                                    Rapport Gladue
dataedu                                            confirmee                         rendue                                                                 commande
CC0-2·000-1-C \rnv   00118~
                                                         EXT-KOLLMAR-00041
                              Case 4:19-mj-70677-MAG
                              Case 5:20-cv-01388-LHK Document
                                                     Document 15-2
                                                              39-1 Filed
                                                                   Filed 06/02/20
                                                                         07/10/19 Page
                                                                                  Page 66
                                                                                       43 of
                                                                                          of 131
                                                                                             108

Regina v 1 L,':! Reine c                                                                                            lnformat10n #{S) 1Denonc1atton(s) n°(s)
Count I Chef . .                    Sent~mce date I Date de determination de la peine                                                                   0     Withdrawn I Accusation retiree
O        Pre-sentence custody                    days!months       Time cred1t<:d:                                         days/months              0   concurrent with _ .
         OOenfton sous qarde avant prononce de   1ours!mois        Credit octrove                                          louts/mo1s                   concurrente avec
0        Term that would rrave been imposed befote credtt granted:                                                         days/months/years
         Periode d'emprrsorrnemeht 1mposee avant roetroJ de (out credit~··                                                 jourslmoislans
0        Absoiut!.! dtscharge                            O     Conditional discharge                        0  Suspended sentence
         AbSotutmn incondtlwnnt:lle                            Absolution conditfonnel/e                       Condamnatron avec sursis
Cl       lrnpnsoned for                                      daystmonths/yaats                  0     concurrent With   D consecutive to
         Empnsonnement pour                                  1ourslmotsJans                           concurrentavec                      consecl.Jtifa
0        lntenrnttent sentence for                           days                               0    concurrent vvith                0    consecutive to
         Peine discontinue                                   tours                                   concurrente avec                     consecutif    a
0        Conditional senkmce for                             daysfmonthstyears                  0    concurrent with                 0    consecutiVe to
         Ordonnance de sursis                                1ours/m01slans                           concurrenre avec                    consecutif a
0        Probauon                                             month$/yea:rs                     D     concurrent wlih                0    consecutive to
         Per/ode de ptoMtion                                · moistans                                Mncurrente avec                      consecutif   a
0        Commlmity seniice s.732 113Hft i Service communintUnre. par 732 1t3Hf) .....                                       hours / neures
D        Fine {)f $                                  VS $                                     Time to   pay                                                              Days in default
         Amencle de                                  $ sur comp·                          $   Delai de pafement                                                          Jours adefaut
0        Rest1lvt1on                 D     s 738 i s. 739                     Amount $                                                   nme to pay
         Oedommagement                     art 1381 art. 739                  Montanr                                           $        Delai de paiement
0        Victim surcharge $                                                Time to pay                                                                                   Days in default
         Surarnende compensato1te                                  $       Delai de pa1emeF1t                                                                            Jou rs a defaut
0        Ordered to stand trial, i Renvoye pour subw son proces                                                        . -....... . .......... .
(]       Disrmsscd          jD    Driving.prohtb.ition-·~-··-·~~_....,t::rHfAcautib~ne~- ·~.-   . ~'·-.-.-.~~-Klfonths 1 Years'·~·..                             -i:r·s..743.21ffi Tpar    743.21(1)
         Re1ete                   lntetd1ctton de conduite               Averllssemsnt (Cod~ de la routeJ      moislannees
O        AcqUittN.t          0    Weapons prohibition                0 s 109(2)· ... ,.·~·years D s. 109{3) {Life)          0 s 110:....                                        years 0 s. 110 (iife)
         Acq1,1/Uii               lnterd1c.fi<m dermes                   oar. 109(2;     ans        oar. 109f31fperpetuite}     att 110                                         ans art 110 foeraetwte>
O        Stayed              O    DNI\                                        D   5.03 (Primary)               0    5.04 (Secondary)                O       Denied (ONOJ
         Surs1s                   AON                                             5_03 (primaire)                   5 04 (secondaire)                       Re1ete.e
[J       In Absetiha         0    S.O.l RA order                              0   10 years                     0    20 years                       D        life
         In absentia              Ordonnence LEROS                                  10 ans                           20 ans                                  Perpetuite
D        oth~r               O s. l 6.1 prohtbrfion                                   months/years         0       s 490 forfeiture order                                  0   Grantetl    O   Denied
         Autre                    lnterdic11on art 161                               mo1slans                      Ordonna oe de confiscation.,prt. 490                        Accordee        Refetee


Count I Chef                                 Sentence date I Date de determination de la pelne .......... .                                          O Withdrawn I Accusation retiree
O  Pre-sentence. custody                                  dayS/months      Time credited:                                  days/months              D concurrent with
         Detenuon sous qarde avant          r>ronor..Cede     tourslmois            Credit octrove                         Jourslmois                       concurrente        avee
0        Term that wouid have been imposed before credit granied; ,... ---·-·-.. _ .. ·--~·-·---··, -·~-~-·----·- ____ days/months/years
         Per1oc:/e d'emprisonnement imposee avant l'actrof de tout credit                                              jours!mojs/ans
0        Absolute discharge                                 0 CondiUonai discharge                             DSuspended sentence
         Absoh.!(1on lfKonditionne!le                           AbsoJution condttiormelle                       Condamnatlon avec sursis
D        lmpnsoned for                                        days/months/years                  0    concurrent with    0 consecutive to
         Empnsonnernent           pour                       fOtJrslmoislans                          concurrent avec       consecutif                  a
D        tnterrmnent sentence for                             days                               0    concurrent vYlth   0 cohsecutiv(l to
         Peine d1scontin1417                                  fot.Jts                                 concurrente avec      consecutif                  a
 0       Conditional sentence for                             daysfmonths/years                  0    concurrer1t vlith  D consecutive to
         Ordonnance de surs1s                                 1ourslmois!ans                          concurrente avec       consecutif a
 0       ProbatLon                                            months/year$                       0    concurrent with                0     consecutive to
         Pr!Jriode    de   probatron                          moisluns                                concurrente avec                     consecutif   a
 0       C<Jmmunity s€.rv1ce s 732 H3HlJ t Service communr:tutaire. par 732 1(3)(fJ                                          hours I heures
 0        Fino ot $                                  VS $                                       TitnG to pay          ..                                                 Days in default
          Amende      de                             $ St.if coniti                       $     De/ai de   paiement                                                             a
                                                                                                                                                                         Jours defaut
 0        Restitution                  0   s. 738 ' s 739                     Amount· $                                                  Time to pay
          Dedommagemc:nt                   art 7381 an 739                    Montani                                            $       Dela1 de   paiemeni ··
 0        Victhn surcharge·
                        $                                                  nme to pay;                                                                                   Days in default
          Suramende compensawire                                    S      Defai de paiement                                                                       . -·. Jours a defaur


          Dism1s.sed          0    Driving p(ohibllion                        D    HTA cautioned                               Months I Years       0 s743.21(1) I par 743 21(1)
          Re; ere                 fnterdict1on de conduite                        Aw::rtissenumt tCode de la     rout~r ·- . moistannees
    O     fi..cquttted        0   Weapons prohibition                         D   s 100(2}          years 0         s 109(3) (Life)       D s. 1 iO:          years 0 s 110 (life}
          Acawtte                  lnterdrction a'armes                           JJar 109(2!     · .ans           oar 109f3Uremetuite)       art 110     ... ans art 110 foervetU/te}
    0     Stayed              0    DNA                                        D   5 03 (Pnrnary>          D        5 04 (Secondary)      0 Ot!n1ed (DND)
          Sorsrs                   ADN                                            5 03 (primaire)                  5.04 (secorrdaire)         Rejetee
    tJ     ~n Al:isentia      IJ s_o I RA order                               D 10 year$                        D 20 years               0 Life
          In atJsentia             Ordonnance LERDS                                 10 ans                           20 ans                    Perpetuite
    O     other               D s     161 prohlbttion                                 rnonths!years        0     s. 490 forfeiture order                 0 Granted 0 Denied
          Autte                    Interdiction art. 151                              moislans                   Ordonnance de confiscation rt. 490         Accordee       Re'et'


                                                                                                                                                            JUC!Ji? I   Juge




                                                                                     EXT-KOLLMAR-00042
                                                                                 Case 5:20-cv-01388-LHK Document 15-2 Filed 06/02/20 Page 67 of 131
    No. of lnformation I NfJ de fa                       denonciatlon                                     No. of Information I N<i de la dlmonclatlon                                                                                No. of infOrmation I N° de la denonciation
                            18-15008964
    Return Date I Date a Taque/le Je document est rapporte                                                Retum Date I Date                              alaquelfe le document est rapporte                                          Return Date J Date a laqueJ/e le document est rapporte
                                              '20                                                                                                                                                       '20                                                                                                                 '20
    tNFORMA TION Against I DENONCIA TION visant                                                           INFORMATION Against I DENONCIATIONvfsant                                                                                   INF ORMATlON Against I DENONCIA TJON visant
         KOLLMAR.,Don
    Address r Ad1'esse                                                                                    Address IAdresse                                                                                                           Address•' Adresse




                                                                                                                                                                                                                                                                                                                                                        Case 4:19-mj-70677-MAG Document 39-1 Filed 07/10/19 Page 44 of 108
         62 'l'RA!LS END
         GRAND ISLAND, NY. 14072
    CHARGE I ACCUSATION                                                                                   CHARGE/ACCUSATION                                                                                                          CHARGE I ACCUSA T10N
    INDECENT ASSAULT ON FEMALE
    RAPE/CONSENT SY                   ~ALS$         AND FRAUOOLENT REP'S
    S!':XUA.L !N'l'l.tRCOURSE/l"EMALE BE'l'W'lU!!N 14. AND 16 YEARS



    Rl"1N 10 Iron! OOQ!" for furth!!'r counts t ReporU:·J'·'IOIJS <I fa premlt!re N!Je ;XJur Plus ae     Refer        lo   ln:rnl pa911 tor f1.1rtl'!er COUl'lt:!l   I R&potfC1~VOU$ k la rJt~m~rfi' pr)o(te f)atlt ,PIUS O!:        Retet tc tfo11t P."h;)e tnr rurtt•.er axin!S 1P.E:p...'Vtf11-i.'Ous   at;, fl'l!flr!Ji!I~ per;e pour prus oe
    chM.~                                                                                                ci'Jl:l.fs                                                                                                                  i;Mf:;
                                                                                                        .---.
                            FOR ADMIN.1STRA.11VE PURPOSES ONLY                                                                          FOR AOMtNtsTAAilVE PURPOSES ONLY                                                                                    FOR AOMINlSTRAilVE PUR~OSeS ONLY
                       A DES FINS ADMINJSrAATIVES St:ULEMENT                                                                         A OES PINS AOMINISm.A1fVES SEULEMl!Ni
    -                                                                                 Re-laid                                                                                                                 Re-laId
                                                                                                                                                                                                                                                         A DES FINS ADMINJSTRA ilVES SEUL.EMENi
                                                                                                                                                                                                                                                                                                                                  Re-lald
    0       Svmmoni          D    Stiowcause             [ll    Warrant 1 ~·      0   lnformal1on         0           Summons               0        ShowCause                D     Warrant P 1        0      Information            0      swmmons            0      Showcause               0      Warrant1 11           D      lnfoJTnation
            somm<It1on            A!Jdleroe~                    Manda/en              De11onca1Jon de                 Sommat1on                     Audierr:ede                      Mandaler1                r:ie.norr.:ia.roncfe          Sornmation                Audleroede                     M3fldaten                    fJ{moncialf.:Jn <ie
~                                 JUstiffc-..ahon               1"' i'nsranc$'        romtiQcemMr                                                    justlficaron                    1111 1nsfance            rempia~l'lt                                             pstification                   rw instance                  rempiaremenl

~           Rer.iortable M V            C.V.0.R. No (Commet"Clal Vehicles Only)                                       Reportable M V                        C.V.O.R No (Commerctat Vehicles Only)                                           Repottat>te M V                  C.V.O.R No (Commercial Vehicles Only)
(           Oft'er-.ce {H T.A 199)      Numero C.E. C. V. U. (vehicu/es utilitaires                                   O!fenCe fH TA 199)                    Numero C,E. C. V, U, (vi:hicules utilitafres                                    Offe.1"1ce (Ii: TA '199/         Numero C.E, C. VU. (vehfcules utilitatres
r0
1
            lnfrnclia'l V M   a         seulement)                                                       D            1ntra:-:11cYi v M a                   seulement)                                                               D      lnfract101 \IM a
                                                                                                                                                                                                                                                                             seulement)
            dtr:lare1 (Co::JB de la                                                                                   df.ol.arer (COO= de 1a                                                                                                dt:r:J.aru (Code de$
            ri::ute r9:91                                                                                             route 199;
:
§ Sex
t Sexe.
              ! Birth Data / Date de naissance Was defendant owner?
                                                               La paHie defenderesse
                                                                                                          Sex
                                                                                                          S~xe
                                                                                                                            Birth Date J Date oo naissanc;e Was defendant owner?
                                                                                                                                                            La partie defenderesse
                                                                                                                                                                                                                                     Sex
                                                                                                                                                                                                                                            mute 199;
                                                                                                                                                                                                                                          Birth Date I Date de naissance Was defendant owner'?


        M
              l   Day I
                  Jour
                     21
                               Month/
                                Mois
                                  07
                                               Year/
                                               Amee
                                              1951
                                              Yes I Oui
                                                               etait.-elfe proprietaire?
                                                               n
                                                             No !Non              n
                                                                                                                             Day/
                                                                                                                               Jour
                                                                                                                                        Month/      Year!
                                                                                                                                                  !Wois
                                                                                                                                                    0 Yes I Oui
                                                                                                                                                                     Annee
                                                                                                                                                                       Nol Non
                                                                                                                                                                                  etalt·elle proprietaire?
                                                                                                                                                                                                         n
                                                                                                                                                                                                                                     Sexe  Day f
                                                                                                                                                                                                                                            Jour
                                                                                                                                                                                                                                                       Month/
                                                                                                                                                                                                                                                        Mols
                                                                                                                                                                                                                                                                  Year/ La partia defenderesse
                                                                                                                                                                                                                                                                 Arn:Se etait-elle·proprietaire?
                                                                                                                                                                                                                                                                          0 Yes/ Oui         Nol Non                         n
            Driver's Licence Number I Numero du permis de conduire                                                    Driver's Licence Number I Numero du permis de conduire                                                                Driver's Licence Number I Numero du permis de conduire

     Plate No I Numero de plaque                    I0     Involves a Co!Hslon
                                                           lnfracfk;n !Jee aun accident
                                                                                                          Plate No./ Numero de plaque                                   I0       Involves a Colllslon
                                                                                                                                                                                 Infraction Jiee aun acckient
                                                                                                                                                                                                                                     Plate No. I Numero de plaque                      ID         Involves a Collision
                                                                                                                                                                                                                                                                                                  Infraction liee aun accident
     Informant                                                                                            Informant                                                                                                                  Informant
                                                                                                          Denonciateur                                                                                                               Denonaateur
    Denoncfateur
    Date Sworn NOV
    Date d'esserrner'iation
                                              , 18       IDate
                                                          Date of Arrest
                                                               de l'arrestelion
                                                                                                          Date Sworn
                                                                                                          Date d'assermentation
                                                                                                                                                                              IDate of Arrest
                                                                                                                                                                               O.ate de l'arrestation
                                                                                                                                                                                                                                     Date Svrom
                                                                                                                                                                                                                                     Date d's:ssennertation
                                                                                                                                                                                                                                                                                              I Date of Arrest
                                                                                                                                                                                                                                                                                                Date de latreStation

    Officer t Agent de police                                           No I N°                          Officer I Agent de police                                                           No/ NO                                  Officer I Agent de police                                                  No J~
        CARGILL, PAUL                                                       1447
    Police Agency I Service de police                                 Div I Dist                          Police Agency I Service de polke                                                 Div, I Dist,                              Police Agency f Service de police                                        Div. I Dist
    TORONTO POLICE SERVIC                                          11 nrv:rs:roN
    Occurrence Number I N" d'incident                                                                    Occurrence Number! N" d'lncident                                                                                            Occurrence Number f NP d'incident
        78 ... 132546
    Courtroom I Salle d'audienoe                                                                         Courtroom I Salle d'audience                                                                                                Courtroom I Salle d'audiance
        101
    1At J A(Au) OLD CITY RALL COURTS - SC                                                                At/ A(AuJ                                                                                                                   Atl A(AuJ
        60 QUEEN ST.W., TORONTO ON M5H 2M4


    cco.2..000.1,c (tev 06118)
   Case 4:19-mj-70677-MAG
   Case 5:20-cv-01388-LHK Document
                          Document 15-2
                                   39-1 Filed
                                        Filed 06/02/20
                                              07/10/19 Page
                                                       Page 68
                                                            45 of
                                                               of 131
                                                                  108




T is is exhibit "C" to the
affidavit of Robert Speakman,
dated June 20, 2019.




Commissioner of Oaths


     CHRISTINA MEI LIEN CHAN
    a Commissioner. etc., City ~f Toronto
    tor .the Toronto Police Service.    '
    Expires May 19, 2020.

                                            EXT-KOLLMAR-00044
                             Case 4:19-mj-70677-MAG
                             Case 5:20-cv-01388-LHK Document
                                                    Document 15-2
                                                             39-1 Filed
                                                                  Filed 06/02/20
                                                                        07/10/19 Page
                                                                                 Page 69
                                                                                      46 of
                                                                                         of 131
                                                                                            108
    TORONTO POLICE SERVICE                                                                                                             Police Case ID: 230634
            WARRANT FOR ARREST WITH OPTIONAL AUTHORIZATION TO ENTER A DWELLING ...HOUSE
                    MANDAT D'ARRESTATION AVEC AUTORISATION FACULTA TIVE D'ENTRER
             OCC#: 78-132546       DANS UNE MAISON D'HABITATJON
                   ~~~                                                                                                                                                Fwm/~~~7
         PROVINCE OF ONTARIO                                                                                                         Sections I Arlie/es 475, 493, 597, BOO. and I et803
        PROVINCE DE L'ONTARIO                                                                                                                     of the Criminal Code I du Code crimlnel
            TORONTO                          To the peace officers in the said Region and in the Province of Ontario: 18-15008964
    ----· -'·(R~ion /R'ig1on) ·-· · ·--- ·-· Aux agents de la paix dans ladite region et dans la province de /'Ontario : --c;;;~n=ii~ ·N~. / N~ du ca'Sido~si'er--

    This warrant is issued for the arrest of KOLLMAR, Don                                                                                 21 Jul 1951
    Le present mandat est deoerne pour              f1arrestafion de . . ,. .
                                                         ----~ -~~··+-..-- - ..                    - . -~...,......-----'~   --~~-              ....... "(ciate-oibirt'h'i"date d'e''riaissa-~;;;) ...
                      UNKNOWN                    • of the                                        CITY               of
    --- -·--(;;up~iionT;Jrores5ionY ·--·-· · du(de la)        ·· - - ,___ ·--·-"·--······-, --- ...... ~- · - - - - de

    in the_ ____ __ Co..E!l!:Y_ ·~~-               of   , ~ __ ,_ ~~--~ _, ... -.      --~E,4::~--~   .. ..            .-~-- ·-- . , hereinafter called          the accused.
    dans le(la)                                    de                                                                                        ci-apres appele(e) le prevenu.
    WHEREAS the accused has been charged that he/she I ATTENDU QUE le prevenu a                                                      ete inculpe d avoir,
                                                                                                                                                     1




            COUNT 1
            between the 1st day of January in the year 1974 and the 31st day of December in the year 1978
            at the City of Toronto in the Toronto Region did indecently assault Brenda Blais, a female
            person, contrary to Section 149 of the Criminal Code of Canada.

            (see Appendix nA" .attached)




    AND WHEREAS: *
    ET ATTENDU QUE:*
             ~~sonable grounds to believe that it is necessary in the public interest to issue this warrant for the arrest of
nf1l!O../          the accused (507(4), 512(1));
· '·v              ii existe des motifs raisonnab/es de oroire qu'iJ est necessaire dans nnteret public de deoerner ce mandat pour
                   /'arrestation du prt:venu (507(4); 512(1));
              (b) the accused failed to attend court in accordance with the summons served on him/her (512(2));
                  le prevenu a omis d'etre present au tnbum31f en conformfte aveo la sommation qui lui a ete signiflee (512(2));
              (c) (an appearance notice or a promise to appear or a recognizance entered into before an officer in charge) was
                  confirmed and the accused failed to attend court in accordance therewith (512(2));
                                   a
                  (une citation comparaitre ou une promesse de comparaftre ou un engagement contracte devant un tonotionnaire
                  responsable) a       ete
                                       confirme(e) et le prevenu a omis d'etre present au tribunal en conformite avec cette citation ou
                  promesse ou cet engagement (512(2));
              (d) H appears that a summons cannot be served because the accused is evading service (512(2));
                  ii semble qu 1une sommation ne peut etre sign/flee car le prevenu se soustrait la signification (512(2));           a
              {e) the accused was ordered to be present at the hearing of an application for a review of an order made by a justice and
                  did not attend the hearing (520(5), 521 (5));
                  ii a ete                                                  a
                          ordonn~ au prevenu de se presenter !'audience d'une requete pour /'examen d'une ordonnance rendue par
                  un juge et ii ne sty est pas presente (520(5), 521(5));
              (f) there are reasonable grounds to believe that the accused has contravened or is about to contravene the (summons or
                  appearance notice or promise to appear or undertaking or recognizance) on which he/she was released (524(1) 1
                  525(5}, 679(6));
                  ii y a des motifs raisonnabfes de croire que le prevenu a viole ou est sur le point de violer (sommation ou citation a
                  comparaltre ou promesse de oomparaitre ou une promesse ou un engagement) en raison duquel ou de laque/le ii a
                  ete mis en liberte (524(1Jr 525(5), 679(6));
              (g) there are reasonable grounds to believe that the accused has since his/her release from custody on (any summons or
                   appearance notice or promise to appear or an undertaking                      or a recognizance)                    committed an indictable offence (524(1),
                   525(5) 679(6));
                             I


                   ii ya des motifs raisonnables de croire que, depuis sa mise en Jiberte sur (toute sommation ou citation a oomparartre
                   ou promesse de oomparaltre ou une promesse ou un engagement); le prevenu a oommis un acte oriminel (524(1),
                   525(5), 679(6));
             Initial applicabie recital.
             Parapher rattendu quf s'appfique,
        Generated Date: November 28 / 2018 08: 53. AM-KOLLMAR-000 45
    CC0-7-475-1(rev,03110) eJusl-CMS 0812015                               EXT
                      Case 4:19-mj-70677-MAG
                      Case 5:20-cv-01388-LHK Document
                                             Document 15-2
                                                      39-1 Filed
                                                           Filed 06/02/20
                                                                 07/10/19 Page
                                                                          Page 70
                                                                               47 of
                                                                                  of 131
                                                                                     108
                         WARRANT FOR ARREST WITH OPTIONAL AUTHORIZATION TO ENTER A DWELLING·HOUSE
           MANDAT D:rARRESTATION AVEC AUTORISATJON FACULTATIVE D'ENTRER DANS UNE MAISON 01HABITATION
                                                                                                                                                    Form I Formule 1
                                                                                                                  Sections I Artie/es 475, 493, 597, 800, and I et 803
                                                                                                                             of the Criminal Code I du Code criminel

         (h) the accused was required by (an appearance notice or a promise to appear or a recognizance entered into before an
             officer in charge or a summons) to attend at a time and place stated therein for the purposes of the Identification of
             Criminals Aot and did not appear at the time and place (502, 51 O);
              le prevenu devait en vertu (d 1une citation a oomparaitre ou d'une promesse de comparartre ou d'un engagement
              oontracte devant un fonctionnafre responsab/e ou une sommation) oomparai'tre aux temps et lieu y indiques aux fins
              de la Loi sur 11identification des crimineJs et a om;s de comparartre aux temps et lieu ainsf indiques (502, 510);
         (i) an indictment has been found against the accused and the accused has not appeared or remained In attendance
             before the court for his/her trial (597);
              un acte d'aocusation a          ete presente contre le prevenu et celui~ci n'a pas oomparu ou n'est pas demeure present pour
              son prooes (597);
         0) **



THIS IS THEREFORE to command you, in Her Majesty s name, forthwith to arrest the said accused and to bring him/her before the
                             1
                                                                      1



IL VOUS EST PAR LES PRESENTES enjoint, au nom de Sa Majeste, d'arreter /edit prevenu et de ramener devant le
Justice/Judge of the Superior Court of Ontario/Ontario Court of Justice*** of the said Region or before· me or any Justice in and
for the said Region, to answer to the said charge.
fuge de pafx ou juge presiden de la Gour superieure de justice/Gour de justice de rontar;o*** de ladite region ou devant moi ou
tout juge de paix dans et pour ladite region, pour repondre a fadite inculpation.

DATED this
FAIT ce
                   (j_/'i,Jl.. day of
                             jour de
                                           ·-·--~····----·-··-~-,yr.
                                             ...-                 an
                                                                     291~~
at the            CITY
a{au)
of
de
in the Province of Ontario I dans fa province de /'Ontario

                                                                                                                 ?r:Jr Cwl{~~cx~
                                                                                                      Judge, or Justice ofj,®..E.aa.ce I J11ge ou juge de paix


      For any case not covered by recitals (a) to (i), insert recital fn the words of the statute authori2Jng the warrant.
      Pour tout cas qui n'est pas couvert. par Jes attendus a) a i). lnserez l'atfendu en empruntant /es termes de la lof autorisant le mandat
      Choose applicable recitaL
       Choislr l'attendu qui s'appfique.




CC0-7-475-1 (rev. 03/iO) eJust·CMS 08/2015
                                                                      EXT-KOLLMAR-00046
           Case 4:19-mj-70677-MAG
           Case 5:20-cv-01388-LHK Document
                                  Document 15-2
                                           39-1 Filed
                                                Filed 06/02/20
                                                      07/10/19 Page
                                                               Page 71
                                                                    48 of
                                                                       of 131
                                                                          108
~Appendix nAn                                                        Page 1
(KOLLMAR, Don

COUNT 2 AND FURTHER Tfll!...T
Between the 1st day of 1January in the year 1974 and the 31st day of December in the year 1978
at the City of Toronto in the Toronto Region did have sexual intercourse with Brenda Blais, a
female person who was not his wife, ·.,.1ith her consent, which consent was obtained by false and
fraudulent representations as to the nature and quality of the act, contrary to Section 143,
clause (b), paragraph (iii) of the Criminal Code:- of Canada.

COUN'I' 3 ANO FURT~R THAT
Between the 1st day of JanuC;lry in th€ year 1974 and the 31st day of December in the year 1978
at the City of Toronto in the Toronto Region being a male person, did have sexual intercourse
with Brenda Blais, a female person who was not his wife, was of a previously chaste
character, and who was fourteen years of age or more and under the age of sixteen years,
contrary to Section 146, subsection (2) of the Criminal Code of Canada.




                                       EXT-KOLLMAR-0004 7
                         Case 4:19-mj-70677-MAG
                         Case 5:20-cv-01388-LHK Document
                                                Document 15-2
                                                         39-1 Filed
                                                              Filed 06/02/20
                                                                    07/10/19 Page
                                                                             Page 72
                                                                                  49 of
                                                                                     of 131
                                                                                        108

                           WARRANT FOR ARREST WITH OPTIONAL AUTHORIZATION TO ENTER A OWELLING ...HOUSE
            MANDAT D 1ARRESTATION AVEC AUTORISATION FA CUL TAT/VE D'ENTRER DANS UNE MAISON D'HABITATION
                                                                                                                                                                 Form I Formule 7
                                                                                                                                Sections I Artiales 475, 493, 597 1 800, and I et 803
                                                                                                                                           of the Criminal Code I du Code criminal

                                                    AUTHORIZATION TO ENTER A DWELLING-HOUSE
                                AUTORISATION POUR ENTRER DANS UNE MAISON D'HABJTATION
{And where applicable} Whereas there are reasonable grounds ta believe that the accused is or will be present in
[S 'fly a lieu] Atfendu qu'il ya des motifs raisonnables de croire que le prevenu se trouve ou se trouvera dans
(here descrfbe dwelling•house I <Mcrire /Cf la malson d'habitatlon)




This warrant is also issued to authorize you to enter the dwetllng-house for the purpose of arresting or apprehending the accused at any time
Le present mandat est egalement deceme pour vous auton'ser aentrer dans la maison d'habite.tion en vue d'arreter ou d'apprehender le
between the hour of                                                       on the     .           .     day of                                                   , yr.
           a
prevenu tout moment entre                                      h
                                                                      1
                                                                                   ·--··--··"···.. ~· ..- }our de                                                an

and the hour of ···~---··· -~·      ___ ___ _          on the         j      day of                                           , yr.
et                                                h                          jour de                                            an
subject to the condition t.hat you may not enter the dwelling-house unless you have, immediately before entering the dwelling-housel reasonable
grounds to believe that the person to be arrested or apprehended is present in the dwelling-house.
Toutefois, vous n'avez pas le droit d'entrer dans la maison d'habitation a mains dTavoir. immediatement avant d'y entrer, des motifs
raisonnables dtJ croire que la personne devant etre arretee ou apprehendee se trouve darts la maison d'habitation.
[And where appficable] Whereas there are reasonable grounds to believe that prior announcement of the entry would
[SW ya lieu] Attendu qu'f/ ya des motifs raisonnables de croire que le falt de pr~venir avant de penetrer dans la maison d'habitation :***
                                                                                                                                                     *-
           (a) expose the peace officer or any-0ther person to imminent bodHy harm or death:
                                                                                         a
               exposeraif /'agent de la paix OU foufe autre personne des lesions corporef/es imminenfes OU                               afa morf;
                                                                      or I ou
           (b) result in the imminent foss or Imminent destruction of evidence relating to the commission of an indictable offence.
               entraTnerait la perte ou la destruction imminente d'-elements de preuve relatlfs ala perpetration d'un acte crimineL
This warrant is also issued to authorize you to enter the dwelling-house without prior announcement, subject to the condition that you may not
enter the dwe!Ung-house without prior announcement unless you have, immediately before entering the dwelling-house, "'**
Le present mandat est egalement decerne pour vous autoriser 8 entrer dans la mafson d'habitation sans prevenfr. Toutefois, vous n 'avez pas le
droit d'entrer dans la maison d'habltation sans prevenir a morns d'avoir. immediatement avant d'y entrer, ***
          (a) reasonable grounds to suspect that prior announcement of the entry would expose the peace officer or any other person to
              imminent bodily harm or death
              des motifs rafsonnables de soupgonner que le fail de prevenir de l'entree dans la ma/son d'habitation exposerait /'agent de la paix
                                                    a
              ou toute autre personne des lesions corporelles imminentes ou la mort;                    a
                                                                      or Jou
          (b) reasonable grounds to believe that prior announcement of the entry would result Jn the Imminent loss or imminent destruction of
                evidence relating to the commission of an indictable offence.
                des motifs ralsonnab!es de croire que le tait de prevenir avant de penetrer dans fa maison d'haMation entrafnerait la perte ou la
                                                                                         a
                destruction imm;nente d'efements de preuve relatifs la perpetration d'un acte crimineJ.
The authorization to enter the dwelling-house for the purpose of arresting or apprehending the accused shall be carried out in accordance with
following terms and conditions:
L1autorisation d'entrer dans fa maison d'habitatlon dans le but d'an-eter ou d'apprehender le prevenu sera executee confonnement aux
condilions suivantes ;
(conditions to be sp~cifiecl I conditions   a precise!)



DATED this                       day of                                             .. 'yr.
                  --·-~    .........- four de                                            an
FA/Tee
at the
a(au)
of
de
in the Province of Ontario I dans la province de /'Ontario
                                                                                                                    Judge, or Justice of the Peace I Juge ou juge de paix
***    Choose applicable recital.
       Chofsfr /'attendu qui s'appfique.


CC0-7-475-1 {rev. 03/10) eJust~cMS 08/2015                                         EXT-KOLLMAR-00048
                                                            Case 5:20-cv-01388-LHK Document 15-2 Filed 06/02/20 Page 73 of 131

                                                                                                                                                                                                                                                                                                      F<>rm I Fbrmule 29
                                                                                                                          Form I FormuJe 28                                                                                                                                                  Section I Article 499 and Jet
                                                                                                         Sections I Attic/es 487 and I et 528                                                                                                                                             subsection I paragraph& 507(6)
                                                                                                    of the Criminal CDC/ff! I dlt Code crimlnel                                                                                                                                   of the Criminal Code I du Code crlminel




                                                                                                                                                                                                                                                                                                                             Case 4:19-mj-70677-MAG Document 39-1 Filed 07/10/19 Page 50 of 108
                                                   ENDORSEMENT OF WARRANT                                                                                                                                                     ENDORSEMENT OF WARRANT
                                                       VISA DU MANDAT                                                                                                                                                             VISA DU MANDAT
                                               CANADA                                                                                                                                                                   CANADA
                                         PROVINCE OF ONTARIO                                                                                                                                                      PROVINCE OF ONTARIO
                                         PROVINCE DE L'ONTARJO                                                                                                                                                   PROVINCE DEL 'ONTARIO


                                     ·"·····-------·--(R~91~·n,.TR~gion5-·            . ·----···---'"-                                                                                                     ... ,. . . --. ,_,. ,____(Region-!   ·'R~g;;i1)-·-- ~-                     ......,.....

                                                                                                                                                                                                            Whereas this warrant is issued in respect of an offence
                                                                                                                                                                                                            other than an offence mentioned in section 522 of the
                                      Pursuant to application this day made to me 1 I hereby                                                                                                                 Criminal Code, I hereby authorize the release of the
                                      authorize the arrest of the accused (or defendant)                                                                                                                    accused pursuantto section 499 thereof.
                                      Conformement a la demande qui m 1est faite aujourd 1hui1                                                                                                              Attendu que Je present mandat est deoeme retativement
m
                                     fautorise par Jes presentes rarrestation du prevenu (ou                                                                                                                a   une infraction autre qu'une infraction menfionnee                                                       a
><                                   du detendeur)                                                                                                                                                          JIarticle 522 du Code criminel, fautorise. par fes presentes
~                                                                                                                                                                                                           la mise en Jiberte du prevenu conformement Particle                                              a
6
r                                                                                                                                                                                                           499 ment;onne ci-dessus.
r
$;:

                                     within the ~ ........"··-·-..---··----- ·'(R;'gion / R®iori)·--··~-· -·-···------..····
)>
11
0                                    dans
0
0
-!:>.
<O




                                     Dated this        ......._,.___ day Of ·----                                                               ...... -,........- ' yr. ·------"'·""                      Dated this ........ -----day of --~·---------,yr.
                                     Fait ce                         ]our de                                                                                                    an                         Falt ce                   jour de               an
                                     atthe
                                     a(au)
                                              ·'"'-~·------·''      '   ..   ··~~ .,,.~,.--   ...   -~
                                                                                                         of
                                                                                                         de
                                                                                                              ,...,_.......,•.,..........."' , ..., .....___..........   _~··-"'-..·>·-'   .,,,,,. _ _ _
                                                                                                                                                                                                           at the
                                                                                                                                                                                                           a(au)
                                                                                                                                                                                                                          -~·.....____.   __     .,,   ·-·"''''"'·''   "'"··--··-.......
                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                           de
                                     in the Province of Ontario I dans fa province de /'Ontario                                                                                                            In the Province of Ontario J dans la province de !'Ontario




                                                 Judge, or Justice of the Peace I Juge ou juge de paix                                                                                                                    Judge, or Justice of the Peace I Juge au juge cJe palx




    CC0-7-475-1 (rev. 03/iO) eJus1·CMS 08/2015
     Case 4:19-mj-70677-MAG
     Case 5:20-cv-01388-LHK Document
                            Document 15-2
                                     39-1 Filed
                                          Filed 06/02/20
                                                07/10/19 Page
                                                         Page 74
                                                              51 of
                                                                 of 131
                                                                    108




This is exhi it "D" to the
affidavit of R bert Speakman,
dated June 20, 2019.




Commissioner of Oaths


  CHRISTINA MEI LIEN CHAN
  a Commissioner; .etc., City ~t Ti
  for the Toronto Police Service oronto,
  Expires May 19, 2020•         •


                                           EXT-KOLLMAR-00050
                         Case 4:19-mj-70677-MAG
                         Case 5:20-cv-01388-LHK Document
                                                 Document 15-2
                                                           39-1 Filed
                                                                 Filed 06/02/20
                                                                       07/10/19 Page
                                                                                 Page 75
                                                                                      52 of
                                                                                         of 131
                                                                                            108
TORONT.O POLICE SERVICE                      REPLACES INFO #19-15000734      Police Case ID#: 230634
OCC#: 78-132546 Inv.Off~:1447



                                                                  Information I Denonciation
                                                Fann 2, sections 506, 508.1 and 788 / Formule 2, articles 506, 508. 1 et 788

   0   DV (Domestic Violence I Violence conjugale)                                                                           19-15003954
   O   S (Impaired driving with substances I Condu/te avec capacites affaiblies par des substances)
                                                                                                                  ---·----1n_ro_rrn_a_t1onNumberTN°Cle ta denonctation.
   DV     (Vessel I Bateau)                                                                                  D   Replacement Information I Denonciatfon de remplacement

   D   Non-Disclosure Order Pursuant to s. 486.31             D Publication ban pursuant to                           ·-----·-····----·-·---·-·------···---···---·--·-----.__
       Ordonnance de non-divulgation, art 486.31                  lnterr:Hction de publication en vertu de
   0   Non-communications. 515(12)/516(2)                     D   Provisions of 530(3) complied with ·----------------..·----··-·--····..-··-~----------···---"'----.. ----·
       Non-communication, par. 515 (12)1516 (2)                   Dispositions du par. 530 (3) observees

   Arrest
   Date   Date:
        d'arrestation _____________ _ ·------------·-··--··-- 15 month Flag:            ··----··-·-~-----··-------····---   18 month Flag:-···-·-..-··-~·-····--··---------
                                                              Alerte 15 mois a                                                     a
                                                                                                                            Alerte 18 mois
   Sworn/Affirmed Date I
   Deemed Sworn/Affirmed Date:       Jun              2019               15 month Flag; --··-----·-·------· 18 month Flag: .................· - - · - - -....................
                                                                                      a
   Declaree sous serment/afflrmee 'sofenneifement teTrlpiit"i!Je----..-- Alerte 15 mois                     Alerte a 18 mois
   etre declaree sous sermentlaffirmee solenne/fement le


               CANADA                                                                  'T··',        I'
         PROVINCE OF ONTARIO                   Information of: -------~-----~~---....50.,.,.l~
        PROVINCE DEL 'ONTARIO                  Denonciailon de :                 \
   ________.,___TOR9.1!%.Q.........______      of _____').;'.!!~...J;~_J_',I:'Y QE....%.0.H..QN.1.9_.....,...________..___ ·-~--       -~-~-~J;J~L ..Q.EEI~EK~-~-·              i
               (Region I Region)               de                                                                                          (occupation I profession)

                                               hereinafter called the informant I ci-apres appe/e(e) le denonciateur.

                                               The informant says that he/she believes on reasonable grounds that
                                               Le denonciateur dee/are qu'il a des motifs rciisonnables de croire que

       (1) KOLLMAR, Don    DOB! 29 Jul. 1951   DL:
            62 TRAILS ENDz GRAND ISLAND, NY 14072
       COUNT 1
       Don I<OLLMAR

       between the 1st day of January in the year 1975 and the 31st day of December in the
       year 1979 at the City of Toronto in the Toronto Region did indecently assault Brenda
       Blais, a female person, contrary to Section 149 of the Criminal Code of Canada.
       COUNT 2 AND FURTHER THAT
       Don KOLLMAR
       between the 1st day of January in the year 1975 and the 31st day of December in the
       year 1979 at the City of Toronto in the Toronto Region did rape Brenda Blais, contrary
       to section 144 of the Criminal Code of Canada.




   Generated Date: June 05, 2019 01:39 PM
    cco~2-ooo-1-c   (rev, 10118)
                                                                          EXT-KOLLMAR-00051
                 Case 4:19-mj-70677-MAG
                 Case 5:20-cv-01388-LHK Document
                                        Document 15-2
                                                 39-1 Filed
                                                      Filed 06/02/20
                                                            07/10/19 Page
                                                                     Page 76
                                                                          53 of
                                                                             of 131
                                                                                108


(Charges Continued/ Accusations, suite)




CC0-2-000-i-C (rev, 10/18)
                                           EXT-KOLLMAR-00052
                       Case 4:19-mj-70677-MAG
                       Case 5:20-cv-01388-LHK Document
                                              Document 15-2
                                                       39-1 Filed
                                                            Filed 06/02/20
                                                                  07/10/19 Page
                                                                           Page 77
                                                                                54 of
                                                                                   of 131
                                                                                      108

                                                                                                                                          19-15003954
                                                                                                                   ----·-··-···-rnrarmatfon-NumberTfJ0-'de7a denoncTa7fon···--·------
 D Accused notified court under s. 530(3)_·-····················-----·-·········· D Designation Filed   -····---------··········-----   D Interpreter Required              ·--·····-------··-··-----
    Tribunal avise par !'accuse en vertu du par. 530 (3)                       Designation deposee                                        lnterprete requis

                                                                                                                                                                                        ~                ==:m: i::i-
                                                                                                                                                                       c.~              ~                'tii~
                                                                                                                                                                       Q) (0

                                                                                                                                                                       ~{g
                                                                                                                                                                                  ...   ~                o~
                                                                                                                                                                                  &8 r~ro
                                                                             Adjournment                                                                                          fil   E:
                                                                                                                                                              c: c::
                                                                                                                                                              0   0
                                                                                                                                                                       Ui
                                                                                                                                                                       <t: m
                                                                                                                                                                            r::                          o~
                                                                                 Date                                                                     ~~       -E ~fS ~~ gJ1 2-              cc:
                                                                                                                                                                          ..c: {g ~~ rn~
                                                                                                                                                              Cc       w~
                                         Accused                                  Date                       Adjournment Details                                       §8
      Date                                Accuse                             d'ajournement                  Details sur /'ajournement
                                                                                                                                                              ·~·~    ~l   gr:: 0 ~~
                                                                                                                                                              ~~ 8~ iT ri ~~ 5~ it<l.l (15
                                                                                                                                                                                                   (.j




                                                                                                                                                                                             Justice1 s
                                                                                                                                                                                              initials
     Date                             Clerk                                        Crown                                           For the Accused                                           fnitiafes du
      Date                          Greffier                                     Couronne                                               Pour /'accuse                                            juge




                                                            D   Original Order                D   New Order                  D Gladue Report
At Bail Review dated                                            Confirmed                         Made                           Requested
A la revision de !'orrlonnance....-----~-~-------               Ordonnance                        Nouvelle                       Rapport Gladue           -----(CfafeTaater----
de detenilon datee du                                           originafe confirmee               ordonnance                     demande
                                                                                                  rendue




CC0-2-000-1-C (rev. 10/18)
                                                                               EXT-KOLLMAR-00053
                       Case 4:19-mj-70677-MAG
                       Case 5:20-cv-01388-LHK Document
                                              Document 15-2
                                                       39-1 Filed
                                                            Filed 06/02/20
                                                                  07/10/19 Page
                                                                           Page 78
                                                                                55 of
                                                                                   of 131
                                                                                      108


                                                                                                                                         19-15003954
                                                                                                                     ·--·--·-·--iiit~ITTiatioo-Number    / Na de ta   deno;~/ation-~-

 0     Deemed to be sworn/affirmed - To be completed where informe\tion is laid other than in person:
       Reputee etre declaree sous sermentlaffirmee solenneflement-A remplir lorsque la denonciation est deposee autrement qu'en personne :

 I,                                                                          1   state that all matters contained in this information are true to my knowledge and
 Je-sousiign§(er·--(name-Orinf~~nt I nomdu-din~~iateu/)-- declare que tous /es renseignements contenus dans la presente denonciation
bellef, pursuant to s. 508.1 (2) of the Criminal Code.
         a
sont, ma connaissance, veridiques, en vertu du par. 508.1 (2) du Code criminel.

Dated at -----··--------··..···-··--··-~·-·-··------·-·········-- in the Province of Ontario, this -~~- day of -------·-·········--·····-.. -·- , 20
Fait a(au)                                                        dans fa province de l'Ontano, ce      jour de
 9Q    To be completed where information is laid in person:
       A remplir /orsque la denonciation est deposee en personne:
Sworn/affirmed before me atihe CITY
Dec/aree sous serment/affirmee solenn_e_ll_em_e_n_t           devant"moi ~!au~-···--
of I de ~...._f.::ORQ~!Q_______ ·····--··----------~--------~-----
in the Province of Ontario I dans la province de /'Ontario

this
oe
        ~..s.~~~----·· jour
                       day of _ _ JUN~-------·---..--------·-···-' 20 ~~.....
                            de                                                                                           J   J1;1stipe of the Peace I Juge de paix

                                                                                                                      ~~
                                                                                                                      pourte·------ (day, month i }our, mo~ .~ -~··-·--·
0     Appearance Notice              D      Promise to Appear                     D    Recog hizance
                 a
      Citation comparaitre                  Promesse de comparartre                    Engagement

CHECK ONE OF THE FOLLOWING I COCHEZ LA CASE QUI CONV/ENT
0     Cancelled - Police to notify defendant                          0     Cancelled- Summons
      Annule(e) - La police informera la part;e defenderesse                Annufe -Sommation
D     Cancelled - Warrant issued     ····-~----····--···--~~~----------···--··-----------·
      Annu/e(e) - Mandat deffvre



             Justice of the Peace I Juge de pafx                                                                                    Justice of the Peace I   Juge de paix

Date              Crown Elects to              0   Summarily         0 By Indictment             D   Summary Conviction Offence(s)                         0    Indictable Offence(s)
Date              Proceed                          Procedure              Aote d'acousaffon          Jnfraction(s) punissable(s) sur declaration                Aote(s) crjminel(s}
                  La Couronne choj!?ft de          sommaire                                          de cutpabl/ite parprocedure sommaire
                  proceder oar
      Date               Accused                             Elects Trial by                       Prelimlnary                                                    Pleads
      Date                Accuse                        Chaix d'un proces devant                      Hearing         Justice
                                                                                                                                     Abs.Juris,                   Plafrle
                                                                                                   Requested          lnitlals
                                                                                                                                       Comp.       Guilty to Counts     Not Guilty to Counts
                                                Superior Court               Ontario Court           Enquete         lnitialesdu      absolve
                                                                                                   ptefiminaire          fuge                     Coupable des chefs     Non coupab/e des
                                                Gour supeneure              Gour de /'Ontario                                                        d'accusalion       chefs d'accusation
                                                                                                   demandee
                                                                            Judge On Counts
                                              Judge     Judge&Jury                                   Yes       No
                                                                           Juge pour /es chefs       Ou!       Non
                                               Juge      JUgeetjury
                                                                              d'accusation




                                                                                                                                                   Found I Reconnu
                                                                                             Discharged on Counts
      Date                Accused              Committed (or) Ord. std. Trial *On Counts                                          Guilty on Counts               Not Guilty on Counts
      Date                 Accuse            Renvoye aptTXJes •pour Tes chefs d'accusation
                                                                                                LiMre des chefs
                                                                                                  d'acousaUon                    caupab/e des chefs           Non coupab/e des chefs
                                                                                                                                    d'accusation               ,     d'acousat/on




*O       With consent of accused and prosecutor, Without taking or recording                               0    (a) any evidence           (or)   0    (b) further evidence
         Avec le consentement de /'accuse et du poursuiVant, sans recueilfir ou consigner                       a) des preuves             (ou)        b) des preuves additionnefles


                                                                                                                                       Judge I Juge



CC0-2-000-1-C (rev. 10/iB)
                                                                           EXT-KOLLMAR-00054
                      Case 4:19-mj-70677-MAG
                      Case 5:20-cv-01388-LHK Document
                                             Document 15-2
                                                      39-1 Filed
                                                           Filed 06/02/20
                                                                 07/10/19 Page
                                                                          Page 79
                                                                               56 of
                                                                                  of 131
                                                                                     108

                                                                                                                                19-15003954
                                                                                                          _. . . .. . . .____Jriformatiorl   No~   / N°Cte7aH·ift§00ilc._ia_t_io_n__
 Regina v. I La Reine c.

 Count I Chef                   Sentence date I Date de determination de la peine                                           D Withdrawn I Accusation retiree
 O Pre-sente~~~~;fod~~~-···                ........ days/months         Time credited: ____=._---==---==d~y;/~~-;;th;·--·- D concurrent with ~-~--··-'·----~·····--
    Detention presentencfelle                       jours!mois           Credff octroye               jours!mois             concurrente avec
 0 Term that would have been imposed before credit granted:                  .                         days/months/years
    Periode d'emprisonnement imposee avant /'ocfroi de tout crifiiir---------~------· jourslmois/ans
 D Absolute discharge                       D Conditional discharge                          D Suspended sentence
    Absolution inconditlonnef/e                       Absolution conditionnelfe                   Condamnatlon avec sursis
 D Imprisoned for                                 days/months/years                  D concurrent With       D consecutive to
    EmJ;Jrisonnement pour           ·-·-·----~ jaUrs/moislans                           concurrent avec           consecutive a --~ . .--.. . . .-,._.__._..~----. . -~~-~--
 0    Intermittent sentence for                 days                               D    concurrent with          D    consecutive to
      Peine discontinue         ~--~-----------iours                                    concurrente avec              consecutive      a ~-.-,...---. . --.. --~. -·-~--·~. . . . . ._. . . . . -.. ._
 D Conditional sentence for --~·-········--- days/months/years                     0    concurrent with          D    consecutive to ~~-----~·~--~--------··------
     Ordonnance de sursis                        jourslmoislans                         ooncurrente avec              consecutive      a
D    Probatfon                                    months/years                     D    concurrent with          0    consecutive to
     Periode de~Pfobatioi1....                    molslans                              ooncLJrrente avec             consecutive a              ... ..
                                                                                                                                             -··~ -~ ·-·~-+-<.--.-·-~-·-·,.--~··-~--------·~

 D   Community service s, 732.1 (3)(f) I Service communautaire, par. 732. 1 (3)f) ----·~-------· hours I heures
 D   Fine of$ --,-·~~--·-··-·..···-·-----· VS $ --·-~--··--·-··-······-    Time to pay --···--~---···--------··-··--
     Amende de                             $ sur. comp.                 $  de/aide pafement
 D   Restitution         D s. 738 ls. 739                    Amount: $                              Time to pay ----~~-·-----·-~-·--·----~-·
     Dedommagement           art 7381 art. 739               Montant                            $   De/ai de paiement
 D   Victim surcharge: $                                   Time to pay:
     Suramende compensatOlie-··-·········~~---·- $         Defaf de pafemenr---·

D Dismissed         D HTA cautioned                          D Dtii/Jng prohibition:                      Months /Years       D s.743;21(1) I par. 743.21 (1)
  Refete                 A vertfssement (Code de la route)        Interdiction de conduite:               maisfannees
D Acquitted         D    Weapons prohibition:                D s. 109(2):           years D s. 109(3) (Life)          D s. 110: ·--~-years 0 s. 110 (life)
  AcClUitte              interdiction d'armes                     par. 109 (2}-~- ans          par.109 (3)(perpetulte)                      art .110 (perpetuite)
D Stayed            0    DNA:                                0 5.03 (Primary)               0 5.04 (Secondary)        0
  Sursis                 ADN                                      5.03 (primaire)              5,04 (secondaire)
D In Absentia       D    S.OJ.R.A. order:                    D 10 years                     D 20 years                D
  Jn a.bsentia           Ordonnance LE.RDS                         10 ans                      20 ans
o Other             D    s. 161 prohibition:                          months/years       0 s. 490 forfeiture order:                               0 Denied
  Autre                    t                6           --······----· o • a s                0 don anc de co· sc ·                                      ·etee


Count I Chef                   Sentence date I Date de determination de la peine                                D Withdrawn I Accusation retime
o Pre...sente11ce         ----              days/months       Time credited:      -------~j;y;/~onth~·-···--·- D concurrent with
   Deteniion presentencfet/e ---·-·----~~ jourslmois          Credit octroye ------~jourslmofs                   concurrente ave-c-·---·-············-··---······-
D Tenn that would have been imposed before credit granted:                                   days/months/years
   Periode d'emprisonnement imposee avant /'octroi de tout crifdif--~·-·----·----~-···-····--jourslmoisfans
D    Absolute discharge                        D Conditional discharge                       D  Suspended sentence
     Absolution incondftionne!Je                     Abso/utjon conditionne//e                  Condamnation avec sursis
D    tmprisoned for                                days/months/years               0   concurrent with   D consecutive to
     Emprisonnemenl pol.ir"···-------··---···---· jourslmoislans                       concurrent avec       consecutive               a --··-----          -~--------··-


0    lntermittentsentencefor                       days                            D   concurrent with   D consecutive to
     Peine discontinue       ~'""~-~··~~ jours                                         conourrente avec      consecutive a                   --·-w··~.--· ..··-·----~------.-----..~

D    Conditforial sentence for                   days/months/years                 D   concurrent with          O    consecutive to
     Ordonnance de sursis        --~·-··----·    jourslmofslans                         ooncurrente i'Wec            consecutive a           ·----··-····--····---------------··········------
0    Probation ----~---'--····---~·-····------ months/years                   0 concurrent with      D consecutive to ··----··-·--~··---~------~··-·
     Periode de probation                      moislans                           concurrente avec        consecutive                  a
D    Community service s.732.1 (3)(f) I Service communautaire, par. 732.1(3Jf) ···-·---···-'·----hours I heures
D    Fine of$ -------------------··-.. VS $ --·····--------·-·--                 'Time to pay -------........;--··········-..----~-~-·····
     Amende de                            $ sur. comp.                       $   Defaf de paiement
D    Restitution         D s. 738 Is. 739                       Amount: $ ...,-~"~--··..-··---------      Time to pay ---···----------~--~--~--""-·
     Dedommagement         art. 7381 art. 739                   Montant                               $   Defaf de paiement
D    Victim surcharge: $                                      Time to pay:
     Suramende compensatoire                           $      Defai de paieiTient---·--..··-··-·----------------·-------~--

D    Dismissed      0    HTA cautioned                         D    Driving prohibition:                         Months /Years                   D    s.743.21(1) I par. 743.21(1)
     Reiete              Averlissement (Code de la route)           Interdiction de conduffe:                    moislannees
D Acquitted          0   Weapons prohibition:                  D   s. 109(2)~ --··years         Ds. 109(3) (Life)       D s. 110: ----~years D s. 110 (life)
     Acquitte            Interdiction d'armes                      par. 109(2)        ans        par.109(3)(perpefuite)   art 11 O      ans art . 11 O (perpetuite)
0    Stayed          0    DNA:                                 0   5.03 (Primary)             0 5.04 (Secondary)        0 Denied (DND)
     Sursis              ADN                                       5,03 (prfmaire)                5.04 (secondaire)       Rejetee
D In Absentia        D   S,0.1.R.A. orde.r:                    D   10 years                   D 20 years                D Life
     Jn absentia           Ordonnance LERDS                         10 ans                       20 ans                   Perpetuite
D other              D   s. 161 prohibition:                            months/years         D s. 490 forfeiture order:              D Granted 0Denied
     Autre               fnterdlction art. 161             ·~·····--·- moislans                Ordonnance de confiscation art. 490     Accordee         Re·etee



                             Justice of the Peace f Juge de paix                                                                   Judge I Juge

CC0-2-000-1-C {rev. 10/18)
                                                                          EXT-KOLLMAR-00055
                                                                                                                                 Case 5:20-cv-01388-LHK Document 15-2 Filed 06/02/20 Page 80 of 131
                                                                     Information No. IN'' de la denonciation                                                  Information No. I N° de la denonciatlon                                                    Information No. I NO de la denonciation
                                                                                        19-15003954
                                                                     Retur11; Date I Date a laquelle le document est rapporte                                 Return Date I Date a laquel/e le document est rapporte                                     Return Date 1 Date a laquel/e le document est rapporle
                                                                                                                                         ,20                                                            I 20                                                                                                                    , 20
                                                                     INFORMATION Against/ DENONCIATIONvisant                                                  INFORMATION Against/ DENONCIATIONvisant                                                    INFORMATlON Against I DENONCIATION visant
                                                                          KOLLM.AR.,Don
                                                                     Address I Adresse                                                                        Address JAdresse                                                                           Address I Adresse
Case 4:19-mj-70677-MAG Document 39-1 Filed 07/10/19 Page 57 of 108




                                                                         62 TRAILS END
                                                                         GRAND ISLAND, NY 14072
                                                                     CHARGE/ACCUSATION                                                                        CHARGE/ACCUSATION                                                                          CHARGE/ACCUSATION
                                                                     INDECENT ASSAULT ON FEMALE
                                                                     RAPE/CONSENT BY FALSE AND FRAUDULENT REP 1 S

                                                                                                                            a
                                                                     Refer to front pe1ga for further counts. I Reportez-vous fa premiere page pour plus de   Refer to tront page for further counts. I Reporlez-vous a la. premiere page pour plus ae   Refer to front page for fUrther counts. J Reporlez-vous   ala premiere page pour plus de
                                                                     chefs.                                                                                   chefs.                                                                                     chefs.

                                                                                       FOR ADMINISTRATIVE PURPOSES ONLY                                                         FOR ADMINISTRATIVE PURPOSES ONLY                                                             FOR AOMINISTRA TIVE PURPOSES ONLY
                                                                                     A DES FINS ADMINfSTRATIVES SEULEMENT                                                     A DES FINS ADMINJSTRA TJVES SEULEMENT                                                       A DES FINS ADMINJSTRA TIVES SEULEMENT
                                                                     D    Summons         D     Show cause                      gg   Warrant 1•1              D     Summons        D     Show Cause                     0     Warra,nt 1 ~1              0     summons         D    Show Cause                       D     Warrant 1sl .
                                                                          Sommatfon             Audieroe de justificatfcn            Mandat en 1~ instance          Sommation            Audierr::ede just1Ticatfcn           Mandaten 1/tl instance           Bommation             Audierx;e de justificatioo            Mandat en 119 fnstanae
                                                                     D    Replacement Information I Denonoiatkm de rempfacement                               D     Replacement lnrormation I Denonclatlon de rempfacement                               D     Replacement Information J D~nonofation de remplacemen/
                                                                          Reportable M.V.      C.V.O.R. No (Commercial Vehicles Only)                               Reportable M.V.      C.V.O.R. No (Commercial Vehicles Only)                                   Reportable M.V.         C.V.O.R. No (Commercial Vehicles Only)
                                                                     D    lnfracliai V.A. a                      c.
                                                                          Offence (H, T.A 199) Numero f. U. V. U. (Vehicules utifitafres
                                                                                                                                                              D
                                                                                                                                                                    Offence (H. T.A. 199)
                                                                                                                                                                    1nrracuoo v.A. a
                                                                                                                                                                                               Numero C./. U. V. u. (vehicules- uf/litafres
                                                                                                                                                                                                                                                         D
                                                                                                                                                                                                                                                                  Offence (H. T.A 199}
                                                                                                                                                                                                                                                                  lnfracticn V.A. a
                                                                                                                                                                                                                                                                                          Numero C.!.U. V.U. (veh;cu/es ut/1itaires
                                                                                                     seu/ement)                                                                                seulement)                                                                                 seu/ement)
                                                                                                                                                                                                                                                                                                                                                        ~
                                                                          d&::;/arer (Code de la                                                                    droJarer {Code de la                                                                          dro!arer (Code de la
                                                                          route 199)                                                                                route 199)                                                                                    route 199)
                                                                     Sex Birth Date I Date de naissance Was defendant owner?                                  Sex   Birth Date I Date de naissance Was defendant owner?                                  Sex   Birth Date I Date de naissance Was defendant owner?                                      ~
                                                                     Sexe Day I        Month/    Year/ La partie defenderesse                                 Sexe    Day/       Month/     Year/ La partfe defenderesse                                 Sexe. Day I        Month/     Year/ La partie defenderesse                                         =
                                                                                                                                                                                                                                                                                      Annee etait-el/e proprb§taire?
                                                                       M
                                                                             Jour
                                                                               29
                                                                                        Mo is   Annee etait-elfe propriefoire?
                                                                                          07 1951 0 Yesf Oui                No/Non
                                                                         Driver's Licence Number I Numero du permis de condufre
                                                                                                                                            D                         Jour        Mois     Annee etait-el/e proprietaire?
                                                                                                                                                                                                   D Yes/ Oui D No/Non
                                                                                                                                                                                                                                                                 Jour        Mo is
                                                                                                                                                                                                                                                                                              0 Yes/Oui D No/Non
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                        :

                                                                                                                                                                  Drlver's licence Number I Numero du permis de condu/re                                     Driver's Licence Number 1Numero du permis de conduire
                                                                                                                                                                                                                                                                                                                                                        -~
                                                                     Plate No./ Numero de plaque             ID       Involves a Collision
                                                                                                                      fnfrnotion refiee aun accident
                                                                                                                                                              Plate No, I Numero de pfaque             I0      Involves a Collision
                                                                                                                                                                                                               Infraction re/fee aun accident
                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                         Plate No. I Numero de plaque D Involves a Collision
                                                                                                                                                                                                                                                                                                          Infraction reliee aun accident
                                                                                                                                                                                                                                                                                                                                                        6
                                                                     Informant                                                                                Informant                                                                                  Informant
                                                                     Denonciateur                                                                             Denonciateur                                                                               Denonciateur
                                                                     Date Swom/Affinned                                Date of Arrest                         Date Sworn/Affirmed                                Date of Arrest                          Date Sworn/Affirmed                                Date of Arrest
                                                                     Declaree sous sermentlaffirmee                    Date de l'arrestation                  Declaree sous sermentlafflrmee                     Date de l'arrestafion                   Decfaree sous sermentlaffirmee                     Date de J'arrestation
                                                                     sofennelfement le JUN        ,19                                                         solenne/Jement le                                                                          so/enne!lement le
                                                                     D  Deemed to be swomlaffirmed I Reputee etre declaree sous                               0 Deemed to be sworn/affirmed I Reputes etre dec/aree sous                                 O Deemed to be sworn/affirmed I Reputee etre declaree sous
                                                                        sermenVaffirmee solennel/ement le                                                        sermentlaffirmee solenne!lement le                                                         sermentlaffirmee so/ennel!ement le
                                                                     Officer I Agent de police               No./ Na                                          Officer l Agent de police               No. I N°                                           Officer I Agent de police               No_/ Na
                                                                       CARGILL, PAUL                                                 1447
                                                                     Police Agency J SeNice de police                           Div, I Dist.                  Polic.e Agency I Service de police                         Div. I Dist.                    Police Agency I Service de police                            Div. !Dist.
                                                                     TORONTO POLICE SERVIC                                  11 DIVISION
                                                                     Occurrence Number I N° d1ncident                                                         Occurrence Number I N° d'incident                                                          Occurrence Number I             Na d'incident
                                                                       78-132546
                                                                     Courtroom I Salle d'audience                                                             Courtroom J Salle d'audienoe                                                               Courtroom I Salle d'audience
                                                                       101
                                                                     AUA(AL<'.)
                                                                              OLD CITY HALL COURTS     SC
                                                                       6 0 QUEEN ST. w. I TORONTO ON MSH 2M4
                                                                                                                                        -                     At/ A(Au)                                                                                  At/ A(AU)




                                                                     CC0-2-000-i-C (rev 10118)
   Case 4:19-mj-70677-MAG
   Case 5:20-cv-01388-LHK Document
                          Document 15-2
                                   39-1 Filed
                                        Filed 06/02/20
                                              07/10/19 Page
                                                       Page 81
                                                            58 of
                                                               of 131
                                                                  108




This is e                                   ibit "E" to the
affidavit of Robert Speakman,
dated June 20, 2019.




                                                                  Date:   ~o\q.   Ob·   LO

Commissioner of Oaths


   CHRlSTINA MEI LlEN CHAN1
   a commissioner, etc., City of Toronto.
   for the Toronto Police service.
   Expires May 19. 2020.

                                              EXT-KOLLMAR-00057
                      Case 4:19-mj-70677-MAG
                     Case
,,_....,~._ ••n ... .i.v
                                  5:20-cv-01388-LHK Document
                      ;:,A.ttV..LC.t!i
                           -!fV.U..L\.....C..       Document 15-2
                                                             39-1 Filed
                                                                  Filed 06/02/20
                                                                        07/10/19   Page
                                                                                    Page
                                                                               l?o..lice  82
                                                                                           59 of
                                                                                         case    131
                                                                                              ofID,:
                                                                                                  108230634
        tWA,RRANT FOR ARREST WITH OPTIONAL AUTHORIZATION TO ENTER A DWELLING .. HOUSE
                MANDAT D'ARRESTA TION AVEC AUTORISATJON FA CUL TA TIVE D'ENTRER
          OCC#;78..,132546                   DANS UNE MAISON D'HABITATION
             CANADA                                                                                                                                                  Form f Formule 7
       PROVINCE OF ONTARIO                                                                                                Sections 1Articles475, 493, 597, 800, m1d I et 803
      PROVINCE DE L'ONTARIO                                                                                                           of the Criminal Code I du Code crfrninel
            TORONTO                                        To the peace officers in the said Region and in the Province ofOntario:       19 .. 150 03 954
 ... ····-···-·-·--.-(Region/R~g!;;nf'....... -~·."Aux agents de fa paix dans ladite regioh et dans la province de /'Ontario            ; --cas;/File No.Tii.; .;Ju7:~S!dossfer·-.. -

This warrant is issued for the arrest of KOLLMAR, Don                                                                          29 Jul 1951
Le present mandat est deoerne pour tarrestation de----·---·-..-----···. ·---..-·-·-·-----·---·--·-·-··- caa1;ciblfih/tlate d~na/Ss'inae)' ·- '

                                 UNKNOWN                     , Of the                              CITY           Of             .         GRAND ISLAND-------........           ...,.
         . _. . . . . (~ccup~tl.~n7prores;/On)___, ~-. . . du(de la)                                              de
                                                                                                                       ..,..,.._..._._.-·~ ..__-~~-·---··"--......           ~           -~~--




in the ·--~--~E~.!.Q!'!.___,_______ ·~- of -~--~---·-~·~.........__._________ NEN._!Q.RK ...........~. . . _.......... --.~-- . -    1 hereinafter called the accused.

dans /e(la)                                                    de                                                                    oi-apres appe!e(e) le prevenu.
WHEREAS the accused has been charged that he/she I ATTENDU QUE le prevenu a ete inculpe d'avofr,

          COUNT l
          between the 1st day of January in the year 1975 and the 31st day of December in the year 1979
          at the City 0£ Toronto in the Toronto Region did indecently assault Brenda Blais, a female
          person, contrary to Section 149 of the Criminal Code of Canada.           '

           (see Appendix nA. 11 attached)




AND WHEREAS:                                *
ET A rr,_ENf?JLQUE : *
              lf~Vthere are reasonable grounds to believe that it is necessary In the public interest to issue this warrant for the arrest of
             C7 the accused (507(4), 512(1));
                           ii existe des motifs raisonnab/es de croire qu'il estnecessaire dans /'interet public de decemer ce mandat pour
                           /1arrestation du prevenu (507(4); 512(1));
                 (b)       the accused failed to attend court in accordance with the summons served on him/her (512(2));
                                                       1
                           le prevenu a omis d 6tre present au tribunal en conformite aveo la sommation qui Jul a ete signifiee (512(2));
                 (c)       (an appearance notice or a promise to appear or a recognizance entered into before an officer in charge) was
                           confirmed and the accused failed to attend court in accordance therewith (512(2));
                           (une citation a oomparartre au une promesse de comparartre ou un engagement contracte devant un fonctionnaire
                           responsable) a ete confirme(e) et le prevenu a omis d'IHre present au tribunal en conformite avec cette citation ou
                           promesse ou cet engagement (512(2));
                 (d)       it appears that a summons cannot be served because the accused is evading service (512(2));
                           ii semble qu'une sommation ne peut etre signifiee oar le prevenu se soustrait a la signification (512(2));
                 (e)       the accused was ordered to be present at the hearing of an application for a review of an order made by a justice and
                           did not attend the hearing (520(5), 521 (5));
                                                                                     a
                           ii a ete ordonne au prevenu de se presenter Paudience d'une requete pour /'examen d 1une ordonnance rendue par
                           un juge et fl ne s'y est pas presente (520(6), 521 (5));       -
                 (f)       there are reasonable grounds to believe that the accused has contravened or is about to contravene the (summons or
                            appearance notice or promise to appear or undertaking orrecognizance) on which he/she was released (524(1),
                            525(5), 679(6));
                            ii ya des motifs raisonnabfes de croire que le prevenu a viole ou est sur le point de violer (sommation ou citation                                a
                            oomparaftre ou promesse de comparaftre ou une promesse ou un engagement) en raison duquel ou de laque/le ii a
                            ete mis en liberte (524(1 ), 525(5), 679(6));
                 (g)       there are reasonable grounds to believe that the accused has since his/her release from custody on (any summons or
                            appearance notice or promise to appear or an undertaking or a recognizance) committed an indictable Offence (524(1),
                            525(5)1 679(6));                   .
                            ii ya des motifs raisonnables de croite que, depuls sa mise en /iberte sur (toute sommation ou citation comparartre                      a
                            ou promesse de comparaftre ou une promesse ou un engagement), le prevenu a commis uh aote crimine/ (524(1 ),
                            525(5)1 679(6));
    *         Initial applicable recital.
              Parapher l'attendu qui s'applique.
                                                                                       EXT-KOLLMAR-00058
    Generated Date: June 07, 2019 07:07 AM
  ~C0-7-475-1              {rev, 03/1 O) eJust-CMS 08/2015
                                       Case 4:19-mj-70677-MAG
                                       Case 5:20-cv-01388-LHK Document
                                                              Document 15-2
                                                                        39-1 Filed
                                                                                Filed 06/02/20
                                                                                      07/10/19 Page
                                                                                               Page 83
                                                                                                    60 of
                                                                                                       of 131
                                                                                                          108
                                              WARRANT FOR ARREST WITH OPTIOl\IAL AUTHORIZATION TO ENTER A DWELLING-HOUSE
           MANDAT D'ARRESTATION AVEC AUTORISATION FACULTATJVE D'ENTRER DANS UNE MAISON D'HABITAT.ION
                                                                                                                                                   Form I Fmmule 7
                                                                                                                  Sections I Attic/es 475, 493, 5971 800, and I et 803
                                                                                                                             of the Criminal Gode I du Code crimlnel

         (h) the accuse~ was required by (an appearance notice or a promise to appear or a recognizance entered into before an
             officer in charge or a summons) to attend at a time and place stated therein for the purposes of the Identification of
             Criminals Act and did not appear at the time and place (502, 51 o);
                                                                   a
             le prevenu devait en vertu (d'une citation comparaltre ou d'une promesse de comparartre ou d'un engagement
             oontraote devtmt un fonctionnaire responsab/e au une sommation) comparartre aux temps et lieu y indiques aux fins
             de la Loi sur ridentification des oriminels et a omis de coinparaftre aux temps et lieu ainsi indiques (502, 510);
          (i) an indictment has been found against the accused and the accused has not appeared or remained in attendance
              before the court for his/her trial (597);
              un acte d'accusation a ete presente contre le prevenu et celui..ci n1a pas comparu ou n1est pas demeure present pour
               son proces (597);
         0)    **


THIS IS THEREFORE, to command you 1 in Her Majesty's name, forthwith to arrest the said accused and to bring him/her before the
IL VOUS EST PAR LES PRESENTES enjoint, au nom de Sa Majeste, d'arreter /edit prevenu et de !'amener devant le
Justice/Judge of the Superior Court of Ontario/Ontario Court of Justice*** of the said Region or before me or any Justice in and
for the said Region, to answer to the said charge.
juge de paix ou juge presiden de la Gour supetieure de Justice/Gour de justice de /'Ontario*** de /adite region ou devant mai ou
tout juge de paix dans et pour /adite region, pour repondre a /adite incu/pation.
                    7~
DATED this .~2.~ day of _ _        JUNE-·---·-·--, yr. _2019
FAIT ce                                  jour de      ·                      an
at the _________ CITY
                  ..........,......,

a(au)
of                       TORONTO
de
'in the Province of Ontario I dans la province de /10ntar/o
                                                                                                      Jttdse;-<>r JusliCeOfthe Peace I Juge ou juge de paix


**     For any case not covered by recitals (a) to (i), insert recital in the words of the statute authorizing the warrant
                                                               a
       Pour tout oas qui n'esf pas couverl par /es attendus a) i), inserez l'attendu en empruntanf /es termes de la Joi autorisant le mandat.
***    Choose appllcable recital.
       Choisfr /1qtfendu qui s'appfique.




CCO- 7~475-1 (rev. 03/10) eJust~CMS 08/2015                            EXT-KOLLMAR-00059
                     Case 4:19-mj-70677-MAG
                     Case 5:20-cv-01388-LHK Document
                                            Document 15-2
                                                     39-1 Filed
                                                          Filed 06/02/20
                                                                07/10/19 Page
                                                                         Page 84
                                                                              61 of
                                                                                 of 131
                                                                                    108
      \
1Ap:gendix""A   11                                                        Page 1
 (l<OLLMAR, Don

COUNT 2 AND FURTHER THAT
Between the 1st day of January in the year 1975 and the 31st day of December in the year 1979
at the City of Toronto in the Toronto Region did rape Brenda Blais 1 contrary to Section 144
of the Criminal Code of Canada.




                                               EXT-KOLLMAR-00060
   Case 4:19-mj-70677-MAG
   Case 5:20-cv-01388-LHK Document
                          Document 15-2
                                   39-1 Filed
                                        Filed 06/02/20
                                              07/10/19 Page
                                                       Page 85
                                                            62 of
                                                               of 131
                                                                  108




This is xhibit "F" to th
affidavit of Robert Speakman,
dated June 20, 2019.




Commissioner of Oaths


   !HfUS'f INA MEI LIEN GHAN,
        ';ommissioner, etc., City of Toronto,
    1
   r •   ilw Toronto Police Seivlce.
   ·xrwr·      1:\\l
              11       19. 2020,

                                                EXT-KOLLMAR-00061
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 86
                                                         63 of
                                                            of 131
                                                               108




                         APPENDIX "A"




                         EXT-KOLLMAR-00062
   Case 4:19-mj-70677-MAG
   Case 5:20-cv-01388-LHK Document
                          Document 15-2
                                   39-1 Filed
                                        Filed 06/02/20
                                              07/10/19 Page
                                                       Page 87
                                                            64 of
                                                               of 131
                                                                  108




  his is exhibit "G" to the
affidavit of Robert Speakman,
dated June 20, 2019.




Commissioner of Oaths

    :HrtlSTINA MEI LIEN CHAN,
      :qmmissloner. etc.f City of Toronto.
    ,        ·H   "oronto Police Service.
    •)(I, 11!'•   1/fa\!   19, 2020.



                                             EXT-KOLLMAR-00063
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 88
                                                         65 of
                                                            of 131
                                                               108




                          Appendix "B"




                          EXT-KOLLMAR-00064
          Case 4:19-mj-70677-MAG
          Case 5:20-cv-01388-LHK Document
                                 Document 15-2
                                          39-1 Filed
                                               Filed 06/02/20
                                                     07/10/19 Page
                                                              Page 89
                                                                   66 of
                                                                      of 131
                                                                         108




 ·DIS-:fRlCT OF COLUMBIA, ss:


                            DECLARATION OF KATHERINE C. FENNELL


           I, Katherine C. Fennell, declare and S8:Y as follows:

           1; I 3:111 an Attpmey..Adviser in: the Office of the Legal Adviser; Department ~f State,

 Wa.Shington, n:c . · Tpis office has re~ponsi~ility for_extradition requests withintheDepartment
 of State, and I am charged with the extraditiop. ~ase of Donaid Kollmar. I make the f9llo~g
 statements base~ upon my_ personal ·~owledge .~d upon information made available to me in
 the J?erformance of my-official duti~s.
        · 2. The relevant and applicable tr~~ty provisions in full .force ap.d effect between the
 Vnited States and Canada are found. in the Extradi~ion Treaty between the United States of
.A~erica and Canada.of December 3, 1971, which entered into force on March 22, 1976 (the
  .                           .                    I            .                             .

 ~'1971 Treaty"), the Protocol ~~nding the Exkadition T~eaty_with Canada of January~l l,
-1988~.which entered into force· on November 26., 199~ (the "19~8 Prot~.col'~),"a.lld the Second

Protocol Amending the Extr~ditiort Tr~ao/.w'ith Canada          of Janu~ _12~ i~Ol, which entered iJJto
 f~rqeon April 30, 2003 (the :~2001 ·Protocol"). Copies ·o.fthe Treaty and the Protocols are
          .        . (-

attached to this deClaration.
      . . 3. In accordance with the provisions' of the extradition treaty in' full force and effect
between the United States and Canada,. the Canadian_ Embassy has submitted Diplomatic Note
No. 7383,.dat.ed June 24, 20l9: foni-ially requesting
                                             .  ..
                                                      the· extradition of Donald :E(ollmar. A copy
                                                        '                    ~         '



of the Diplomatic Note is· attached to.this declaration.
         4: In accordance with Article .17 of the 1971 Trea,ty,_the Governm~nt of the United States
provides legal representation in its c~:mrts for Canada· in its extradition request.s, and. Canada
_provides legal representation in its courts. for extradition requests made by the United States.
       . ~. The offenses for wlµch extradition is- sought are extraditable offenses PUJ.'SUant to
Article 2_.ofthe 1971 Treaty, as replaced by Articie I of.the 1.9.88 Protocol.


                                              EXT-KOLt.'MAR-00065
      Case 4:19-mj-70677-MAG
      Case 5:20-cv-01388-LHK Document
                             Document 15-2
                                      39-1 Filed
                                           Filed 06/02/20
                                                 07/10/19 Page
                                                          Page 90
                                                               67 of
                                                                  of 131
                                                                     108



                                                 -2-


      6. Documents submitted by the Government of Canada in support of its extradition

r~quest   were certified on June 24, 2019, by Kelly Craft, Ambassador of the United States of

America in Ott~wa, in accordance with Title 18, United States Code, Section 3190. Ms. Craft,

at the.time of her. certification, was the principal diplomatic officer of the United States in

Canada.

      I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.
     Executed on July   l , 2019.


                                              ·~c~
                                                       KATHERINE C.     ~ENNELL

Attachments:

     1. Copy of the Note
     2. Copies of Treaty and Protocols




                                         EXT-KOLLMAR-000~
     Case 4:19-mj-70677-MAG
     Case 5:20-cv-01388-LHK Document
                            Document 15-2
                                     39-1 Filed
                                           Filed 06/02/20
                                                 07/10/19 Page
                                                          Page 91
                                                               68 of
                                                                  of 131
                                                                     108
I                                 19046772-1



          United States of America



                              DEPARTMENT OF STATE
       To all to whom these presents shall come, Greetings:

    ·fy That Katherine C. Fennell, whose name is subscribed to the document hereunto annexed,
      time of subscribing the same Attorney Adviser, Office of the Legal Adviser for the
       t of State, Department of State, United States of America, and that full faith and credit are
        cts as such.

           This certificate is not valid if it is removed or altered.in any way whatsoever




                                 In testimony whereof, I, Michael R. Pompeo,' Secretary of State ,
                             have hereunto caused the seal of the Department of State to be
                             affixed and my n~e subscribed ~y tJ.i:e Assistµif.. f.\u~en!!9ation
                             Officer, of the said Department; at the .city o Washington, in the
                             District of Columbia, this fifth day of July, 20 .




                                                                         Assistan uthentication Officer,
                                                                           Department of State

                                             EXT-KOLLMAR-0006
      Case 4:19-mj-70677-MAG
      Case 5:20-cv-01388-LHK Document
                             Document 15-2
                                      39-1 Filed
                                           Filed 06/02/20
                                                 07/10/19 Page
                                                          Page 92
                                                               69 of
                                                                  of 131
                                                                     108



                      Embassy of Canada                    Ambassade du Canada


Note No. 7383



       The Embassy of Canada presents its compliments to the Department of State and

has the -honour to request the extradition of Donald Kollmar, an American citizen, born on

July 29, 1951.

       Photographs of the person sought are appended to the documents submitted in

support of the extradition request.

       Canada is seeking the extradition of Donald Kollmar to stand trial in relation to:

       One count of indecent assault, contrary to section 149 of the Criminal Code; and

       One courit of rape, contrary to sections 143 and 144 of the Criminal Code.


       Information 19-15003954was sworn on June 5, 2019 by Detective Paul Cargill,

Toronto Police Service, in the city of Barrie, Ontario before Justice ofthe Peace P. Liu.

       Warrant for arrest was issued on June 7, 2019 by Justice of the Peace B. Hudson, in

the city of Toronto, of the Province of Ontario.


       There is no statute of limitations in respect of the offences for which the

person sought stands charged.


       The indictable offences are punishable by more than one-year imprisonment.


                                                                          .../2




                                      CanadW
                                       EXT-KOLLMAR-00068
     Case 4:19-mj-70677-MAG
     Case 5:20-cv-01388-LHK Document
                            Document 15-2
                                     39-1 Filed
                                          Filed 06/02/20
                                                07/10/19 Page
                                                         Page 93
                                                              70 of
                                                                 of 131
                                                                    108


                                            -2~




       Donald Kollmar was provisionally arrested on May 3, 2019. The present location of

the accused is in California. The Prosecuting Attorney is Erin Nicole Rivers, Counsel, Ministry

of the Attorney General of Ontario, telephone 416 212-0916.

       The Police contact is Detective Constable Robert Speakman, Toronto Police Service.


       The Embassy of Canada avails itself of this opportunity to renew to the

Department of State the assurances of its highest consideration.



WASHINGTON, D.C.

June 24, 2019




                                      EXT-KOLLMAR-00069
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 94
                                                         71 of
                                                            of 131
                                                               108




                       107TH CONGRESS }
                          2d Session                   SENATE                 {   TREATY DOC.
                                                                                     107-11.




                         SECOND PROTOCOL AMENDING EXTRADITION TREATY
                                        WITH CANADA




                                                   MESSAGE
                                                        FROM



                         THE PRESIDENT OF THE UNITED STATES
                                                   TRANSMITTING

                        SECOND PROTOCOL AMENDING THE TREATY ON EXTRADITION
                          BETWEEN THE GOVERNMENT OF THE UNITED STATES OF
                          AMERICA. AND THE GOVERNMENT OF CANADA, SIGNED AT OT-
                          TAWA ON JANUARY 12, 2001




                      . JULY 11, 2002.-The Protocol was read the first time, and together with
                         the accompanying papers, referred to the Committee on Foreign Rela-
                         tions and ordered to be printed for the use of the Senate     ·


                                          U.S. GOVERNMENT PRINTING OFFICE
                       99-118                    WASHINGTON : 2002




                           EXT-KOLLMAR-00070
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 95
                                                         72 of
                                                            of 131
                                                               108




                                       LETTER OF TRANSMITTAL


                                                      THE WHITE HOUSE, July 11, 2002.
                      To the Senate of the United States.~
                         With a view to receiving the advice and consent of the Senate to
                      ratification, I transmit herewith the Second Protocol Amending the .
                      Treaty on Extradition Betwee11 the Government of the United
                      States of America and the Government of Canada, as amended,
                      signed at Ottawa on January 12, 2001. In addition, I transmit, for
                      the information of the Senate, the report of the Department of
                      State with respect to the Second Protocol. As the report explains,
                      the Second Protocol will not require implementing legislation.
                        The Second Protocol amends the Extradition Treaty Between the
                     United States of America and Canada, signed at Washfugton on
                     December 3, 1971, as amended· by an Exchange of Notes of June
                     28 and July 9, 1974, and by a Protocol signed at Ottawa on Janu-
                     ary 11, 1988.                          .
                        The Second Protocol, upon entry into force, wiU enhance coopera-
                     tion between the law enforcement communities of both nations. The
                     Second Protocol incorporates into the U.S.-Canada Extradition
                     Treaty a provision on temporary surrender of persons that is. a
                     standard provision in more recent U.S. bilateral extradition trea-
                     ties. It also provides for new authentication requirements of docu-
                     mentary evidence, which should streamline the processing of extra-
                     dition requests.                              ·         .
                        I recommend that the Senate give early and favorable consider-
                     ation to the Second Protocol and give its advice and consent to rati-
                     fication.
                                                                     GEORGE W. BUSH.




                                                    (III)




                          EXT-KOLLMAR-00071
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 96
                                                         73 of
                                                            of 131
                                                               108




                                         LETTER OF SUBMITTAL


                                                             DEPARTMENT OF. STATE,
                                                             Washington, May 31, 2002.
                      The PRESIDENT,
                      The WhiteH-0.use.
                         THE PRESIDENT: I have the honor, to submit to you. the Second
                      Protocol Amending the Treaty on Extradition• Betw~nthe Govern-
                      ment of the United states of America and the Government of Can-
                      ada, 'Signed at Ottawa . on January 12, 2001 ("Second Protocol"). I
                     recommend that the Second Protocol be transmitted to the Senate
                     for its advice and consent to ratification.
                        The. Second Protocol will .strengthen the U.S.'.'"Canada extradition
                     relationship by incorporating ·a temporary surrender .mechanism
                     il)to the Extradition Treaty Between the United States of America
                     and Canada, signed at·· Washington on December a,· 1971,. as
                     amended by an Exchange of Notes of June 28 an4 July 19, 1974,
                     and by a Protocol signed at Ottawa on January 11, 1988 ("Extra-
                     dition Treaty''). The Becond Protocol will also streamlin.e the extra-
                     dition process. by modifying the Extraditi<;>;n ~e.aty's authentica-µo_n
                     requirements relating to the admissibility of docUnientacy ·evidenc~:· · .
                        A temporary surrender mechanism, has become a ,sta:t:idard provi-
                     sion in more recent U.S. bilateral extradition treaties. It. allows
                     person who have been found extraditable to be tem.porarlly sUr:ren- -
                     dered to one State to stand trial while .they are stiU ;sei;ving. sen-
                     tences in the other State. Temporary sUi1:ender can be .an impor-
                     tant tool for use in·. cases where serious crimes, have been com-
                     mitted in one country which might go unpunished if trial in that
                     country were to be delayed for a long period while a se;n.tence .was
                     being served for crimes. committed in the other country. It enables
                     sequential trials of individuals who have committed extraditable of-
                    fenses in both coUn.tries at a time when witnesses and evidence to
                    both crimes ~e more readily available.         .'    ' . ·. . .     . .
                       Article 1. of the Second Protocol amends the Extradition Treaty
                    to provide for a new Article 7bis, which Will follow: Artide ''f's eXist-
                    ing provisions autho!izing th~. State in receipt. ofpn e.itradition re-
                    quest ("requested, State") to delay surrender untff after proceedings
                    against.a.person in that State have been completed or the person's
                    sentence in that State has been served. · . . .               · .· . ·
                       New article 7bis(l) provides that· if the requested Sfate has
                    granted. an extradition request in accoi;danqe with the Treaty. with
                    respect to a person who already has been convicted and sentenced
                    in the requested State, it may temporarily stirrender th~ person to
                    the requesting State for prosecution. It further proVides that the
                    courts of the requested State must not be divested by Virtue of the
                    temporary surrender of jurisdiction over any· appeal or habeas cor-
                                                      (V)




                           EXT-KOLLMAR-00072
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 97
                                                         74 of
                                                            of 131
                                                               108
                                                        VI

                       pus application relating to the conviction or sentence in the re-
                       quested State.
                          Article 7bis(2) provides that the person surrendered pursuant to
                       paragraph (1) must be kept ip. custody· in the requesting State. It
                       also provides that the person must be returned to the requested
                       State within forty-five days after the conclusion of the proceedings
                       for which the person's presence was required or at another time a8
                       specified by the requested State, in accordance with conditions de-
                       termined by the Parties. This provision anticipates that authorities·
                      in the United States and Canada, which in some cases will include
                       state-level authorities, will consult to determine appropriate condi-:.
                      tions for the temporary surrender of an individual, including ar-
                      rangements for the transfer and return of the prisoner, as well ·as
                      any .extraordinary matters that may be relevant, such as medical
                      care requirements. Consistent with our normal extraditirin practice,
                      any case-specific agreements or assurances relating. to the tem-
                      porary surrender would be concluded by the federal authorities on
                      behalf -of state authorities. Similar to the language in paragraph
                      (1), Article 7bis(2) also provides that the transfer of the person
                      back to the requested State will not divest the court$ of the re-
                      questing State. of jurisdiction over any appeal or habeas· corpus ap-
                      plication relating to the matter for which the prisoner was tempo-
                      rarily surrendered.       .. ·                                    ·
                         Article 7bis(3) provides that the time spent in custody in the re-
                      questing State may be credited to the sentence in the requested
                      State. In the case of the ·United States;· credit for time served by
                      a person surrendered to Canadian av.thorities may differ among
                     U.S. state and federal authorities.
                         Article 7bis(4) provides that the requested State ·can waive the
                     return of the surrendered person in the event the person's sentence
                     in the requested State expires during the temporary surrender pe-
                     riod. Article 7bis(4) provides that in such cases the person's sur-
                     render shall be considered a "final surrender" under ·.the Extra-
                     ditfon Treaty.
                         Because temporary surrender is contingent on a grant of extra-
                     dition, Article 7bis(5) provides that the requesting State does not
                     have to make a further request for the extradition of a person who
                     has been returned to the requested State after having been con-
                     victed and sentenced in the requesting· State for the offense for
                     which temporary surrender was granted.
                        Article 7bis(6) provides that a person who has been returned to
                     the requested State, after having been convicted ·and sentenced
                     during a temporary surrender, must ·•be finally surrendered once
                    the custodial portion of the person's sentence in the requested
                    State. has been completed or, if the requested State so specifies, at
                    an earlier time. This provision contemplates that the requested
                    State will finally surrender a person who has been release(i on pa-
                    role or under other conditions. It also envisions that the requested
                    State may choose to surrender the person: at an earlier time.
                        Article 7bis(7) recognizes that there may be reasons not to pro-
                    ceed with final surrender even though the person was convicted
                    and sentenced during a temporary surrender. Article 7bis(7) (a)
                    provides that final surrender will not take place when the request-
                    ing State advises that it is no longer required because the sentence




                          EXT-KOLLMAR-00073
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 98
                                                         75 of
                                                            of 131
                                                               108
                                                        VII

                       imposed in the requesting State has expired or for other reasons.
                       Similarly, Article 7bis(7) (b) provides .that the person will not be
                       surrendered to the requesting State in the event the competent au-
                       thority of the requested State revokes its original grant of extra;..
                       dition.
                          Article 2 of the Second Protocol will establish a new framework
                       for the adniissibility of documentary evidence in support of a re-
                       quest for extradition by replacing existing Article 10(2). of the Ex-
                       tradition Treaty.
                          Consistent with U.S. extradition law on the admissibility of docu-
                       mentation, new Article 10(2)(a) reiterates the existing requiremep.t
                       that, in the case of a request from Canada, documents be authenti-
                       cated by an officer of the Department of Justice of Canada and cer-
                       tified by the principal diplomatic or consular office of the United
                       States in Canada. Article 10(2)(b), however, changes· existing re-
                       quirements with respect to requests emanating from the United
                       States, so as to take advantage of changes in Canadian law regard-
                      ing the admissibility of extradition documents in Canadian courts.
                      Specifically, Article 10(2)(b) eliminates the requirement that the
                      United States have its documentary evidence in support of extra-
                      dition requests to Canada authenticated by ~ officer ·of the U.S.
                      Department of State and certified .by the principal diplomatic or
                      consular officer of Canada in the United States. Instead, Article
                      10(2) (b) streamlines the authentication process by allowing docu-
                      ments to be certified by a judicial authority or prosecutor who at-
                      tests that the evidence is· available for trial and is sufficient to jus-
                      tify prosecution under the law of the prosecuting jurisdiction. Whe;n
                      the person whose extradition is sought has already been convicted,
                      documents supporting the U.S. request are to be certified by a judi-
                      cial, prosecuting or correctional authority who can attest to the fact
                      that the documents are accurate. These changes should simplify
                      and thereby reduce the administrative burden of processing extra-
                      dition requests by the United States.
                         New Article 10(2) (c) provides an alternative to subparagraphs
                      (a) and (b), by providing that documents may also be certified or
                      authenticated in any other manner accepted by the law of the re-
                      quested State. This addition will enable both countries to take ad-
                     vantage of any changes to their applicable laws.
                         Article 3 of the Second Protocol addresses the relationship be-
                     tween the Second Protocol and the Extradition Treaty. Paragraph
                     (1) provides that the Second Protocol will form an integral part of
                     the Extradition Treaty. Paragraph (2) provides for retroactivity,
                     noting that, notwithstanding paragraph (2) of Artfole 18 of the Ex-
                     tradition Treaty, the Second Protocol will apply in all ·cases where
                     the request for e~radition is made after its entry into force regard-
                     less of whether the offense was committed before or after that date.
                     Finally, paragraph (3) provides that the Second Protocol is subject
                     to ratification, and enters into force upon the exchange of instru-
                     ments of ratification. The Second Protocol would terminate upon
                     termination of the Extradition Treaty.               .
                         The Second Protocol does not require implementing legislation. A
                     Technical Analysis explaining in detail the provisions of the Second
                     Protocol is being prepared by the United States negotiating delega-
                     tion, consisting of the Departments of State and Justi.ce, and will




                          EXT-KOLLMAR-00074
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 99
                                                         76 of
                                                            of 131
                                                               108
                                                    VIII

                      be submitted separately to the Senate Committee on Foreign Rela-
                      tions.
                        The Department of Justice joins the Department of State in fa-
                      voring approval of this Second Protocol by the Senate at an early
                      date.                                                          ·
                             Respectfully submitted,
                                                                    COLIN L. POWELL.




                          EXT-KOLLMAR-0007 5
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page100 of 108
                                                            77 of 131




                                  SECOND PROTOCOL AM.ENDING THE TREATY ON EXTRADITION

                                                                   BETWEEN

                                      THE GOVERNMENT OF THE UNITED STATFB OF A.MERICA

                                                                      AND

                                                     THE GOVERN.m\.fENT OF CANADA



                                               Signed at Washington on December 3, 1971,
                              as amended by an Exchange of Notes at Washington on J~ 28 and July 9, 1974,
                                                                      at
                                         and by a Protocol signed Ottawa on January ti, 1988




                                    THE GOVERNME.N'l' OF THE UNITED Sl'ATFS. OF AMERICA AND
                            THE GOVERNMENT OF CANADA ch~inafte{•tbe fu~•); . ,. .                       .


                                    RECOGNIZJNG the close bilateral relationship which exists between. them,
                            reflected in IlUJIJetOUS instIUments and mechanisms of legal cooperation;

                                   COMMITTED to~ legal                     ~operation in the fi_gbt a~ ·crime;
                            and

                                    DESIRING to make more effe.Ctive the E.:ttradition Treaty ~een the Parties,
                            signed at Washington on December 3, 1971 (hereinafter "the Extradition Treaty"), ·as
                            amended by an exchange of notes of June 28 and July 9, 1974, and the Protocol to the.
                            Extradition Treaty between the Parties, signed at Ottawa on January 11, i988
                            ('hereinafter 11the Protocol•);                                           .

                                   HAVE AGREED as follows:



                                                                 ARTICLE!

                           The Extradition Treaty is amended by adding the following after Article 7:

                                                                 •Article 7 bis .

                           1.      The requested State, after granting an extradition request made in accordance
                           with the Extradition Treaty, may temporarily surrender a pexson who has been
                           convicted and sentenced in the requested State, in order that tbe person sought may be
                           prosecuted in the requesting State. The remporary surrender of the persOJ;l shall not
                           divest the Courts in the requested State of jurisdiction over any appeal or habeas corpus
                           application relating to the conviction or sentence that otherwise may be available tmder
                           the laws of the requested·State.                ·

                                                                    (1)




                          EXT-KOLLMAR-00076
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page101 of 108
                                                            78 of 131

                                                                            2

                              2.       A person temporarily surrendered pursuant to paragraph 1 sball be kept in
                               custody in the requesting State. The person sh.all be returned to the requested State
                               within forty-five (45) days after the conclusion of the proceedings for which the      .
                              person's presence was required in the requesting State or at all.other tiine as specified by
                              the requested State, in accordance with conditions to be determined by the Parties for
                              that purpose. The return of the person to the requested .State sball not divest. the
                              Courts in the requesting State .of jurisdiction over any appeal or habeas corpus
                              application that otherwise may be available under the laws of that State, in relation to
                              the matter for which the person was tempOrarily S!k-rendered.

                             3.      The period of time spent in custody in the requesting State      may be credited to
                             the sentence in the requested ·State.

                             4.     When the sentence that the person was serving in the-requested State expires
                             during the temporary surrender, the requested State may waive the return of the person
                             and the surrender will be considered to be a final    surrender:
                                                                                          A .. final surrender" is a
                             smrender of a person pursuant to this Treaty other than as provided for by this Article.

                             5.     Subject to paragraph 7, if a person temporarily surrendered and returned to the
                             requested State has been sentenced to imprisonment in the requesting State for the
                            .offence for which the person was temporarily surrendered, the person shall be finally
                             surrendered to the requesting State, in accordance with paragraph 6, without a further
                            request for extradition.

                            6.       Final su..r.rendez: sb.all take place when the peISOn .fuls finished serving the
                            custodial portion of the sentence in the requested Stare, or at an earlier time specified
                            by the requested State.

                            1.      Final surrender shall not take place when:

                                    (a)     the requesting State advises that final surrender is no longer required due
                                            to the expiration of the s~ce inlposed or for other reasons; or

                                    (b)      after the temporary surrender, the Warrant: or order for the final
                                             surrender of a person sought is revoked by the competent authority of the
                                           . requested Stme."


                                                                         ARTICLE2

                                    Article 10(2) of the Extradition Treaty is deleted and replaced by the following
                            text:

                            "(2) The documentary evidence in support of a request for extradition or copies of
                           these documents shall be admitted in evidc;nce in the examination qf the request for
                           extradition when;
                                    (a)    in the case of a request emanating from Canada, they are autbem:icated
                                           by an officer of the Department of Justice of Canada and are certified by
                                           the principal diplomatic or consular officer of the United Staies in
                                           Canada;            .




                          EXT-KOLLMAR-00077
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page102 of 108
                                                            79 of 131
                                                                        3

                                 (b)    in the case of a request emanating from the UDited States for a person
                                         who is. sought for prosecution, they are certified by a judicial authority
                                         or prosecutor who attests that the evidence is available for trial ai:td is
                                        sufficient to justify prosecuri.on under the law of the prosecuting
                                        jtJ.Iisdiction. In the case of a request em.a:nati.ng from the United States
                                        for a person who is sought in connection with a conviction, the
                                        documents mDSt be certified by a judicial, prosecuting or correctional
                                        authority who attests to the fact that tbe documents are accurate; or

                                (c)    they are certified or authenticated in any other maruier accepted by the
                                       law of the requested State."


                                                                AR'flCLE3

                                1.      This Second Protocol shall form .an integral part of the ExtraditiQn
                                Treaty.                                                                ..

                                2.      Notwi1hstmd:ing paragraph (2) of Article 18 of the Extraclitien Treaty,
                                this Second Protocol shall apply in all cases where the request for extradition is
                                made after its entry into force regardless of whether the offence.was comnilited
                                before or after that date.

                               3.     This Second Protocol shall be subject to ratification, and shall enter into
                               force upon the exchange of instruments of ratification. It shall terminate.upon
                                ~on of fue.Exttadition         Treaty.




                               JN WITNESS WHEREOF, the undersigned,~ duly 8llibori:zed by their
                               respective Gove:rnmen1s, b:ive signed this Second Protocol.


                               DONE in duPficate at f).t:a._        this 1~ day of ~ 2001
                               in the English and French.languages, the two texts being equally authentic.




                          ~w~
                          THE VNITED STA:
                          AMERICA
                                                  OF
                                                                             ro~vJL}--
                                                                             OFCANADA


                                                                    0




                          EXT-KOLLMAR-00078
           Case
           Case 5:20-cv-01388-LHK
                4:19-mj-70677-MAG Document
                                   Document15-2
                                            39-1 Filed
                                                  Filed06/02/20
                                                        07/10/19 Page
                                                                  Page103 of 108
                                                                       80 of 131

                                                                                            ......
                                                                                        .
                                                                                   .. ,, .~~:...




                        HHS-X. CoNc~ESS ·1·                  SENATE
                                                                                                     TREATY Doc.
                          2d Sessum .                                                                  101-~7




                                                                                                                   -
                          PROTOCOL AMENDING THE EXTRADITION TREATY
                                       WiTH CANADA




                                                             FROM


                        THE PRESIDENT OF .THE UNITED STATES
                                                        'l*RANSAUTrING

                       THE PROTOCOL SIGNED AT f':YirAWA. ON JANUARY · 11t 1988,
                        AMENDING THE TREATY ON EXTRADITION BErWEEN THE
                        UNITED ST.A.TES QF AMERICA AND CANADA. SlGNED AT WASH-
                        INGTON ON DECEMBER 3, '19i1, AS AMENDED BY AN EXCHANGE .
I,
                        OF NOTES. ON JUNE 28 AND ·JULY 9, +1974 .
     ...
                 ...




                  APruL 2{ 1990.--Protocol was read the first time, and together with the
                   accompanying papers, referred· to th-e Committee on Foreign Relations
                   a.nd ordered U> be printed for the use of the Senate


                                          V.S.   COVER.lf~£N1' PnfNTtMG   OFFlCE
                 39-ll8                             WASHlNGTON : 199_0




                                                  EXT-KOLLMAR-00079
                Case
                Case 5:20-cv-01388-LHK
                     4:19-mj-70677-MAG Document
                                        Document15-2
                                                 39-1 Filed
                                                       Filed06/02/20
                                                             07/10/19 Page
                                                                       Page104 of 108
                                                                            81 of 131


..




                                   LE'ITER OF. TRANSMIT!'AL


                                                   THE WHITE HOUSE, April24, 1990.
                 To the Senate of the United States:
                    With a view to receiving the advice and cons~t of the Senate to
                 ratification, I transmit herewith the Protocol signed at Ottawa. on
                 Januacy 11, 1988, amen~g the Treaty on Extl:adition Between the
                 United States of America and Canada, signed at Washington on
                December 81 19'11, as amended by an exchange of notes on June 28
                ·and July 9, 1974.. I transmit also, for the information of the Senate,
                the report of the Department of .State with respect t.o the protocol.
                   The protocol amends .the Extradition Treaty Between the United
     . ..i      Stares and Cana~ signed· at Washington on December· S, ·1971, as
                amended.by an exchange of notes on June 28 and July 9, 1974. It·
               represents an ~porta.nt step in. improving law enforcement .coop-
               eration and com.batting t:erroclsm ·by excluding from the scope of
             ~ the political offense exception serious offenses typically committed
               by terrorists; e.g., murder, manslaughter, kidnapping, uSe of an ex-
               plosive device capable ·of endangering life or causing grievous .
               bodily harm, and attempt or conspiracy to commi~ the foregoing of-
               fenses.
                  The:-protocol also will help to improve implementation -of the cur-
              rent extradition treaty in several other respects. Most significantt
              the protoCol substitutes a dual criminality clause for the curren~'.
              list of extraditable offenses, so that, inter alia, parental child ab:-
              dtictfon and certain additional narcotics offen8es will be covered by
              the new treaty.
                  I recommend that the Senate give early and favorable consider-
              ation to the protocol and give its advice and consent to ratification.
                                                                    GEORGE BUSH.
                                               (Ill}




                                                EXT-KOLLMAR-00080
                           Case
                           Case 5:20-cv-01388-LHK
                                4:19-mj-70677-MAG Document
                                                   Document15-2
                                                            39-1 Filed
                                                                  Filed06/02/20
                                                                        07/10/19 Page
                                                                                  Page105 of 108
                                                                                       82 of 131



        .   ·.
I
.

    I




                                                      LET'.rER   O~   SU.BMIITAL
                                                                          DEPARTMENT OF, STAT~
                                                                         Washington,· April 10,' 1990~
                                     The PRESIDENT,
                                     The White How;e.
                                    · TaE PRESIDENT: I have the· honor to submit to you the Protocol
                                     amending the 1971 Extradition Treaty Between the United States
                                     of America and Canada signed at Ottawa Janµary 11, 1988. I r-ec...
                                · · ommend that the Protocol be transmitted to the Senate for advice
                                     and consent to ratification. .
                        - -· ·· --·. The- Profucol supplemenis and amends"tne··Exttadittor1 Treaty
                                  · Between the United States and Canada, signed ~t Washington on De-
                                    cember 3, 19711 as amended by an exchange of notes on June 28
                                    and July 9t 1974 (27 U$..T. 983; TIAS 8237)~ The Protocol would ex-
                                    clude specified crimes cf violence, ·typically. committed by terrorists,
                                    from the scope of the pol~tical offense exception to extradition. It
                                    therefore represents an important step toward hnproving· l~w en·
                                   forcement cooperation and countering the threat of :international
                                   terrorism and other crimes of violenre. In addition, the Protocol
                                   will help improve the implementation of the Cur.rent Treaty.. in sev..
                                   erru -0ther respects. Most significantly, the Protocol ·substitutes a
                                   dual criminality clause for the current list of extraditable offenses,
                                   so thatt inter. alia, parental clrlld abduction and certain additional
                                   narcotics offenses will be covered.     .                               ·
                                     · Article 2 of the 1971 Extradition Treaty, as amended, which in·
            .       )             .corporates a Schedule of extraditable offenseBt has been replaced in
                                  its · entirety. Pursuant to the current ~Extradition Treaty, oniy
                                  crimes that are listed in the Schedule are considered extraditable
                                  offenses. A13 amended by Article I of' the Protocol~ Article 2 of the
                                  19-71 Treaty, as amended, adopts a · dual criminality approach;
                                  which emphasizes extradition based on underlying criminal con·
                                 duct rather than for a particular offense. A dual criminalitY clause
                                 permits extradition. for any crime that is punishable in both coun..-
                                 tries by imprisonment or other detention for at least one year. In-
                                 clusion of a dual criminality clause. therefore, obviates the need to .
                                 renegotiate or supplement the Treaty as offenses, such as comput-
                                 er-related crimes or money laundering, become punishable tinder · · ·
                                 the laws of both states.
                                     Article I of the Protocol replaces Article 2 of the 1971 Treaty and
                                provides that an· offense is extraditable. notwithstanding that con.. .
                                duct such as interstate transportation or use of the mails or of
                                other facilit~es affec~ing interstate or foi:~ign commerce, required
                             . ·for the purpose of establishing jurisdietion, forms part of the of. .
                                fense in the United States. This.'provision will ·allow the United
                                States ·to request extradition for .offenses including interstate and
                               .foreign travel or trails"portation in aid of racketeering enterprises
                                                                 OJ
                                                                                                                   I
                j




                                                            EXT-KOLLMAR-00081
                                                                                                                   '
                                                                                                               -- JI
        Case
        Case 5:20-cv-01388-LHK
             4:19-mj-70677-MAG Document
                                Document15-2
                                         39-1 Filed
                                               Filed06/02/20
                                                     07/10/19 Page
                                                               Page106 of 108
                                                                    83 of 131

--------------------~---------·--......... .




                                                  2

           · even though the Canadian laws        do not include analogous jurisdfo-
             tfonal elements for similar underlying criminal behavior. The new ·


                                                                                                          II
             provision also stipulates that offenses that relate to taxation or rev...
             enue or that are of a "purely fiscal character 0 will J;>e extraditable
             offenses.              .
               Article II of the. Protocol' is a technical .amendmentt deleting the '
             Schedule of extraditable offense$ annexed to the 1971 Treaty, as
            amended, and incorporated by reference in Article 2.-            ·      ·. · · .... -
               Article III of the Protocol deletes Article 3 of 1the 1971 Treaty, in
            which a partiCularized definition of Hterri to.ry/ which was neces-
                                                                                                          1·
            sary at that time to cover certain ~ypes of hijacking offenses, is no·
            longett necessary. as both the United Sta.tes and. Canada are parties
            to the Bagne ·Convention for the Suppression of Unlawful Seizure
           .of Aircraft, done at The Hague December 16, 1970, and entered
           into· force October 14, ·1971> {Hijacking Convention} (22 U.S.T. 1641; ·
           TIAS 7192) and the Montreal Convention for the Suppression of
           Unlawful Acts Against the Safety of Civil Aviation2 do.ne at Mon. .
           treat September 23, 1971* and entered inf-9 force January           26~   1978,
           (Sabotage Convention) (24 U.S.T. 5~4; TIAS 757()).           ·
             Article 8(3) of the 1971 Treaty is amended to give the Executive
           or other appropriate Authority the discretion to extradite fugitives
          when the reqµesting state has jurisdiction over an offense in a situ-·
          ation where the laws of.the requested state would not provide for
          jurisdiction- in similar circumstances..        .
            Article IV of the Prot:ocol ·replace$ Article 4 of the 1971 Treaty,
          and effectively limits the .scope of the political offense exception. It.
          specifies certain crimes which shall not be regarded as political of-
          fenses,. in;cluding murder, manslaughter> malicious assault, kidnap-
          pingt specified explosives o:ffenses1 and conspiracy or a.tf;empt t.o
          commit any of the foregoing offenses.                         ·· ·
            In addition. Article IV of the Protocol includes a ·provision 'that
         excludes from the reach of the political offense exception any of..i
         fense for which both the Unit.ed States and Canada have an int.er-. .
         national treaty obligation to extt:adite the person or submit his
         ~e for proseeution; e.g.., aircraft µijacking pursuant to the Hijack:.. ·
         ing Convention; aircraft sabotage pursuant to the Sabotage OQnven..
         tion; crimes against internationally protected persons. including
         diplomats1 under the Convention on the Prevention and. .Punish·
         ment of Crimes against Internationally Protected Persons,, :inelud-
         ing Diplomatic Agents1 done at New York December 14; 197·8 -(28
           u.aT; 1975; TIAS. 8532); and hostage taking pursuant to the Inter..
          national ·Convention against the· Taking of Hostages, done: at New ·
          York on December 17. 197R This exceptfon will also extend to
          cdmes similar~y defined in future muan~teral treaties.           . :
             A):ticle V of the Protocol replaces .Article 7 ·Of· the 1971.Extradi-
        . tion. Trea~yj which allows t~e Requested State to ·defer surrender· of
          a fugitive befog proceeded against or serving a sentence iµ its terri· ·
          toi:y until the conclusion· of the procee.dings hnd the full execution .
        of any punishment. Under the· Protor.:olt 'the Requested. St.ate has
        the discretion to choose to extradite· to .the Requesting Stare a fugi..
        tive who is serving a pr.iSon .sentence. in the Requested Stale before



                                                                                                    I
        the .expiration of 'his sentence. This alternative of temporary sur...
        render i~ roritin~ly .included in our modern extradition treaties.



                                                                                                    ~~J
                                           EXT-KOLLMAR-00082
  Case
  Case 5:20-cv-01388-LHK
       4:19-mj-70677-MAG Document
                          Document15-2
                                   39-1 Filed
                                         Filed06/02/20
                                               07/10/19 Page
                                                         Page107 of 108
                                                              84 of 131




      Article VI .of the Protocol replaces Article 11(3) of tlw .current
    Treaty to extend the period of provisional arrest in the Requested
    State from forty-five days to sixty days> which is the time period
       most commonly provided under U¥S. extradition treaties_ The ex... ·
       tension will allow prosecutors greater latitude in assembling extra-;
       dition packages and in making necessary adjustments or additions
       to .the documents.                            ·.
          Article VII of the Protocol amends the 1971 Treaty by adding a
       provision that establishes thatl in cases where both states have ju-
-_ ... rj~.<#<?~l9P. ...W. _prQ~~c!lJ&_fo.r an of(~n:e, th~ . Execu t!ve Au thor!ty of
      the Requested State will consult Wlth the Executive Authority of
    the Re.questing State and make a decision whether to extradite the
    fugitive, or whether to submit the case to its competent authorities
    for the purpose of prosecution, after conside.ring all relevant fac-
    tors.
       Article VTII. of the Protocol pro-Vides that its provisions shall
   apply to any offense committed, any requ~t made or any person
   found extradit.able before or after the entry into force of the Proto--
   colt but shall not apply to an offense conunitte~ before the Protocol
   enters into force if the offense in question wa8 not an.offense under-
   the laws of bot~ Oontractm.g Parties at the time of Us commission.
      Article IX. of the Protocol sets forth the procedures for ratifica-
  tion and entry into force.              .                          .
      I encl6se, for the information of the Senate~· an exchange of let-:·
  terst dated January 111 1988, which rest.ates that the transborder
  abduction of persons found in Canada to the United States of.
  America .by civilian agents· of bail bonding companies, so-called                      -.
  ''bounty hunters,'' is an extraditable offense under the 1971 Extra·
  dition Treaty.             .                   ·
     The Department of Justice joins the Dep~rtment of Sta.te in fa-
  voring transmission -0f this Protocol to the. Senate at the earliest ··
  possible date.
     Respectfully submitted,
                                                       JAMES   w. BAKER Ill.
    Enclosure: As stated.
                                            THE SECRETARY OF STATE,
    •
      ;!<
                                           Washington, January 11, 1988.
 Hon. JoE CLARK, P . C.,    M.P~t                                     ..
 Secretary of State for External Affai~ of Canada~ Ottawa...· .
· DEAR MR. MINISI'Eit: I refer to the Protocol Amending the Treaty·
 on Extradition. between the United States -and Canada we signed ·
today and liave the honor to address to you the following..       . .
   The United St.ates and Canada recognize tha~ thlf transhorder ab-
duction of ~rsons found in Canada t.o -the United States of Amer-
ica by civilian agents of bail bonding f;ompanies, so-called .'«bounty
hunters", is .an 'extraditable offense under the United : Sta.tes-
Canada Extradition Treaty~                    .                 ·
  Where a person has been charged with or convicted of such an
offens~ in Canada and is found within the jurisdiction of the
United States~ ·the United States agrees) upon request, to com.'...
mence extradition proceedings against such a person pursuant to
th~ T~eaty in order that the person may be returned to Canada.




                                      EXT-KQLLMAR-00083
                                                                                              :d
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page108 of 108
                                                            85 of 131




                                             4
          ·.The .United States ·Will u~ its best. efforts to. honor Canadian re-
         quesps for. testimony, inform~tion, .or other· a.ss~stance. ~rtaining .to
        such abductions*                     . . . '                                .
       · Canada and the United States agroo. to cooperate. to deter such
       ·trimsoorder abductions. T-0 assiSt in achieving that purpose, the
        United States will continue to exert its best efforts to inform· tliose
     · engaged-in business. as .bail bondsmen o.r bounty· hunters· a!l~ oth~r
        interested par-ties- ·Of· the- ,positi9ns ·oot··fol"th-m-thiS exchange of let-
        ters. ... ·        . .                                          .      .     .
     : .Canada and the United ·States agree to consult promptly concern...
       ing· any .case of t~border abduction involving bounty·. hunters
       which might arise in the future. The pµrpose of such consultations
       shall be .to ·address matters relating to any suc:h ease. ·~eluding any
      -,;equest by the ·Gove~ent of Canada for the return of the.person
     so    abducted. In the event of return, the Governments .agree to cp-
      ·opera~ to have the abducted person escorted to Caµada and taken·
      into custody at the border, pursuant to a. request for provisional
      arJ;est. ·pending the outcome of ·extradition proceedings. For the
      purpose of these consultations, the prfu.cipal law. enfor:cement con...
      tact for the United States will be the Director of the Office of Inter...
     national Affairs of the Criminal Division of the Department of Jus-
     tice. · ·                          ·      .                          .
         I have the honor to propose that this lett.er and your ·reply consti--
    tute an understanding between our two Governments which· iS not
    intended to create or otherwise alter legal obligations for either
    GQvernment· nor to ·create or otherwise alter any rights or prlvi-·
    leges for private par.ties.
            · Sincerely yours,
                                                               . GEORGE P . SHULTZ.


                                                 OrTAWA,    Jq,nuary 11, 1988.
   JLA-0026.
   Hon~ GEORGE     P .. SHULTZ,
    Secretary of State of the United States of America..
       DEAR Ma SECRETARY: I haV'e the honour to aekno'V.'.'ledge receipt of
    your letter of today's date concerning transborder apduction of per-
    sons found in Canada to the United States of America by civilian
    agents of bail bonding companies1 so...called "bounty hunters". I
  . accept youx; proposal that your letter an<l this reply constitute an
    Understanding between our two Governments which is not intend-
  . ed to create or otherwise alter legal obligations for either Govern-
    ment nor to create or otherwise alter any· rights or .pri:vileges          for
    private parties~
          Yours sincerely, ·
                                                            JOE CLARK.




                                  EXT-KOLLMAR-00084
        Case
        Case 5:20-cv-01388-LHK
             4:19-mj-70677-MAG Document
                                Document15-2
                                         39-1 Filed
                                               Filed06/02/20
                                                     07/10/19 Page
                                                               Page109 of 108
                                                                    86 of 131


/   .




               PROTOCOL AMENDING . THE TREATY ON EX'I'RADlTION BETWEEN THE·
                 UNIT~D STATES OF AMJi;RlCA AND CANADA SIGNED AT        w
                                                                 .WHINGTON ..
                 ON DECEMBER 3, Hl711 AS AMENDED BY AN EXCHANGE OF N<;r.rES
                   ON JUNE   28 AND JULY 9, 1974                                    .
                 The Government of the United States ·of America and' the Gov-
               ernment of·Canada;                                .
                 Desiring to make more effective the Extradition Treaty between -
               the Contracting Parties, signed at Washington on December 3,
               1971. as amended by the agreement Teff~~ PY_ @. Exchange of -
           -- -Notes ·on"June 28 and July 9, 1974 (hereinafter referred t:o as "the
               E:x:tradition Treaty");
                 Have agreed 8.s follows:
                                             ARTICLE   I
               - Article 2 of the Extradition Treaty is deleted and replaced by the
              following:
                                            ''A.RTJOLE 2
               ~'(1) Extradition shall be granted for conduct· which constitutes
             an offense punishable by the laws of both. Contracting Parties by
             imprisonment or other form of detention for a term exceeding one
             year or any ·greater punishment.             ..                      ~
               "(2) An offense is extraditable notwithsf;anding
                    ·c'(i) that conduct such as interstate transportation or use of
                 the mails or of_ other· facilities affecting interstate or foreign
                 comn:ierce, required for the p~ of est.ablishing jurisdictio~
                 forms part of the offense in the. United States, or      .
                    "(il) that it relates t:o t.axation or revenue or is one of a
              · purely fiscal character.,,          -
                                           ARTICLE II
               The SCHEDULE to the Extradition Treaty, as amended, iS delet-
             ed.
                                           ARTICLE  ill
                Paragraph (2) of Article 8 of the Extradition Treaty is delete~L
             P.aragraph (3) of Article 8 of the Extradition Treaty is amended to
             read as follows;                                                 ·
                "(2) When the offense for ·which extradition is . requested was
             committed outside the 'territory of the requesting State, the execu-
             tive or .other appropriate authori_ty. of the requested ·State shall
             irant extradition if th~ laws of the. requested State provide for.ju...
                                                                                        .,
             :-isdiction over such an offense committed in similar circumstances..
           · :r the l~ws in the requested St;ate do not so provide, the· executive
                                               (5J




                                      . EXT-KOLLMAR-00085
                                                                                        if
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page110 of 108
                                                            87 of 131



                                               6
       authority in the req.u~ted State may, in its discretion. gran-t extra-
       dition.. "            ·     . .             ·          .
                                       ARTICLE      IV
         Paragraph .(2) of Article 4 of the E{xtradition Treaty, as amended,
     ·is deleted and replaced by the folloWin~ ... ~               ·      -     .   .
         ''(2) For the pur~e of ~his Treaty, the fo~lowing offenses shall
      be deemed not to be offenses within subparagraph (iii) of paragraph .
   ~ .1 of this Article:        .                   ··               .      ·
             · !'(i) An offerise for which. each Contracting Party has the ob--
            ligation .pursuaµt to a multila~ral fn~rnational agr~ment to
            extradite the person sQught or to submit the case to ~tq compe-.
            tent authorities for the putjx>sa of prpsecution;           .


                                                                                        .I
               "(ii) Murder,. manslaughter or other. culpable homicide, mali...
         · .cious wounding or intlictitig grievous bodily harm;        ·
             . ''{iii}· An offense . involving kidnapping. abduction, or any
           fonn of unlawful detention, including taking a hostage;
              ·"(iv.) An offense involving the placing or use of' explosives. in;..
           cendiaries or destru<:;five devices or substances capable of E!n..
           dangering life or of causing grievous bodily harm or substan-
           tial property damage; and                 .      .          ·      ·
              "(v} An attempt or conspiracy to commit, or counselling the
          ccimmiss~on ot any of the foregoing offe~es. or ai~g or abet-.-
          ting a person who commits or attempts to commit such of-
         fens'es.11
                                      ARTI9LE      v
      ~fole 7 of the-Extradition Treaty. is deleted and replaced by the
    follo~g:                      ·
                                             7
                                      "ARTICLE

         ''When the ·person sought is being proceeded against or is serving
      a sentence in the requested State for an offense other: than··that for
  ·: ·wliich extradition is requested, the requested State may surrender
     the person sought or postpone surrender until the conclusion of the
     proceedings br the service of the whole or any part of the sentence
   imposed."' .             ·
                                   ARTCC(..E   VI
       Paragraph (3) of Article 11 of the Extradition Treaty is. deleted
    and r~placed by the following:                      ·
       ''(3~ A person arrested sh.all be set at liberty upon the ·expiration
   of sixty days from the date of arrest pursuant to such application if
   a request for extradition and the documents specified in Article 9
 . have not been received. This stipulation shall not. prevent the insti-
   tution of proceedings with a view to extraditing the person sought
   if the request and documents are subsequently received."
                                 ArtTtCLE   VII
   'T~e Extradition Treaty is amended by adding the following after
  Artie.le 17:          .




                                 EXT-KOLLMAR-00086
                                                                                        I
        Case
        Case 5:20-cv-01388-LHK
             4:19-mj-70677-MAG Document
                                Document15-2
                                         39-1 Filed
                                               Filed06/02/20
                                                     07/10/19 Page
                                                               Page111 of 108
                                                                    88 of 131

------------~---~-~·~~·----··~-- ....... ..




                                                    7.
                                            HAnT1cLe     rt   nls ·
               ''If both contracting Parties have jurisdiction to p.rosecute the·
             per$ori for the offense for which extra.ditfon is sought. t)le execut~ve
            authority of the requested State. after consulting with the. execu-
          . tive authority of the requesting· State, shall decide whether to ex-
            tradite the. person or. to submit the case· to 'its competent authori- '
            ties for the. purpose of prosecution. In making its decision, the re-- ·
            quested State shall consider all relevat:it factors, including. but not ·
            limited to:                                                             ..
                    H(i} the place where .the act W8!3 committed .or intended to be.·
                 committed or the injury occurred or was intended .to occur;        ·
                   'f(ii)   the re.$pective interests Qf the Contracting Parties;
                   "(iii) the nationality of the victim -0r the intended victim;
               and
                 H(iv) the availability and location of the evidence.'t
                                             ARTICLE   VIII
            NotWithstanding p~:r;a.graph (2) of Article 18 of the ~adition .
          Treaty, this Protocol shall apply in all case.s where the request for
          extradition is made after its entry into force regardless of whether
          the offense was committed before or after· that date.         ·
                                             ARTICLE   IX .
                 . ..
              · (1) Tbfu Protocol shall be subject to ratification in aecordan~
             with the applfoable procedures of the Government of the United
             States and t.he Government of Canada and instruments of ratifica-
             tfon-~h~ be exchanged as soon as possible:
                (2) The Protocol shall enter into for~ upon the exchange of in-
            struments of ratificatfon..                                   ·
        .. .. IN WITNES$ yvBEREOF, the undersigµed, ·being. dUly author.:
            ized tBereto by their respective Governments, have signed this Pro.. · ·
            t-Ocol.                .
               DONE in duplicate at Ottawa, this 11th day ·of Jantiarjr 1988; in
            the English and French languages, the two texts being equally au..
           thentic.·-                                                   ·    ·
           Far the Government of the United States of America.
                        -                                             GEORGE ~.. SliU·tTZ.
         For the Government of Canada.
                                                                              JoE CLARK.

                                                0




                                            EXT-KOLLMAR~00087                                                                 !:.;.i!..;,l
                                                                                             ....................." · - - - - =
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page112 of 108
                                                            89 of 131




      TREATIES AND OTHER INTERNATIONAL ACTS SERIES 8237




      EXTRADITION



                      Treaty Between the
                      UNITED. STA'l'ES OF AMERICA
                      and   CANADA               1k•




                      Signed at Washington December 3, 1971


                                   arul

                     Agreement Amending the Treaty
                     Effected by E:x~hange of Notes
                     Signed at Wa&bington June 28 and July 9t 1974




                             EXT-KOLLMAR-00088
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page113 of 108
                                                            90 of 131




                                 CANADA

                                Extradition

      Treaty signed at Washington December 3, 1971;
      And agreement amending the treaty
      Ejfected by exchange of notes
      Signed at Washington June 28 and July 9, 1974;
      Ratification of the treaty, as amended, advised by the Senate of
          the United States of America December 1, 1975;
      Ratified by the President of the United States of Americ.a De-
          ~~B ~ 19~                                 .              .
      Ratified by Canada Februa:ry 2, 1976;
      Ratifications exchanged at Ottawa March 22, 1976;
      Proclaimed by the President of the United States of America
          May 6, 1976;
      Entered into force March 22; 1976.




            ~y THE PR:ESlDENT OF THE UNITED STATES OF AMERtcA


                             A PROCLAMATION

        CoNsIDE:RlNG THAT:
        The Treaty on Extradition between the United States of America
      and Canada was signed at Washington on December 3, 1971, as
      amended by an exchange of notes on June 28 and July 9 1 19741 the
      original of which Treaty 1 as amended, is hereto annexed;
        The Senate of the United States of America by its resolution of
      December 1, 1975, two-thirds of the Senators present concurring
      therein, gave its advice and consent to ratification of the Treaty,
      as amended;
        The Treaty was ratified by the President of the United States of
      America on December 12, 1975, in pursuance of the advice and
      consent of the Senate, and has been duly ratified on the ·part of
      Canada;
        The respective instruments of ratification were exchanged at
      Ottawa on March 22, 1976;
        It is provided in Article 18 of the Treaty that the Treaty shall
      enter into force upon the exchange of ratifications;
        Now, THEREFORE, I, Gerald R. Ford, President of <the United
      States of America, proclaim and make public the Treaty, as amended,
                                     (1)                       TIAS 8237




                                EXT-KOLLMAR-00089
           Case
           Case 5:20-cv-01388-LHK
                4:19-mj-70677-MAG Document
                                   Document15-2
                                            39-1 Filed
-----------------~_;__-------------·--·······     Filed06/02/20
                                                        07/10/19 Page
                                                                  Page114 of 108
                                                                       91 of 131




                                                                                                '_.




                                                               2
                        to the end that it shall be observed and fulfilled with good faith on
                        and after March 22, 1976, by the United States of America and by
                        the citizens of the United States of America and all other persons
                        subject to the jurisdiction thereof.
                         : IN TESTIMONY WHEREOF, I have signed this proclamation and
                        caused the Seal of the United States of America to be affixed.
                           DoNE at the city of W asbington J,his sixth day of May in the
                                   year of our Lord one thousand nine hundred seventy-six
                           (SEAL] and of the Independence of the United States of America
                                   the two hundredth.
                                                                        GERALD   R.   FORD

                       By the President:
                            JOSEPH JOHN     Srsco
                                  Acting See:retary of State




                      TIAS 8237




                                             EXT-KOLLMAR-00090
       Case
       Case 5:20-cv-01388-LHK
            4:19-mj-70677-MAG Document
                               Document15-2
                                        39-1 Filed
                                              Filed06/02/20
                                                    07/10/19 Page
                                                              Page115 of 108
                                                                   92 of 131
--------~------------~--------




                                                       3



                                          'l'REl'.TY ON r;:x·:;:RhDITION BETWEEN
                                          THE UNITED STATES OF JU1ERICA
                                                       AND CANADA




                      'i'i;<:   United States oi America and Canada, 6esiring to make

                 ~ore ei~ective the      cooperation of the two countries in' the

                 re~r8ssion      of crime by naking provision £or the reciprocal

                 extradition of .offenders, agree as follows:




                                                                                   TIAS 8237




                                            EXT-KOLLMAR-00091
                                                                                               ·..: ..
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page116 of 108
                                                            93 of 131




                                                4
                                        ARTICLE _

               Each    Contr~cting   Party agrees to extradite to the other, in
          the circumstances and subject to the conditions described in this
          Treaty, persons found in its territory who have been charged with,
          or cor.victed of, any of the offenses cove.ced by Article 2 of this
          Treaty committed within the territory of the other, or outside

          thereof under the conditions specified in Article 3(3) of this
          Treaty.


                                        ARTICLE 2
               (1)     Persons shall be delivered up according to the provisions
          of this Treaty for any of the offenses listed in the Schedule

          annexDd to this Treaty, which is an       in~e~ral   part of this Treaty,
          provided these offenses are punishable by the laws of both
         Contracting Parties by a term of imprisonment exceeding one year.
               (2)     Extradition shall also be granted for attempts to

         com~it,     or conspiracy to commit or being a party to any of the
         offenses listed in the annexed ·schedule.
               (3)    Extradition shall also be. granted for any offense against

         a federal law    o~    the United States in which one of the offenses
         listed in the annexed Schedule, pr made extraditable by paragraph {2)
         of this Article, is a substantial element, even if transporting,
         tra~sportation,       the use of the mails or interstate facilities are
         also elements of the specific offense.


                                       ARTICLE 3
              (1)     For the purpose of this Treaty the territory of a

         Contracting Party shall include all territory under the
         iurisdiction of that Contracting Party 1 including air ,space




         TIAS 8231




                                     EXT-KOLLMAR-00092
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page117 of 108
                                                            94 of 131




                                                                                              .,.   .··


                                                    5
           ~~ti    L~rritorial   w~tcrs   and vessels Rnd aircraft roqistercd      i~

           that Contracting Party or aircraft leased without crew to a lessee

           who    h~s    his princippl place of business, or, if the     lesse~   has

           no     sue~   place of business, his permanent residence in, that
           Contracting Party if any such aircraft is in flis;ht, or if any

           .such vessel is on the high seas when the offense is commi·t:ted.

           For the purposes of this Treaty an aircraft shall be considered
           in :'.light .from the moment when power is apt:)lied for the purpose

          of the take-off unti1 the moment when the landing rur. <:nds.

                   {21    In a case when offense 23 of the annexed Schedule is
          tommi t.ted on board an aircraft at any time from the moment v1hen

          all its external doors are closed following embarkation ur.til

          the mo;,,ent when any such door is opened,.£or disembarke>tion, such
          offense and any other offense covered by Article 2 cormnitted
          against passengers or crew of that aircraft in connectioc with
          such offense shall be considered to have been committed within
          the territory of a Contracting Party if the         ai~craft    was
          registered in that Contracting Party, if the aircraft landed in
          the     ~erritory   of that Contracting Party with the alleged offender

          still on board, or if the aircraft was leased without crew to a
          lessee who has his princfpal place of business, or,            i~   the lessee
          h.:;s no such place 0£ business, his permanent residence in that
          Contracting Party,
                   (3)   When the offense for which extradition has been requested

          has been committed outside the territory of the requesting State,
          the executive or other appropriate authority of the requested
          State shall have the power to grant the extradition if the laws
          of the requested State provide for jurisdiction over such an
         o::fense corr.mitted in simila.r circumstances.




                                                                                TI.A.S 8237




                                     EXT-KOLLMAR-00093
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page118 of 108
                                                            95 of 131




                                             6




                (l}   ExtraGition shall not be grantee in any of the

          following circumstances:
                (i)   When the person whose surrender is sought is beir.g
         proceeded against, or has been tried and dischargeG or punished
         in the territory of the requested State for the offense for which

         his extradition is requested.
                (ii) When the prosecution for the offsnse has become borred

         by lapse of time aqcording to the laws of the requesting State.

              (iii) When the offense in respect of     wh~ch   extradi~ion   is
         requested is of a political character, or •the person whose

         extradition is requested proves that the extradition request

         has been made for the purpose of trying or punishing him for an

         offense of the above-mentioned character.      1£ any question arises
         as to whether a case comes within the provisions of this

         sub2aragraph, the authorities of the Government on which the
         requisition is made shall decide.
               (2)    The provisions of subparagraph .(iii) of paragraph      (l)

         of this Article shall not be applicable to the following:
               (i)    A kidnapping, murder or other assault against the life
        or physical integrity of a person to whom a Contracting Party has
         the duty according to international law to give special protection,
        or any attempt to c0rnmit such an offense with respect to any such

        person.
               {ii/ When offense 23 of the annexed Schedule, or an attempt
         to commit, or a conspiracy to commit, or being a party to the

        .
        commission of that offense, has been committed

        engaged in commercial services carrying passengers.
                                                               on board an aircraft




        TI.AS 823'7




                                   EXT-KOLLMAR-00094
              Case
               Case 5:20-cv-01388-LHK
                    4:19-mj-70677-MAG Document
                                         Document15-2
----------------------------···----··--·-·---··-·- 39-1 Filed
                                                         Filed06/02/20
                                                               07/10/19 Page
                                                                         Page119 of 108
                                                                              96 of 131




                     /.



                                                               7



                                                        ARTICLE 5
                                 If a request for    extr~dition    is made under this ?reaty for

                            a person who at the time of such request, or at the time        or   the

                            co~mission   of the offense for which extradition is sdughtr is

                           under the age of eighteen years and is considered by the
                           roquest€ci State to be one of its residents,      th~   requested State,

                           upon a determination that extradition would disrupt the social

                           readjustment and rehabilitation of that person, may recommend

                           to the requesting State that the reguest       for extradition be
                           withdraw~,    specifying the reasons therefor •

                                                                      •
                                                        ARTICLE 6
                                When the offense for which extradition is       regues~ed   is

                           punishable by_ death under the laws of the requesting State and

                           the laws of   ~he   requested State do not permit such punishment

                           for that offense, extradition ·may be refused unless the requesting

                           State provides such assurances as the requested State considers

                           sufficient that the death penalty shall not be imposed, or 1 if

                           imposed, shall not be executed.



                                                       ARTICLE 7

                                When the person whose extradition is requested is being
                           proceeded against or· is serving a·se~tence in the territory of

                           the ~equest~d Stat~ f.or an offense other than that for which
                          extradition has been requested, his surrender may be         deferre~

                          until the conclusion of the proceedings and the full ~xecution

                          of any punishment he may be or may have been awarded.




                                                                                            TIAS 8237




                                                  EXT-KOLLMAR-00095
        Case
        Case 5:20-cv-01388-LHK
             4:19-mj-70677-MAG Document
                                Document15-2
                                         39-1 Filed
                                               Filed06/02/20
                                                     07/10/19 Page
                                                               Page120 of 108
                                                                    97 of 131
-----------------------~--···-----····




                                                                                                 ....

                                                             8
                                                                                                 ~      :\!;




                                                     ARTICLE 8
                              The determination that extradition should or should not be
                        granted shall be made in accordance with the law of the requested
                       State and the person whose extradition is sought shall have the
                       righ~ to use all remedies and recourses provided        by   such law.



                                                     ARTICLE 9
                               (1)   The request for extradition shall be made through the ·
                       diplomatic channel.

                              (2)    The request shall be accompanied by a description of the
                       person sough.t, a statement of the facts.. of the case, the text of
                       ~he   laws of the requesting State describing the.offense and
                       prescribing the punishment for the offe.nse, and a statement of the

                       law relating to the limitation of the legal proceedings.

                              (3)    When the request relates to a person who has not'yet
                       been convicted, ·it must al.so pe accornpani-ed by a warrant of

                       arrest issued by a judge or other judicial officer of the
                       requesting State ano by such evidence as, according to the laws

                       of the requested State, would justify his arrest and committal
                       for   tri~l   if the offense had been committed there, including
                       evidence proving the person requested is the person to whom the
                      warrant of arrest refers.
                              ( 4)   When the request relates to a person already convicted.,.

                       it must be accompanied by the judgment of conviction and s.ente:n.ce
                      passed against him in the      ter~itory   of· the requesting State, by·
                      a statement showing how much of the sentence has· not· ·bt;?en served,
                      a,nd by evidence pxoving that· the person requested is. the, person
                      to whoro the sentence refers#




                      TIAS···8237




                                                EXT-KOLLMAR-00096
Case
Case 5:20-cv-01388-LHK
     4:19-mj-70677-MAG Document
                        Document15-2
                                 39-1 Filed
                                       Filed06/02/20
                                             07/10/19 Page
                                                       Page121 of 108
                                                            98 of 131




                                                                                                    '   .·


                                                         g



                                             /'>~TICLE   10

                    (1)    2xtradition shnll be      grant~<l     only if the evidence be

            found sufficient,       ~ccordin9      to tho laws of     th~   place "here the
            parson sought shall be found, either to justify his coim;;i;;:tal
            for. tri<.>l if the offense of which he is accused had been corn.mi tt.eO.

            in   i~s     territory or to prove that he is the identical person

            convicted by the courts of the reguesting State.
                   {2)     'J'he documentary evidence in support of a request for

            e~\tr,;.dition   or copies of these documents shall be admitted in

            eviaencc in the exadination of the request for extradition when,
                                                              •
            in the case of a request emanating from Cana.da, they are
            aG tlrnnticated by an officer of the Department of Justice of
            Canada and are certified by the principal diplomatic or consular
            officer of the United States in Canadat or when, in the ·case                   o:.
            a   re~uest    emanating from the United States, they are authenticated

           by an officer of the Department of State of the United States and

           are certified by the principal diplomatic or consular officer of·
           Canada in the United States.


                                             ARTICLE 11

                   {l)     !n case of    ~rgency   a Contracting Party may apply for
           the provisional arrest of the person sought l?enoing the pres'entatio';'I

           of the request for extradition through the diP.lomatic channel.
           such ap?lication shall contain a description of the                  perso~    sought,

           an indication of intention to request the extradition of tne ;)erson

           soughc and a statement of the existence of a warrant of arrest
           or a judgraent of conviction against that person, and such                    furt~er

           i.nfor:matior,, if any, as would be necessar:y to justify the issue of

           a warrant of arrest had the offense been committed, or the ?erson
           sought been convicted, in the territory of the requested State.




                                                                                     ·TIAS .8237




                                        EXT-KOLLMAR-00097
            Case
            Case 5:20-cv-01388-LHK
                 4:19-mj-70677-MAG Document
                                    Document15-2
                                             39-1 Filed
                                                   Filed06/02/20
                                                         07/10/19 Page
                                                                   Page122 of 108
                                                                              131
----------------------------·---·--·----··                              99 of




                                                                                             T   ,·




                                                           10
                             (2)    On receipt of such an application the requested St.ate
                        shall tuke the neces.sary steps to secure the arrest of the person
                       claimed.

                             (3)    A person arrestea shalJ. be set at liberty upon the

                       expiration of forty-five days from the date of his arrest
                       pursuant to such application if a request for his extradition
                       accompanied by the documents specified in Article 9 shall not
                       have been received.     This stipulation shall not prevent the
                       institution of proceedings with a view to extraditing the person
                       sought if the request is subsequently received.


                                                   ARTICLE 12
                             (1)    A person extradited under the present Treaty shall

                       not be detained, triad or punished in    ~he   territory of the
                       reque~ting   State for an offense other than that for which
                       extradition has been granted nor be extradited by that State

                       to a third State unless;
                            (i)    Be has left the territory of the requesting State
                       after his extradition and has voluntarily returned to it;
                            (ii) He has not left the territory of the requesting

                       State within thirty days after being free to do so; or
                           (iii) The requested State has consented to his detention,
                       trial, punishment for an offense .other than that for which
                       extradition was granted or to his e)<tradition to a third State.,

                       provided such other offense is covered by Article 2.
                            (2)    The foregoing shall not apply to offenses committed
                       after the extradition.




                      TI.AS 8237




                                                EXT-KOLLMAR-00098
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 123
                                                         100 of
                                                             of 131
                                                                108




                                                                                                     .,. /




                                                       11



                                              ARTlCLE ·13
                       (1)     A requested State upon receiving two or more        r~quests

            for the extradition of the same person either for the same
            offense, or for different offenses, shall determine to which of
             the requesting States i t will extradite the person sought.
                       (2)    Among the matters which the requested State may take
            into consideration are the possibility of a later extradition
            between the requesting States, the seriousness of eacq offens.e,
            the place where the offense was committed, the dates upon which
            the requests were received and the              pr~visions   of any extradition
            agreements between the requested State and the other requesting
            State.or States.



                                             ARTICLE 14

                      (1)     The requested State shall promptly communicate to the

            requestin~         State through the diplomatic channel the decision ori
            the request for extradition.
                      {2)     If a warrant or order for the extradition       of   a person
            sought has been issued by the competent             author~ty   and he is not
            removed t:rom the territory of the request"ed State within such
            time as may be prescribed by the laws of that State, he may be
            set at liberty and the requested State may stlbsequentl¥ refuse
            to extradite that person for the same offense.


                                             ARTICLE 15
                      {l)     To the extent permitted under the law of the requested
           Stat,e and subject to the rights of thi:rd pa.rties, which shall                be
            -
           duly
                  \
                      :res}?ected, all articles acquired as a resuJ:.t of the offe·nse
           .or   ·~hich      may be required as   evi~ence   shall, if found, be surrendered
                       \

           to the ·requesting State if extradition is granted.




                                                                                     'l'I.A.$ 8227




                                        EXT-KOLLMAR-00099
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 124
                                                         101 of
                                                             of 131
                                                                108




                                                                                            ,.   •.··



                                                      12
                                                                                            $.
                   \2)      Subject to the qualifications of paragraph (1) of this
           -Article, the         above~mentioned   articles shall be returned to the
           requesting State even if the extradition 1 having been agreed tot
           cannot be carried out owing to the death or escape of the person
           sought.



                                             ARTICLE Hi

                   (1)     The right to transport through the'territory of one of
           the Contracting Parties a person surrendered to the other
           Contracting Party by a third State shall be granted on request
           made through the diplomatic channel, provided that conditions
           are present which would warrant extradition of such person            by   the
                                                              ..
          State of transit and reasons of public order are not opposed to
                                                                         '




           the transit.

                   (2)     The Party to   whi~h-   the person has been extradited shall
          reimburse        t~e   Party throu9h whose territory such person is
          transported for any expenses incurred by the latter in connection
          with such transportation.


                                            ARTICLE 17
                  (l}      Expenses related to the transportation of the person
          sought to the requesting State shall be paid by the.requesting
          State.         The appropriate legal officers of the State in which the
          extradition proceedings take place shall, by all legal means
          within their power, assist the requesting State before the
          respective judges and magistrates.




         TI:A:·S ·8237




                                          EXT-KOLLMAR-00100
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 125
                                                         102 of
                                                             of 131
                                                                108




                                                                                           '.'




                                                 13
                  (2}    No pccuni..,ry claim, urising out of the nrrest, c!c.'terition,
            exu~in0t~on    and surr9nder of persons sought under the terms of
            this 'l'reaty, shall be made by the reguestea State against.t.he

            requesting State.


                                         ARTICLE 18
                  (t)    This Treaty shall be ratified and the instruments of
            ratification shall be exchanged at Ottawa as soon as possible.
                  (2)    This Treaty shall terminate and replace any extradition

           LJgreements and provisions on extradition in any other agreement
           in force between the United States ai1d Canada; except that the

           crimes listed in such agreements and committed prior to entry
           into force of this Treaty shall be         s~ect   to extradition pursuant
           to the provisions of such agre.e·ments,

                  ( 3)   This Treaty shall .enter into force upon t.he exchange

                ratific~tions~ ]It
                                1
           0£                        may be terminated by either Contracting
           Party giving notice of termination to the other Contracting Party
           a~   any time ana the tennination shall be effective six months
           after the date of receipt of such notice.




            • Mar. 22, 1976.




                                                                             TIAS 8237




                                    EXT-KOLLMAR-00101
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 126
                                                         103 of
                                                             of 131
                                                                108




                                                                                          ~




                                                      14
                                                                                          ~'.   ~




                      IN WITNESS WHEREOF the      ~ndersigr,ed,   being July authorized

           thereto by their respective Governments, have signed this

           Treaty.

                      DO~E   in duplicate, in the English and French languages,
           ~ach       language   ~ersion    being equally authentic, at Washington

           this third day of Deceinber, one thousand nine hundred seventy
           one.


                  FOR THE UNITED STATES OF Ai.'1ERICA:




                  FOR CANADA:




                  1
                      William P ..E.ogers
                  i   Mitchell Sharp




         .. TIAS·8237




                                        EXT-KOLLMAR-00102
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 127
                                                         104 of
                                                             of 131
                                                                108




                                                    15


                                               SCHEDULE


             l.    ;.1urder; assault with intent to commit murder.

             2.    ~anslaughter.


             3.   h'ounding: T.laiming: or assault occasioning bodily har.n..
             4.    unlawful throwing or .applicntion of any corrosive -substances

                  at or upon the person of another.
            5.    Rupe; indecent assault.

            6.    Unlawful     sexu~l   acts with or upon children under the rrge
                  specified by the laws of both the requestin9_and requested

                  States.

            7,    Willful nonsupport ox- willful al!andonment of u minor when
                  such minor is or is likely to be injured or his life is or
                  is likely to be endangered.
            8.    Kidnapping; child stealing; abduction; false imprisonment.

            9.    Robbery; assault with intent to steal.

            10.   Burglary; housebreaking.

            11.   L~rceny,   theft   or   embezzlement.
            12.   Obtaining property, money or valuable securities by false
                  pretenses or by threat of force or by defrauding the public
                  or any person by deceit or falsehood or other fraudulent
                  means, whether such deceit or falsehood or any fraudulent

                  means would or would not amount to a false pretense.

            13.   Bribery, including soliciting, offering and accepting.

            14.   Extortion.




                                                                             TIAS.8237
             18-79$ 0--76




                                   EXT-KOLLMAR-00103
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 128
                                                         105 of
                                                             of 131
                                                                108




                                                                                        ..·
                                                      16

           15.    Hccciving any money, valuablo scc11r ~ties or othur        ~ro?erty

                  knowing thB same to have been unl(lwfully obtained.

           16.    Fraud by a banker, agent, or by a director or officer of
                  any company.
          17.     Offenses against the laws relating to counterfeiting or
                  forgery.
          18.     Perjury in any proceeding whatsoever.
          19.     .Making a false affidavit   Ol'.'   statutDry declaration for any
                  extrajudicial purpose.
          20.     Arson.
          21.     Any act done with intent to endanger the safety of any

                  person travelling upon a railway, or in any aircraft 9r


          22.
                  vessel or other means of transportation •
                                                            ..
                  Piracy, by statute or by law of nationsr mutiny or revolt
                  on board a vessel against the authority of the captain or
                  commander of such vessel.
          23.     Any unlawful seizure or exercise of control of an aircraft,
                 by force or violence or threat of force or violence, or by
                 any other form of intimidationt on board such aircraft.
          24.    Willful injury to property.
          25.    Offenses against the bankruptcy laws.
          26.    Offenses against the laws relating to the traffic in,
                 production, manufacturer or importation. of narcotic drugs,
                 Cannabis sativa L., hallucinogenic         drugs~   amphetamines,
                 ·barbiturates, cocaine and its derivatives.




         TIAS 8287




                                   EXT-KOLLMAR-00104
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 129
                                                         106 of
                                                             of 131
                                                                108




                                                                                                         ..·


                                                               17
           27.     Us-:t of: the mails or other means of corar.;unicntion '...:1

                   c0:rncction wi ti-1 schcmc:s devised or intend<:c:l t.o deceive

                   01~   <..k!J'.r"ud   tl·h:   pGblic o::: for. the purpose of ·obtilini:-ir;

                   c~ncy      or propecty by false pretenses.

           2 c,   O~fonses                                                   ~n
            ~.

                                   against federDl laws relatinq                  the sale or

                  purchase of securities.
           29.    Xaking or having in possession ony explosive substance

                  wi ti> intent to endanger lite, or to cause severe damage



          30.     Obstructing the course of justice in a                    judicia~

                  ?roceeding, existing or proposed 1 by:
                  aj       dissuading or attempting to ~ssuace a person by

                           threats, bribes, or ct.her corrupt. h\eans frou

                           giving evicience;

                  b)       influencing or attempting to influence by threat,
                           bribes, or other corrupt means a person in his
                           conduct as a juror; or

                  c)       accepting a bribe or other corrupt consideration

                           to abstain from giving evidence or to do or to

                          refrain from doing anything as a juror.




                                                                                             TLAS 8237




                                                EXT-KOLLMAR-00105
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 130
                                                         107 of
                                                             of 131
                                                                108




         ;
     /




                                           35
                                 !AMENDING AGREEMENT]


                The Canadian Ambassador to the Secretary of State




                                                        Washington, D.c.
                                                        June 28t 1974




             No.   126

             Excellency,
                         l have the honour to refer to the Treaty on Extra-
             dition between the Government of Canoda and the Government
             of the United States signed at i·Tashington on December       3;
             1971 and to subsequent discussions between representatives

             of our two governments concerning the amendment of the said

             Treaty.
                         Further to those dincussions I now have the honour
             to propose that the said Treaty be amended as £ollows:

                         (1) That Article 4(2){i) of the Treaty shall
                            be amended to read!   .. A kidnapping, murder,

                            or other assault against the life or physical

                            integrity of a person to whom a Contracting
                            Party has the duty according to international

                            law to give special protection, or nny atter.1pt

                            or conspiracy to commit, or being a party to

     The Honourable
       Henry A. Kissinger,·
         Secretary of State,
           Hashington, D.C.
             20520


                                                                  TIAS 82!37




                                    EXT-KOLLMAR-00106
Case 4:19-mj-70677-MAG
Case 5:20-cv-01388-LHK Document
                       Document 15-2
                                39-1 Filed
                                     Filed 06/02/20
                                           07/10/19 Page
                                                    Page 131
                                                         108 of
                                                             of 131
                                                                108




                                                     36
                              th~   commission of, such .:in offence with
                             respect to    <~ny   such person."

                          (2) That cluWJB 26 of the Schedule c:innexed to

                             the Treaty .shall be iir.\ended to re;id;

                             ••Offences against the lav1s r<::ilnting to

                             the traffic in,      pro~uction,     rnnnu£acture or
                             importation of drug.s li13ted in :;chedule I

                             to tho Sin9le Convention on Hnrcotic Dn1gs
                                                   Pl
                             of March 30, 1961 and of drugs listed in

                             fichedules l, II and !II to the Convention

                             on Psychotropic [;ubstance9 of February 7.1,

                             1971."
                       If thiB propos~l meets >li th thG Rpproval of· your

           governrncnt, I have the further honour to propose that

           this Note, which is authentic in English and in French,
           and your reply s1rnll constitute an amendment to the Treaty

           on Extradition between Canadn and the United States referred

           to    abov~,    which shnll come into force on the date of the

           entry into force of the said Treaty und which shall be con-

           sidered an integral part of the said Treaty.

                       Accept, Bxcellencyt·the        ~ssur"-ncos   of m}' highe.et
           consideration.


                                                                ~·
                                                             H. Cadieux,
                                                             1-i.mbass<:<cor.




            1
                TIAS 6298; 18 UST 1559.




          TIA.S 8237




                                      EXT-KOLLMAR-00107
